 
 
 





Exhibit (10)a.
AMENDMENT AND RESTATEMENT AGREEMENT
dated April 28 2017
between
SCHUH GROUP LIMITED
as Parent
and others as Borrowers and Guarantors
LLOYDS BANK PLC
as Arranger
LLOYDS BANK PLC
as Agent
and
LLOYDS BANK PLC
as Security Trustee








 
 
 




--------------------------------------------------------------------------------






THIS AGREEMENT is dated April 28 2017 and made between:
SCHUH GROUP LIMITED, a company incorporated in Scotland with registered number
SC379625 and having its registered office at 1 Neilson Square, Deans Industrial
Estate, Livingston, West Lothian EH54 8RQ (the "Parent");
THE SUBSIDIARIES of the Parent listed in Part I of Schedule 1 as borrowers (the
"Borrowers");
THE SUBSIDIARIES of the Parent listed in Part II of Schedule 1 as guarantors
(the "Guarantors");
LLOYDS BANK PLC (in this capacity the "Arranger");
LLOYDS BANK PLC (in this capacity the "Original Lender");
LLOYDS BANK PLC as agent of the other Finance Parties (the "Agent"); and
LLOYDS BANK PLC as security trustee for the Secured Parties (the "Security
Trustee").
WHEREAS:
(A)
The Parent, the Guarantors, the Borrowers, the Agent, the Arranger, the Security
Trustee and the Original Lender entered into a senior term facilities agreement
dated 10 November 2010 as amended and restated on 23 June 2011, 1 November 2013,
19 June 2014 and on 19 May 2015 and as amended on 29 December 2016 (as amended,
restated, novated or varied from time to time the "Facilities Agreement") in
terms of which certain facilities were made available to the Borrowers (as
defined therein);

(B)
the parties wish to amend and restate the Facilities Agreement in accordance
with the terms of this Agreement.

NOW IT IS HEREBY AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1.
In this Agreement:

"Acceding Obligors" means (i) Schuh (ROI) Limited, a company incorporated in
Ireland with Registered Number 272987 and (ii) Genesco Schuh GmbH, incorporated
in Germany and registered at the commercial register (Handelsregister) of the
local court (Amtsgericht) of Cologne under number HRB 80329.
"Amended and Restated Facilities Agreement" means the Facilities Agreement as
amended and restated in the form set out in Schedule 3 (Form of Amended and
Restated Facilities Agreement).
"Effective Date" means the date on which the Agent confirms in writing to the
Parent that it has received (or has waived the requirement to receive) the
documents and/or evidence listed in Schedule 2 (Conditions Precedent), in each
case in form and substance satisfactory to the Agent.
1.2.
In this Agreement a term defined in the Facilities Agreement has the same
meaning when used in this Agreement and Clause 1 (Definitions and
Interpretation) of the Facilities Agreement shall apply hereto except that
references in such Clause to the Facilities Agreement are to be construed as
references to this Agreement.

1.3.
Unless expressly provided to the contrary in this Agreement, a person who is not
a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.
Notwithstanding any term of any Finance Document, the consent of any person who
is not a party to this Agreement is not required to rescind or vary this
Agreement at any time.

2.
AMENDMENT OF THE FACILITIES AGREEMENT AND NOVATION

2.1.
With effect from the Effective Date, the Facilities Agreement shall be amended
and restated in the form set out as Schedule 3 to this Agreement.

2.2.
Subject to the terms of this Agreement, the Facilities Agreement shall remain in
full force and effect. With effect from the Effective Date, this Agreement and
the Facilities Agreement shall be read and construed as one document and all
references in the Facilities Agreement and in each of the Finance Documents to
the Facilities Agreement



 
 
1




--------------------------------------------------------------------------------





shall be read and construed as references to the Amended and Restated Facilities
Agreement.
2.3.
Save to the extent expressly provided in this Agreement, the Finance Documents
shall remain in full force and effect.

2.4.
If the Effective Date has not occurred by 5pm (UK time) on 28th April 2017, this
Agreement shall lapse and shall cease to have any effect other than Clause 4
(Fees and expenses) which shall remain in full force and effect.

3.
REPRESENTATIONS AND WARRANTIES

3.1.
Each Obligor represents and warrants to each Finance Party on the date of this
Agreement and on the Effective Date in terms of the Repeating Representations,
in each case as if references to "this Agreement" and "the Finance Documents" in
those representations are construed as references to this Agreement and (on the
Effective Date) the Amended and Restated Facilities Agreement.

3.2.
Each Obligor represents and warrants to the Agent and the other Finance Parties
on the date of this Agreement and on the Effective Date that:

the Parent has complied with the terms of Clause 22 (Financial Covenants) of the
Facilities Agreement at all times prior to the date hereof; and
on each date within the next 12 months on which any of the financial covenants
contained in Clause 22 (Financial Covenants) of the Facilities Agreement falls
to be tested, the Parent shall comply with the terms of Clause 22 (Financial
Covenants) of the Facilities Agreement.
4.
FEES AND EXPENSES

4.1.
The Parent shall promptly on demand pay to the Agent and the Security Trustee
the amount of all costs and expenses (together with any VAT or similar taxes
thereon) reasonably incurred by them or by the Lenders in connection with this
Agreement and the documents contemplated by this Agreement (including, without
limitation, legal fees).

4.2.
The Parent shall pay to the Arranger on the Effective Date an arrangement fee of
£15,000.

5.
PRESERVATION OF GUARANTEES AND SECURITY

Each Obligor:
confirms its consent to the amendment and restatement of the terms of the
Facilities Agreement as contemplated by this Agreement; and
confirms that the Transaction Security Documents granted by it on or prior to
the date of this Agreement, the guarantee granted by it pursuant to Clause 19
(Guarantee and Indemnity) of the Facilities Agreement and the security rights
constituted or evidenced by the Transaction Security Documents are and remain in
full force and effect and apply as from the Effective Date to, inter alia, the
Amended and Restated Facilities Agreement and the guarantees granted pursuant to
Clause 19 (Guarantee and Indemnity) of the Facilities Agreement will continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.
6.
ACCESSION OF ACCEDING OBLIGORS

6.1.
With effect from the Effective Date, each of the Acceding Obligors agrees to
become an Additional Borrower and Additional Guarantor and to be bound by the
terms of the Facilities Agreement and the other Finance Documents as an
Additional Borrower and Additional Guarantor pursuant to Clause 26.2 (Additional
Borrowers) and 26.4 (Additional Guarantors) of the Facilities Agreement
respectively. Each Acceding Obligor's administrative details are the same as the
Parent's may be from time to time.

6.2.
The Parent confirms that no Default would occur as a result of either or both
Acceding Obligors becoming Additional Borrowers and Additional Guarantors.

7.
GENERAL

7.1.
The provisions of Clauses 36 (Remedies and Waivers), 35 (Partial Invalidity), 33
(Notices) and 43 (Enforcement) of the Facilities Agreement shall be deemed to be



 
 
2




--------------------------------------------------------------------------------





incorporated in this Agreement (with such conforming amendments as the context
requires) as if set out in this Agreement.
7.2.
Neither the execution of this Agreement nor the making of any amount available
under the Facilities Agreement or the Amended and Restated Facilities Agreement
amounts to a waiver of any outstanding Event of Default.

7.3.
This Agreement is designated by the Parent and the Agent as a Finance Document.

7.4.
Each Obligor hereby confirms that the amendment and restatement of the
Facilities Agreement pursuant to this Agreement is an amendment and restatement
within the contemplation of the Finance Documents.

7.5.
The Parent shall, and shall procure that each other Obligor will, at the request
of the Agent and at its own expense, do all such acts and things necessary to
give effect to the amendments effected or to be effected pursuant to this
Agreement.

8.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
9.
GOVERNING LAW

This Agreement is, and any non-contractual obligations arising out of or in
connection with it are, governed by English law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


 
 
3




--------------------------------------------------------------------------------





SCHEDULE 1

PART I
THE BORROWERS


Schuh Group Limited (Reg. No. SC379625) (Scotland)
Schuh (Holdings) Limited (Reg. No. SC265833) (Scotland)
Schuh Limited (Reg. No. SC125327) (Scotland)
Schuh (ROI) Limited (Reg. No. 272987) (Ireland)
Genesco schuh GmbH Registered at the commercial register (Handelsregister) of
the local court (Amtsgericht) of Cologne under no. HRB 80329) (Germany)






PART II
THE GUARANTORS
Schuh Group Limited (Reg. No. SC379625) (Scotland)
Schuh (Holdings) Limited (Reg. No. SC265833) (Scotland)
Schuh Limited (Reg. No. SC125327) (Scotland)
Schuh (ROI) Limited (Reg. No. 272987) (Ireland)
Genesco schuh GmbH Registered at the commercial register (Handelsregister) of
the local court (Amtsgericht) of Cologne under no. HRB 80329) (Germany)




 
 
4




--------------------------------------------------------------------------------





SCHEDULE 2

CONDITIONS PRECEDENT
1.
Obligors

A copy of the Constitutional Documents, a copy of the constitutional documents
of each Acceding Obligor and a copy of the constitutional documents of each
other Obligor, or (for any Obligor other than an Acceding Obligor) a certificate
of an authorised signatory of the Parent confirming that there has been no
change to such documents since 19 May 2015. In the case of a Genesco Schuh GmbH,
this shall include an up-to-date commercial register extract not older than 14
days prior to the Effective Date, up-to-date articles of association and an
up-to-date shareholders' list.
A copy of a resolution of the shareholders of each Obligor incorporated in
Germany:
approving the terms of, and the transactions contemplated by, this Agreement and
the German Share Pledge Agreement (as defined in the Amended and Restated
Facilities Agreement) and resolving that it execute, deliver and perform this
Agreement and the German Share Pledge Agreement (as defined in the Amended and
Restated Facilities Agreement);
authorising each managing director, on its behalf to solely sign
(Einzelvertretungsbefugnis) and/or despatch all documents and notices to be
signed and/or despatched by it under or in connection with this Agreement and
the German Share Pledge Agreement (as defined in the Amended and Restated
Facilities Agreement).
A copy of a resolution of the board or, if applicable, a committee of the board
of directors of each Obligor (other than an Obligor incorporated in Germany):
approving the terms of, and the transactions contemplated by, this Agreement,
any Finance Documents and all conditions precedent hereto and resolving that it
execute, deliver and perform this Agreement, any Finance Documents and all
conditions precedent hereto;
authorising a specified person, on its behalf to sign and/or despatch all
documents and notices to be signed and/or despatched by it under or in
connection with this Agreement.
Certificates of an authorised signatory of each of the Parent and the Acceding
Obligors certifying that each copy document relating to it specified in this
Schedule 2 is true and complete and in full force and effect as at a date no
earlier than the date of this Agreement.
Evidence satisfactory to the Agent that the summary approval procedure (as
defined in Section 202 of the Companies Act 2014 of Ireland) has been properly
followed in relation to the entry by Schuh Ireland into the Finance Documents to
which it is a party and that the entry into such Finance Documents, which
constitutes the provision of financial assistance for the purposes of Section 82
of the Companies Act 2014 of Ireland, has been given in accordance with Section
82(6) including:
a certified copy of a declaration to Section 203 of the Companies Act 2014 of
Ireland; and
a certified copy of a special resolution of the members of Schuh Ireland,
approving the entry into the Finance Documents to which it is a party.
A completed Form C1 template in agreed form for the Irish law mortgage debenture
listed at paragraph 2(b) below, prepared by the Agent's solicitors in Ireland
and verified by Schuh Ireland's solicitors in Ireland.
2.
Finance Documents

An Irish law debenture in favour of the Security Trustee granted by Schuh (ROI)
Limited, signed by all parties thereto together with all deliverables
thereunder.
An Irish law share pledge in favour of the Security Trustee granted by Schuh
Limited over the shares in Schuh (ROI) Limited signed by all parties thereto
together with all deliverables thereunder.
3.
Legal Opinions

Legal opinions of:
(i)
Dickson Minto W.S., legal advisers to the Agent as to Scots law and English law,
each addressed to the Finance Parties;



 
 
5




--------------------------------------------------------------------------------





(ii)
Matheson, legal adviser to the Agent as to Irish law, addressed to the Finance
Parties; and

(iii)
Noerr LLP, legal adviser to the Agent as to German law, addressed to the Finance
Parties.

4.
Other documents and evidence

This Agreement executed by the Obligors.
An updated copy of the Group Structure Chart.
A list of the directors of the Parent as at the Effective Date.
Any information and evidence required by the Finance Parties in respect of any
Obligor to comply with its know your customer or anti money laundering
procedures.
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Parent
accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement.
An updated business plan and financial projections in form and substance
satisfactory to the Agent.
Evidence satisfactory to the Agent that there has been no material and adverse
change in the financial condition of any member of the Group since the date of
the most recent audited consolidated financial statements which have been
delivered to the Agent in accordance with clause 21.1(a) of the Amended and
Restated Facilities Agreement.
Evidence satisfactory to the Agent that the Parent is in compliance with clause
23.36 (Guarantors) of the Amended and Restated Facilities Agreement as at the
Effective Date.
Confirmation by the Parent to the Agent of all amounts due by it or any of its
Subsidiaries to Genesco Inc. or any of its Subsidiaries (other than the Parent
and its Subsidiaries) as at the Effective Date.
A copy of the PSC Register of:
each Obligor if Part 21A of the Companies Act 2006 applies to it and its shares
are subject to any Security created under any Transaction Security Document; and
each company to which Part 21A of the Companies Act 2006 applies and whose
shares are subject to any Security created by an Obligor under any Transaction
Security Document,
together with a confirmation that such PSC Register sets out the "required
particulars" (within the meaning of section 790K of the Companies Act 2006) and
any other information prescribed under Part 21A of the Companies Act 2006
(including section 790M) and/or any associated law, in each case, in relation to
all of the relevant legal entities and persons with significant control that are
"registrable" (within the meaning of section 790C of the Companies Act 2006) in
respect of the company in accordance with Part 21A of the Companies Act 2006.


 
 
6




--------------------------------------------------------------------------------





SCHEDULE 3

FORM OF AMENDED AND
RESTATED FACILITIES AGREEMENT
£26,875,000
€7,200,500
FACILITIES AGREEMENT
for
SCHUH GROUP LIMITED
as Parent
arranged by
LLOYDS BANK PLC
as Mandated Lead Arranger
with
LLOYDS BANK PLC
acting as Agent
and
LLOYDS BANK PLC
acting as Security Trustee






 
 
7




--------------------------------------------------------------------------------


8




CONTENTS
1.DEFINITIONS AND INTERPRETATION    14
2.THE FACILITIES    49
3.PURPOSE    52
4.CONDITIONS OF UTILISATION    53
5.UTILISATION – LOANS    55
6.REPAYMENT    58
7.ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION    62
8.MANDATORY PREPAYMENT    64
9.RESTRICTIONS    68
10.INTEREST    70
11.INTEREST PERIODS    71
12.CHANGES TO THE CALCULATION OF INTEREST    72
13.FEES    74
14.TAX GROSS UP AND INDEMNITIES    76
15.INCREASED COSTS    87
16.OTHER INDEMNITIES    88
17.MITIGATION BY THE LENDERS    90
18.COSTS AND EXPENSES    91
19.GUARANTEE AND INDEMNITY    93
20.REPRESENTATIONS    101
21.INFORMATION UNDERTAKINGS    110


 
 
8






--------------------------------------------------------------------------------

9    


22.FINANCIAL COVENANTS    115
23.GENERAL UNDERTAKINGS    122
24.EVENTS OF DEFAULT    133
25.CHANGES TO THE LENDERS    139
26.CHANGES TO THE OBLIGORS    146
27.ROLE OF THE AGENT, THE ARRANGER AND OTHERS    151
28.ROLE OF THE SECURITY TRUSTEE    162
29.CONDUCT OF BUSINESS BY THE FINANCE PARTIES    172
30.SHARING AMONG THE FINANCE PARTIES    172
31.PAYMENT MECHANICS    175
32.SET-OFF    179
33.NOTICES    180
34.CALCULATIONS AND CERTIFICATES    182
35.PARTIAL INVALIDITY    182
36.REMEDIES AND WAIVERS    183
37.AMENDMENTS AND WAIVERS    183
38.CONFIDENTIALITY    188
39.DISCLOSURE OF LENDER DETAILS BY AGENT    192
40.CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS    194
41.COUNTERPARTS    196
42.GOVERNING LAW    197
43.ENFORCEMENT    197


 
 
9




--------------------------------------------------------------------------------

10    


SCHEDULE 1 THE ORIGINAL PARTIES199
SCHEDULE 2 CONDITIONS PRECEDENT201
SCHEDULE 3 REQUEST204
SCHEDULE 4 plan referred to in the definition of Additional Livingston
Property207
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE208
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT212
SCHEDULE 7 FORM OF ACCESSION LETTER216
SCHEDULE 8 FORM OF RESIGNATION LETTER217
SCHEDULE 9 FORM OF COMPLIANCE CERTIFICATE218
SCHEDULE 10 FORM OF INCREASE CONFIRMATION219




 
 
10




--------------------------------------------------------------------------------








THIS AGREEMENT is the amended and restated form of a facility agreement
originally dated 10 November 2010 and as amended and restated on 1 November
2013, 19 June 2014 and, 19 May 2015 as amended on 29 December 2016 and as
amended and restated on  April 28                                 2017 and in
its amended and restated form is made between:
SCHUH GROUP LIMITED a company incorporated in Scotland with registered number
SC379625 and with its registered office at 5th Floor, Quartermile Two, 2 Lister
Square, Edinburgh EH3 9GL (the "Parent");
THE SUBSIDIARY of the Parent listed in Part I of Schedule 1 (The Original
Parties) as borrower (together with the Parent being the "Borrowers");
THE SUBSIDIARIES of the Parent listed in Part I of Schedule 1 (The Original
Parties) as guarantors (together with the Parent, the "Guarantors");
LLOYDS BANK PLC with registered number 00002065 and having its registered office
at 25 Gresham Street, London EC2V 7HN as mandated lead arranger (the
"Arranger");
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the "Original Lenders");
LLOYDS BANK PLC with registered number 00002065 and having its registered office
at 25 Gresham Street, London EC2V 7HN as agent of the other Finance Parties (the
"Agent"); and
LLOYDS BANK PLC with registered number 00002065 and having its registered office
at 25 Gresham Street, London EC2V 7HN as security trustee for the Secured
Parties (the "Security Trustee").
IT IS AGREED as follows:


 
 
11






--------------------------------------------------------------------------------







SECTION 1
INTERPRETATION


 
 
12






--------------------------------------------------------------------------------








DEFINITIONS AND INTERPRETATION
Definitions
In this Agreement:
"Acceptable Bank" means:
a bank or financial institution duly authorised under applicable laws to carry
on the business of banking (including, without limitation, the business of
making deposits) which is approved in writing by the Agent; or
any Finance Party.
"Accession Letter" means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).
"Accounting Period" means each of the twelve periods in any Financial Year for
which the Parent is to prepare monthly management accounts for the purposes of
this Agreement.
"Accounting Principles" means generally accepted accounting principles in the
UK, including IFRS.
"Accounting Reference Date" means the accounting reference date for the purposes
of section 391 of the Companies Act 2006, being 31 January in the case of each
member of the Group, (with their financial year ending not more than 7 days
after, or less than 7 days before, such date).
"Acquisition Agreement" means the sale and purchase agreement dated on or about
the Restatement Date setting out the terms on which the UK Acquisition Company
is to acquire the shares in the Parent.
"Additional Borrower" means a company which becomes a Borrower in accordance
with Clause 26 (Changes to the Obligors).
"Additional Guarantor" means a company which becomes a Guarantor in accordance
with Clause 26 (Changes to the Obligors).
"Additional Livingston Property" means the subjects known as 240 (and formerly
known as Plot D, Phase II), J4M8 Distribution Park, Bathgate, EH48 2EA being the
subjects (IN THE FIRST PLACE) registered in the Land Register of Scotland under
Title Number WLN39760; and (IN THE SECOND PLACE) the subjects at J4M8
Distribution Park lying to the north west of Inchmuir Road, Whitehill Industrial
Estate, by Bathgate, shown tinted pink on the plan 2 contained in Schedule 4 and
forming part of the subjects registered under Title Number WLN6795.
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
"Additional Standard Security" means the standard security by the Company in
favour of the Security Trustee in respect of the Additional Livingston Property
dated on or around the Second Restatement Date.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with Sterling in the London foreign exchange
market at or about 11.00 a.m. on a particular day.
"Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on the Restatement Date.
"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 21.1 (Financial Statements).
"Anti-Corruption Laws" means all laws, rules and regulations of any jurisdiction
applicable to any Obligor from time to time concerning or relating to bribery,
money-laundering or corruption.
"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.


 
 
13






--------------------------------------------------------------------------------







"Auditors" means one of PricewaterhouseCoopers, Ernst & Young, KPMG, Deloitte &
Touche or such other firm approved in advance by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means, in respect of Facility A and Facility B, the period
from and including the date of this Agreement to and including the Fourth
Restatement Date, in respect of Facility C, the period from and including the
Fourth Restatement Date to the Termination Date in respect of Facility C and, in
respect of Facility D, the period from and including the Fifth Restatement Date
to the Termination Date in respect of Facility D.
"Available Commitment" means, in relation to a Facility, a Lender's Commitment
under that Facility minus (subject as set out below):
the amount of its participation in any outstanding Utilisations under that
Facility; and
in relation to any proposed Utilisation, the amount of its participation in any
other Utilisations that are due to be made under that Facility on or before the
proposed Utilisation Date,
other than, in relation to any proposed Utilisation under a Revolving Facility
only, that Lender's participation in any Revolving Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Borrower" means a Borrower listed in Part I of Schedule 1 (the Original
Parties) or an Additional Borrower unless it has ceased to be a Borrower in
accordance with Clause 26 (Changes to the Obligors).
"Break Costs" means the amount (if any) by which:
the interest (excluding Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;
exceeds:
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.
"Budget" any budget delivered by the Parent to the Agent pursuant to Clause 21.4
(Budget).
"Business Acquisition" means the acquisition of a company or any shares or
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company.
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, and (in relation to any date for payment or
purchase of Euro) any TARGET Day.
"Business Plan" means the business plan prepared by the Parent and delivered to
the Agent on or around 23 July 2010 including the agreed form financial
projections of the Group.
"Capital Expenditure" means any expenditure or obligation (other than
expenditure or obligations in respect of Business Acquisitions) in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease).
"Cash" means, at any time, cash in hand or at bank or amounts on deposit with a
Lender (which, for the avoidance of any doubt, includes any cash held by way of
cash cover for any reason) which are freely transferable and freely convertible
and accessible by a member of the Group within 7 days together with (without
double counting) cash in transit and in any such case is not subject to any
Security (other than the Transaction Security).
"Cashflow" has the meaning given to that term in Clause 22.2 (Financial
definitions).


 
 
14






--------------------------------------------------------------------------------







"Change of Control" means (A) any person or group of persons acting in concert
gains direct or indirect control of Genesco Inc. after the Restatement Date, (B)
Genesco Inc. ceases to have legal and beneficial ownership of the entire issued
share capital of UK Acquisition Company, (C) UK Acquisition Company ceases to
have legal and beneficial ownership of the entire issued share capital of the
Parent or (D) any person or group of persons acting in concert gains direct or
indirect control of the Parent after the Restatement Date. For the purposes of
this definition:
"control" of the Parent means:
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:
cast, or control the casting of, more than 50% of the maximum number of votes
that might be cast at a general meeting of the Parent; or
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent; or
give directions with respect to the operating and financial policies of the
Parent with which the directors or other equivalent officers of the Parent are
obliged to comply; and/or
the holding beneficially of more than 50% of the issued share capital of the
Parent (excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital);
"control" of Genesco Inc. means:
any "person" or "group" (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right being an "option right") directly or indirectly, of
more than 50% of the equity securities of Genesco Inc. entitled to vote for
members of the board of directors or equivalent governing body of Genesco Inc.
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); and/or
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent body of Genesco Inc. cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in
paragraph (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in paragraphs (i) and (ii) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body;
"acting in concert" means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in the Parent by any of them,
either directly or indirectly, to obtain or consolidate control of the Parent.
"Charged Property" means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Commitment" means a Facility A Commitment, a Facility B Commitment, a Facility
C Commitment or a Facility D Commitment.
"Collateral Warranty Assignment" means the assignment in security granted by the
Company in favour of the Security Trustee of the contractor's collateral
warranty dated 17 February 2011 between RP IOM GP Limited and RP IOM Nominees
Limited and Twintec Limited, as assigned to the Company on or around the Second
Restatement Date.
"Company" means Schuh Limited, a company incorporated in Scotland with
registered number SC125327 and with its registered office at 1 Neilson Square,
Deans Industrial Estate, Livingston EH54 8RQ.
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).
"Confidential Information" means all information relating to the Parent, the
Company, any Obligor, the Group, the Finance Documents or a Facility of which a
Finance Party becomes aware in its capacity as, for the purpose of becoming, a
Finance Party or which is received


 
 
15






--------------------------------------------------------------------------------







by a Finance Party in relation to, or for the purpose of becoming a Finance
Party under, the Finance Documents or a Facility from either:
any member of the Group or any of its advisers; or
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 38 (Confidentiality); or
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers;
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Parent
and the Agent.
"Constitutional Documents" means the certificate of incorporation, the
certificate of incorporation on change of name (if any) and the memorandum and
articles of association of the Parent.
"CTA" means the Corporation Tax Act 2009.
"Deal Costs" means all fees, costs and expenses, stamp, registration and other
Taxes incurred by the Parent or any other member of the Group in connection with
the Transaction Documents.
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
purchases by way of assignment or transfer;
enters into any sub-participation in respect of; or
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,
any Commitment or amount outstanding under this Agreement.
"Default" means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
"Defaulting Lender" means any Lender:
which has failed to make its participation in a Loan available or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation);
which has rescinded or repudiated a Finance Document; or
with respect to which an Insolvency Event has occurred and is continuing,
unless, in the case of paragraph (a) above:
its failure to pay is caused by:
administrative or technical error; or
a Disruption Event; and


 
 
16






--------------------------------------------------------------------------------







payment is made within 5 Business Days of its due date; or
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question;
it is unlawful in any relevant jurisdiction for the Lender to make that payment
(provided that this shall not prejudice the rights of the Borrowers under Clause
7.1 (Illegality);
the failure to make that payment is caused by the negligence or wilful default
of a third party beyond its control;
the failure to make that payment is caused by an administrative or technical
error experienced by a third party beyond its control; or
the Agent is an Impaired Agent and a Borrower has failed to notify the Lenders
by giving not less than 3 Business Days prior notice of alternative arrangements
for that payment.
"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.
"Disruption Event" means either or both of:
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:
from performing its payment obligations under the Finance Documents; or
from communicating with other Parties in accordance with the terms of the
Finance Documents,
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Dormant Subsidiary" means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (including, without limitation, indebtedness owed to it) which in
aggregate have a value of £5,000 or more or its equivalent in other currencies.
"Eligible Institution" means any Lender or other bank, financial institution,
trust, fund or other entity selected by the Parent and which, in each case, is
not a member of the Group nor an Investor nor an Affiliate of an Investor and
which is further acceptable to the Agent (acting reasonably).
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and
land (including, without limitation, land under water).
"Environmental Claim" means any claim, proceeding, notice or investigation by
any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
the pollution or protection of the Environment;
the conditions of the workplace; or
any emission, generation, handling, storage, disposal, removal, use, release,
spillage or discharge of any substance which, alone or in combination with any
other, is capable of causing harm to the Environment including, without
limitation, any waste.


 
 
17






--------------------------------------------------------------------------------







"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.
"Escrow Account" means an interest-bearing account:
held in Scotland by a Borrower with the Agent or the Security Trustee;
identified in a letter between the Parent and the Agent as the Escrow Account;
subject to Security in favour of the Security Trustee, which Security is in form
and substance satisfactory to the Agent and the Security Trustee; and
from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,
(as the same may be re-designated, substituted or replaced from time to time).
"Escrow Account Certificate" means, in respect of any Quarter Date, a
certificate signed by two directors of the Parent (one of whom must be the chief
financial officer of the Group) confirming that as at such Quarter Date:
no Default is continuing;
the Parent has complied with each of the financial covenants set out in Clause
22.2 (Financial condition) on each Quarter Date up to and including the date of
the relevant Escrow Account Certificate provided that, in the case of each
Quarter Date occurring after the Relevant Quarter Date (as defined in Clause
22.4(a)), no account is taken of any New Shareholder Injection; and
the Parent will comply with each of the financial covenants set out in Clause
22.2 (Financial condition) on each of the two Quarter Dates falling after the
Quarter Date as at which the relevant Escrow Account Certificate is given, and
attaching such supporting evidence as the Agent may reasonably request in
connection with such confirmation provided that in the case of each of such
Quarter Dates no account is taken of any New Shareholder Injection.
"Euro" and the figure "€" means the single currency of the Participating Member
States.
"EURIBOR" means, in relation to any Loan in Euro:
the applicable Screen Rate as of 11.00 a.m. (Brussels time) for Euro and for a
period equal in length to the Interest Period of that Loan; or
as otherwise determined pursuant to Clause ‎12.1 (Unavailability of Screen
Rate),
and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.
"Event of Default" means any event or circumstance specified as such in Clause
24 (Events of Default).
"Existing Retail Facilities" means the retail and merchant service facilities
currently provided by Lloyds Cardnet to the Group.
"Facility" means Facility A, Facility B, Facility C or Facility D and
"Facilities" means all or any of them as the context requires.
"Facility A" means the term loan facility made available under this Agreement as
described in paragraph (a)(i) of Clause 2.1 (The Facilities).
"Facility A Commitment" means:
in relation to an Original Lender, the amount set opposite its name under the
heading "Facility A Commitment" in Part II of Schedule 1 (The Original Parties)
and the amount of any other Facility A Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and
in relation to any other Lender, the amount of any Facility A Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),
to the extent not cancelled, reduced or transferred by it under this Agreement.
"Facility A Loan" means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.


 
 
18






--------------------------------------------------------------------------------







"Facility A Repayment Date" means each date set out in paragraph (a) of Clause
6.1 (Repayment of Term Loans).
"Facility A Repayment Instalment" means each of the repayment instalments set
out in paragraph (a) of Clause 6.1 (Repayment of Term Loans) opposite the
relevant Facility A Repayment Date.
"Facility B" means the term loan facility made available under this Agreement as
described in paragraph (a)(ii) of Clause 2.1 (The Facilities).
"Facility B Commitment" means:
in relation to an Original Lender, the amount set opposite its name under the
heading "Facility B Commitment" in Part II of Schedule 1 (The Original Lenders)
and the amount of any other Facility B Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and
in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),
to the extent not cancelled, reduced or transferred by it under this Agreement.
"Facility B Loan" means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
"Facility B Repayment Date" means each date set out in paragraph (b) of Clause
6.1 (Repayment of Term Loans).
"Facility B Repayment Instalment" means each of the repayment instalments set
out in paragraph (b) of Clause 6.1 (Repayment of Term Loans) opposite the
relevant Facility B Repayment Date.
"Facility C" means the revolving loan facility made available under this
Agreement as described in paragraph (a)(iii) of Clause 2.1 (The Facilities).
"Facility C Commitment" means:
in relation to an Original Lender, the amount set opposite its name under the
heading "Facility C Commitment" in Part II of Schedule 1 (The Original Parties)
and the amount of any other Facility C Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and
in relation to any other Lender, the amount of any Facility C Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),
to the extent not cancelled, reduced or transferred by it under this Agreement.
"Facility C Loan" means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.
"Facility D" means the revolving loan facility made available under this
Agreement as described in paragraph (a)(iv) of Clause 2.1 (The Facilities).
"Facility D Commitment" means:
in relation to an Original Lender, the amount set opposite its name under the
heading "Facility D Commitment" in Part II of Schedule 1 (The Original Lenders)
and the amount of any other Facility D Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and
in relation to any other Lender, the amount of any Facility D Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase),
to the extent not cancelled, reduced or transferred by it under this Agreement.
"Facility D Loan" means a loan made or to be made under Facility D or the
principal amount outstanding for the time being of that loan.
"Facility Office" means:
in respect of a Lender, the office or offices notified by that Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement; or


 
 
19






--------------------------------------------------------------------------------







in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Parent (or the Agent and the Parent or
the Security Trustee and the Parent) setting out any of the fees referred to in
Clause 13 (Fees).
"Fifth Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on or around 26 April 2017.
"Fifth Restatement Date" means the Effective Date as defined in the Fifth
Amendment and Restatement Agreement.
"Finance Document" means this Agreement, any Accession Letter, any Compliance
Certificate, any Fee Letter, any Hedging Agreement, any Resignation Letter, any
Selection Notice, the Subordination Agreements, any Transaction Security
Document, any Utilisation Request, the Working Capital Facility Letter, the
Amendment and Restatement Agreement, the Second Amendment and Restatement
Agreement, the Third Amendment and Restatement Agreement, the Fourth Amendment
and Restatement Agreement, the Fifth Amendment and Restatement Agreement any
document entered into in respect of the Lloyds Retail Facilities and any other
document designated as a "Finance Document" by the Agent and the Parent.
"Finance Lease" means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.
"Finance Party" means the Agent, the Arranger, the Security Trustee, a Lender,
the Working Capital Lender and Lloyds Bank plc (or any other member of the LBG
Group) as provider of the Lloyds Retail Facilities.
"Financial Due Diligence Report" means the report by KPMG dated on or around the
date of this Agreement relating to the Parent and its subsidiaries and addressed
to, and/or capable of being relied upon by, Lloyds Bank plc as original lender.
"Financial Indebtedness" means any indebtedness for or in respect of:
moneys borrowed and debit balances at banks or other financial institutions;
any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);
any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;
the amount of any liability in respect of Finance Leases;
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);
any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution;
any amount raised by the issue of redeemable shares which are redeemable (other
than at the option of the issuer) before 30 September 2019 or are otherwise
classified as borrowings under the Accounting Principles;
any amount of any liability under an advance or deferred purchase agreement if
(i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 90 days after the date of supply;
any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and
the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above.
"Financial Quarter" has the meaning given to that term in Clause 22.1 (Financial
definitions).
"Financial Year" has the meaning given to that term in Clause 22.1 (Financial
definitions).
"Flotation" means:


 
 
20






--------------------------------------------------------------------------------







a successful application being made for the admission of any part of the share
capital of any member of the Group to the Official List maintained by the
Financial Conduct Authority and the admission of any part of the share capital
of any member of the Group to trading on the London Stock Exchange plc; or
the grant of permission to deal with any part of the issued share capital of any
member of the Group on the Alternative Investment Market or the Main Board or
Growth Board of the ICAP Securities & Derivatives Exchange Limited (ISDX) or on
any recognised investment exchange (as that term is used in the Financial
Services and Markets Act 2000) or in or on any exchange or market replacing the
same or any other exchange or market in any country.
"Fourth Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on or around 19 May 2015.
"Fourth Restatement Date" means the Effective Date as defined in the Fourth
Amendment and Restatement Agreement.
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 12.4 (Cost of funds).
"Funds Flow" means the funds flow delivered by the Parent to the Agent on or
around the date of this Agreement in connection with the facilities being made
available to the Group by the Finance Parties.
"Genesco Closing Schedule" means the schedule in the agreed form setting out the
dates to which the Group will prepare Monthly Financial Statements after the
Restatement Date.
"German Obligor" means an Obligor incorporated under the laws of Germany.
"German Share Pledge Agreement" means a notarised German law share pledge in
favour of the Security Trustee granted by Schuh Limited over the shares in
Genesco schuh GmbH.
"Group" means the Parent and each of its Subsidiaries for the time being.
"Group Structure Chart" means the group structure chart in the agreed form.
"Guarantor" means a Guarantor listed in Part I of Schedule 1 (the Original
Parties) as a Guarantor or an Additional Guarantor, unless it has ceased to be a
Guarantor in accordance with Clause 26 (Changes to the Obligors).
"Hedging Agreement" means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Parent and a
Lender for the purpose of hedging interest rate liabilities in relation to the
Term Facilities in accordance with any Hedging Policy Letter.
"Hedging Policy Letter" means any letter entered into at any time by the Parent
to the Agent setting out the proposed policy of the Group in relation to the
hedging of its exposure to floating rates of interest.
"Holding Account" means an account:
held in Scotland by a member of the Group with the Agent or Security Trustee;
identified in a letter between the Parent and the Agent as a Holding Account;
and
subject to Security in favour of the Security Trustee which Security is in form
and substance satisfactory to the Security Trustee,
(as the same may be redesignated, substituted or replaced from time to time).
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"Holdings" means Schuh Holdings Limited (Registered No. SC265833).
"Investor" means the UK Acquisition Company.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Impaired Agent" means the Agent at any time when:


 
 
21






--------------------------------------------------------------------------------







(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender";
an Insolvency Event has occurred and is continuing with respect to the Agent; or
the Agent rescinds or repudiates a Finance Document.
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 10 (Form of Increase Confirmation).
"Information Package" means the Reports, the Business Plan and the Funds Flow.
"Insolvency Event" in relation to a Finance Party means:
a Finance Party being dissolved (other than pursuant to a consolidation,
amalgamation or merger);
a Finance Party admits in writing its inability generally to pay its debts as
they become due; or
the appointment of a liquidator, receiver, administrator, compulsory manager or
similar officer in respect of that Finance Party or all or any material part of
that Finance Party’s assets or any analogous procedure or any formal step being
taken in respect of any such appointment or procedure other than the
presentation of a petition for any such appointment or procedure which is
dismissed, stayed or discharged within 30 days.
"Insurance Adequacy Letter" means the letter from Aon addressed to the Finance
Parties dated on or around the date of this Agreement in respect of the
insurance provision of the Group.
"Intellectual Property" means:
any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, know how and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and
the benefit of all applications and rights to use such assets of each member of
the Group (which may now or in the future subsist).
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).
"Interpolated Screen Rate" means, in relation to LIBOR or EURIBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between:
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,
each as of 11.00 a.m. on the Quotation Day for the currency of that Loan.
"Irish Law Mortgage Debenture" means, an Irish law mortgage debenture entered
into on or about the Fifth Restatement Date and entered into between (1) Schuh
Ireland and (2) the Security Trustee.
"ITA" means the Income Tax Act 2007.
"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
"LBG Group" means Lloyds Banking Group plc and its Subsidiaries from time to
time.
"Legal Reservations" means:
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;


 
 
22






--------------------------------------------------------------------------------







the principle that any additional interest imposed under any relevant agreement
may be held to be unenforceable on the grounds that it is a penalty and thus
void;
the principle that an English court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;
the principle that in certain circumstances security granted by way of fixed
charge may be characterised as a floating charge or that security purported to
be constituted by way of an assignment may be recharacterised as a charge;
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and
any other matters which are set out as qualifications or reservations as to
matters of law (but not of fact) expressed in any legal opinion required to be
given by this Agreement.
"Lender" means:
any Original Lender; and
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 25 (Changes to the Lenders),
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
"LIBOR" means, in relation to any Loan:
the applicable Screen Rate as of 11.00 a.m. on the Quotation Day for sterling
and for a period equal in length to the Interest Period of that Loan; or
as otherwise determined pursuant to Clause 12.1 (Unavailability of Screen Rate),
and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.
"Limitation Acts" means the Limitation Act 1980, the Foreign Limitation Periods
Act 1984, the Prescription and Limitation (Scotland) Act 1973, the Prescription
and Limitation (Scotland) Act 1984 and any other enactment (whenever passed)
relating to the prescription and/or limitation of actions and/or claims in any
part of the United Kingdom.
"Livingston Property" means the heritable property situated at 1 Neilson Square,
Deans Industrial Estate, Livingston EH54 8EQ (Title Number WLN1738).
"Lloyds Retail Facilities" means the retail and merchant services facilities (if
any) provided to the Group by a member of the LBG Group from time to time.
"LMA" means the Loan Market Association.
"Loan" means a Term Loan or a Revolving Loan.
"Majority Lenders" means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction), calculated by notionally
converting any Commitments denominated in Euros into Sterling at the Agent's
Spot Rate of Exchange on the relevant date.
"Mandatory Prepayment Account" means an interest-bearing account:
held in Scotland by a Borrower with the Agent or Security Trustee;
identified in a letter between the Parent and the Agent as a Mandatory
Prepayment Account;
subject to Security in favour of the Security Trustee which Security is in form
and substance satisfactory to the Agent and Security Trustee; and
from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,
(as the same may be redesignated, substituted or replaced from time to time).
"Margin" means:
in relation to any Facility A Loan, one point eight per cent. (1.8%) per annum;
in relation to any Facility B Loan, two point five per cent. (2.5%) per annum;


 
 
23






--------------------------------------------------------------------------------







in relation to any Facility C Loan, two point two per cent. (2.2%) per annum;
in relation to any Facility D Loan, two point two per cent. (2.2%) per annum;
in relation to any Unpaid Sum relating or referable to a Facility, the rate per
annum specified above for that Facility;
in relation to any other Unpaid Sum, the highest rate specified above; and
if at any time a breach of the terms of Clause 22 (Financial Covenants) is
continuing each of the rates referred to in (a) to (f) (inclusive) above will
increase to two times the Margin which would otherwise be applicable to such
amount for so long as such breach continues unwaived.
"Material Adverse Effect" means any event or circumstance which is in the
opinion of the Majority Lenders (acting reasonably) materially adverse to:
the business, operations, property, condition (financial or otherwise) or
prospects of the Group taken as a whole; or
the ability of an Obligor to perform its payment obligations under any of the
Finance Documents and/or its obligations under Clause 22.2 (Financial condition)
of this Agreement; or
the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.
The above rules will only apply to the last Month of any period. "Monthly" shall
be construed accordingly.
"Monthly Financial Statements" means the financial statements delivered pursuant
to paragraph (b) of Clause 21.1 (Financial Statements).
"Non-Consenting Lender" has the meaning given to that term in Clause 37.4
(Replacement of Lender).
"Obligor" means a Borrower or a Guarantor.
"Obligors' Agent" means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.4 (Obligors' Agent).
"Original Financial Statements" means:
in relation to the Parent, the audited consolidated financial statements of the
Group for its financial year ended 31 January 2015 and the unaudited management
accounts for the Accounting Period which ended on 2 May 2015; and
in relation to any other Obligor, its audited financial statements delivered to
the Agent as required by Clause 26 (Changes to the Obligors).
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"PSC Register" means "PSC register" within the meaning of section 790C(10) of
the Companies Act 2006.
"Perfection Requirements" means the making or the procuring of the appropriate
registrations, filings, endorsements, notarisations, stampings and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.


 
 
24






--------------------------------------------------------------------------------







"Permitted Acquisition" means:
an acquisition permitted in terms of Clause 23.30 (Capital Expenditure);
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group in circumstances
constituting a Permitted Disposal;
an acquisition of shares or securities pursuant to a Permitted Share Issue;
an acquisition approved in writing by the Majority Lenders.
"Permitted Bank Accounts" means each of the accounts held by Schuh Ireland with
Ulster Bank (or such other bank notified by the Parent to the Agent from time to
time) and the accounts held by Schuh Germany with Commerzbank (or such other
bank notified by the Parent to the Agent from time to time).
"Permitted Disposal" means any sale, lease, licence, transfer or other disposal
which is on arms' length terms:
of trading stock or cash made by any member of the Group in the ordinary course
of trading of the disposing entity;
of any asset by a member of the Group (the "Disposing Company") to another
member of the Group (the "Acquiring Company"), but if:
the Disposing Company is an Obligor, the Acquiring Company must also be an
Obligor;
the Disposing Company had given Security over the asset, the Acquiring Company
must give equivalent Security over that asset; and
the Disposing Company is a Guarantor, the Acquiring Company must be a Guarantor
guaranteeing at all times an amount no less than that guaranteed by the
Disposing Company;
of assets (other than shares, businesses, any Properties or any Intellectual
Property) in exchange for other assets comparable or superior as to type, value
or quality (other than an exchange of a non-cash asset for cash);
of obsolete or redundant vehicles, plant and equipment for cash;
arising as a result of any Permitted Security; and
of assets (other than shares, businesses, any Properties or any Intellectual
Property) for cash where the higher of the market value and net consideration
receivable (when aggregated with the higher of the market value and net
consideration receivable for any other sale, lease, licence, transfer or other
disposal not allowed under the preceding paragraphs) does not exceed £200,000
(or its equivalent) in any Financial Year of the Parent.
"Permitted Financial Indebtedness" means Financial Indebtedness:
arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade, but
not a foreign exchange transaction for investment or speculative purposes;
arising under a Permitted Loan or a Permitted Guarantee or as permitted by
Clause 23.31 (Treasury Transactions);
of any person acquired by a member of the Group after the date of this Agreement
which is incurred under arrangements in existence at the date of acquisition,
but not incurred or increased or its maturity date extended in contemplation of,
or since, that acquisition, and outstanding only for a period of three months
following the date of acquisition;
under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
outstanding leases by members of the Group does not exceed £100,000 (or its
equivalent in other currencies) at any time;
arising under the Working Capital Facility Letter;
arising in respect of the Retail Facilities;
arising under a loan made by the UK Acquisition Company to any Obligor which is
subordinated to the Facilities in accordance with the Subordination Agreements;


 
 
25






--------------------------------------------------------------------------------







arising by way of a New Shareholder Injection;
arising under or pursuant to a promissory note originally issued by the Company
to Genesco Inc. dated March 2015 (otherwise undated) in respect of the sum of
£5,500,000 which was assigned on 28 May 2015 to be owed to the UK Acquisition
Company plus accrued interest thereon; and
not permitted by the preceding paragraphs or as a Permitted Transaction and the
outstanding principal amount of which does not exceed £100,000 (or its
equivalent) in aggregate for the Group at any time.
"Permitted Guarantee" means:
the endorsement of negotiable instruments in the ordinary course of trade;
any performance or similar bond guaranteeing performance by a member of the
Group under any contract entered into in the ordinary course of trade;
any guarantee permitted under Clause 23.19 (Financial Indebtedness); or
any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of Permitted Security.
"Permitted Joint Venture" means any investment in any Joint Venture where the
Parent has obtained the prior written consent (not to be unreasonably withheld
or delayed) of the Majority Lenders for the investment in that Joint Venture.
"Permitted Loan" means:
any trade credit extended by any member of the Group to its customers on normal
commercial terms and in the ordinary course of its trading activities;
Financial Indebtedness which is referred to in the definition of, or otherwise
constitutes, Permitted Financial Indebtedness (except under paragraph (c) of
that definition);
a loan made by an Obligor to another Obligor or made by a member of the Group
which is not an Obligor to another member of the Group;
a loan made by a member of the Group to an employee or director of any member of
the Group if the amount of that loan when aggregated with the amount of all
loans to employees and directors by members of the Group does not exceed
£100,000 (or its equivalent) at any time;
a loan made by the Parent or any of its wholly owned subsidiaries to the UK
Acquisition Company in compliance with the terms of paragraph (b) of the
definition of Permitted Payment; and
any other loan so long as the aggregate amount of the Financial Indebtedness
under any such loans does not exceed £100,000 (or its equivalent) at any time.
"Permitted Merger" means:
an amalgamation, demerger, merger, consolidation or corporate reconstruction on
a solvent basis of an Obligor where:
all of the business and assets of that Obligor are retained by one or more other
Obligors;
the surviving entity of that amalgamation, demerger, merger, consolidation or
corporate reconstruction is liable for the obligations of the Obligor it has
merged with and is incorporated in the same jurisdiction as that Obligor; and
the Agent and the Security Trustee are given thirty Business Days' notice by the
Parent of that proposed amalgamation, demerger, merger, consolidation or
corporate reconstruction and the Security Trustee, acting reasonably, is
satisfied that the Finance Parties will enjoy the same or equivalent Security
over the same assets and over that Obligor and the shares in it (or the shares
of the surviving entity); or
an amalgamation, demerger, merger, consolidation or corporate reconstruction on
a solvent basis of a member of the Group which is not an Obligor where all of
the business and assets of that member remain within the Group; or
an amalgamation or merger between an Obligor and another entity in connection
with a Permitted Acquisition where such Obligor is the surviving entity.
"Permitted Payment" means:
the payment of a dividend to the Parent or any of its wholly-owned Subsidiaries;


 
 
26






--------------------------------------------------------------------------------







the payment of a dividend, the making of a loan or the repayment of a loan
(other than in respect of the debt obligation referred to in paragraph (c)
below) in each case by the Parent to the UK Acquisition Company provided that:
no Event of Default would occur as a result of that loan, loan repayment and/or
dividend;
the Parent provides to the Agent such information as the Agent may reasonably
require so as to demonstrate to the Agent that:
such loan and/or dividend and/or repayment would not cause a breach of the
financial covenants under Clause 22 (Financial Covenants) of this Agreement in
the period of 12 months following the making/repaying of such loan and/or
payment of such dividend; and
Leverage shall not exceed the ratio of 1:1 as at the end of each Relevant Period
in the period of 12 months following the making/repaying of such loan and/or
payment of such dividend;
the repayment by the Company to the UK Acquisition Company of the amounts
outstanding under the promissory note originally issued in March 2015 by Schuh
Limited to Genesco Inc. (which was assigned on 28 May 2015 to be owned to UK
Acquisition Company); or
the payment of any other dividend agreed between the Parent and the Lenders.
"Permitted Security" means:
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;
any netting or set-off arrangement entered into by any member of the Group with
Lloyds Bank plc in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances of members of the Group but only so
long as (i) such arrangement does not permit credit balances of Obligors to be
netted or set off against debit balances of members of the Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the Group which are
not Obligors;
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement, if:
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and
the Security or Quasi-Security is removed or discharged within three months of
the date of acquisition of such asset;
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and
the Security or Quasi-Security is removed or discharged within three months of
that company becoming a member of the Group;
any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the Group in the ordinary course of trading and on the
supplier's standard or usual terms and not arising as a result of any default or
omission by any member of the Group;
any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to paragraph (e) of the definition of
"Permitted Financial Indebtedness";
any Security in favour of Bank of Scotland plc or any other member of the LBG
Group by any member of the Group; or


 
 
27






--------------------------------------------------------------------------------







any Security securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under paragraphs (a) to (g) above) does not exceed £100,000 (or
its equivalent in other currencies).
"Permitted Share Issue" means an issue of:
ordinary shares by the Parent to employees, paid for in full in cash upon issue
and which by their terms are not redeemable and where such issue does not lead
to a Change of Control of the Parent;
shares by a member of the Group which is a Subsidiary to its immediate Holding
Company where (if the existing shares of the Subsidiary are the subject of the
Transaction Security) the newly-issued shares also become subject to the
Transaction Security on the same terms.
"Permitted Transaction" means:
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;
the solvent liquidation or reorganisation of any member of the Group which is
not an Obligor so long as any payments or assets distributed as a result of such
liquidation or reorganisation are distributed to an Obligor; or
transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arms' length terms.
"Properties" means the heritable or freehold properties owned by the Group at
the date of this Agreement and any other freehold property acquired by a member
of the Group after the date of this Agreement. A reference to "Property" is a
reference to any of the Properties.
"Qualifying Lender" has the meaning given to that term in Clause 14 (Tax
gross-up and indemnities).
"Quarter Date" has the meaning given to that term in Clause 22.1 (Financial
Definitions).
"Quasi-Security" has the meaning given to that term in Clause 23.13 (Negative
pledge).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
(if the currency is Sterling) the first day of that period; and
(if the currency is Euro) two TARGET Days before the first day of that period.
"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:
in relation to LIBOR as either:
if:
the Reference Bank is a contributor to the applicable Screen Rate; and
it consists of a single figure,
as the rate (applied to the relevant Reference Bank and the relevant currency
and period) which contributors to the applicable Screen Rate are asked to submit
to the relevant administrator; or
in any other case, the rate at which the relevant Reference Bank would fund
itself in the relevant currency for the relevant period with reference to the
unsecured wholesale funding market.
in relation to EURIBOR:


 
 
28






--------------------------------------------------------------------------------







(other than where paragraph (B) below applies) as the rate at which the relevant
a Reference Bank believes one prime bank is quoting to another prime bank for
interbank term deposits in Euro within the Participating Member States for the
relevant period; or
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator.
"Reference Banks" means the principal London offices of Barclays Bank PLC, Bank
of Scotland plc and The Royal Bank of Scotland plc or such other banks as may be
appointed by the Agent in consultation with the Parent.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Jurisdiction" means, in relation to an Obligor:
its jurisdiction of incorporation;
any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;
any jurisdiction where it conducts its business; and
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.
"Relevant Period" has the meaning given to that term in Clause 22.2 (Financial
definitions).
"Repayment Date" means a Facility A Repayment Date or a Facility B Repayment
Date.
"Repeating Representations" means each of the representations set out in Clause
20.2 (Status) to Clause 20.7 (Governing law and enforcement) (inclusive), Clause
20.11 (No default), paragraphs (f) and (g) of Clause 20.13 (Original Financial
Statements), Clause 20.19 (Ranking) to Clause 20.21 (Legal and beneficial
ownership) (inclusive), Clause 20.28 (Centre of main interests and
establishments) and Clause 20.30 (Sanctions and Anti Corruption Law) and Clause
20.31 (PSC Register).
"Reports" means the Financial Due Diligence Report and the Tax Letter.
"Resignation Letter" means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).
"Restatement Date" means 22 June 2011.
"Retail Facilities" means the retail and merchant services facilities used by
the Group from time to time (including, without limitation, the Existing Retail
Facilities and the Lloyds Retail Facilities).
"Revolving Facilities" means Facility C and Facility D and "Revolving Facility"
means any of them as the context requires.
"Revolving Loan" means a Facility C Loan or a Facility D Loan.
"Rollover Loan" means one or more Revolving Loans:
made or to be made on the same day that a maturing Revolving Loan is due to be
repaid;
the aggregate amount of which is equal to or less than the amount of the
maturing Revolving Loan; and
made or to be made to the same Borrower for the purpose of refinancing that
maturing Revolving Loan.
"Sanctioned Country" means, at any time, a country or territory which is itself
the subject of comprehensive country-wide or territory-wide Sanctions
(including, but not limited to, at the date of the Fifth Amendment and
Restatement Agreement, Cuba, Iran, North Korea, Sudan and Syria) and, for the
avoidance of doubt, excluding a country or territory where Sanctions only target
specific activities.
"Sanctioned Person" means, at any time, (i) any person listed in any Sanctions
List or related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S.


 
 
29






--------------------------------------------------------------------------------







Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the United Kingdom Government, the European Union (or
any of its member states) or any other country to the extent recognised and
implemented by any of the foregoing, (ii) any person operating, organised or
resident in a Sanctioned Country or (iii) any person owned or controlled by any
such person or persons.
"Sanctions" means the economic or trade sanctions laws, regulations, embargoes
or restrictive measures administered, enacted or enforced by: (i) the United
Kingdom Government; (ii) the United States Government; (iii) the United Nations;
(iv) the European Union (or any of its member states); and (v) any other
economic or trade sanctions laws, regulations, embargoes or restrictive measures
imposed, administered, enacted or enforced by any other relevant sanctions
authority, as recognised and implemented by any of the foregoing; and with
regard to (i)-(v) above, the respective governmental institutions and agencies
of any of the foregoing, including, without limitation, the Office of Foreign
Assets Control of the US Department of Treasury ("OFAC"), the United States
Department of State, and Her Majesty's Treasury ("HMT"), (together the
"Sanctions Authorities").
"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by OFAC, the "Consolidated List of Financial Sanctions Targets"
maintained by HMT, or any similar list maintained by any of the Sanctions
Authorities.
"Schuh Germany" means Genesco Schuh GmbH, incorporated in Germany and registered
in the commercial register (Handelsregister) of the local court (Amtsgericht) of
Cologne under number HRB80329.
"Schuh Ireland" means Schuh (ROI) Limited, incorporated in Ireland with
registered number 272987.
"Screen Rate" means:
in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant period displayed (or any
correction, recalculation or republication by the administrator if and only if
such correct, recalculated or republished rate is lower) on pages LIBOR01 or
LIBOR02 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate); and
in relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (or any
correction, recalculation or republication by the administrator if and only if
such corrected, recalculated or republished rate is lower) on page EURIBOR01 of
the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate),
in each case, if the agreed page is replaced or service ceases to be available,
the Agent may specify another page or service displaying the appropriate rate
after consultation with the Parent and the Lenders.
"Second Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on the Second Restatement Date.
"Second Restatement Date" means 1 November 2013.
"Secured Obligations" means all present and future obligations and liabilities
(whether actual or contingent, whether owed jointly, severally or in any other
capacity whatsoever and whether originally incurred by an Obligor or by some
other person) of each Obligor to the Finance Parties (or any of them) under each
of the Finance Documents except for any obligation or liability which, if it
were so included, would cause that obligation or liability or any of the
Security in respect thereof, to be unlawful or prohibited by any applicable law.
"Secured Parties" means each Finance Party from time to time and any Receiver or
Delegate.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Selection Notice" means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 11 (Interest Periods)
in relation to a Term Facility.
"Senior Management" means each and all of Colin Temple, David Gillan Reid,
Kenneth Ball and David Spencer.
"Senior Management Event" means Colin Temple and David Gillan Reid cease (in the
period of 24 months following the Fifth Restatement Date) to be employed by the
Parent (as chief executive officer and chief financial officer of the Group
respectively) (the date on which both of such individuals cease to be so
employed being for these purposes the "Trigger Date")


 
 
30






--------------------------------------------------------------------------------







and, following the presentation to the Lenders of the Group's alternative
arrangements for the senior management of the Group (including, without
limitation, the identity of the proposed new chief executive officer and chief
financial officer of the Group) within 120 days of the Trigger Date, the Agent
(acting on the instructions of the Majority Lenders, acting reasonably) does not
provide a written consent to such cessation within 180 days of the Trigger Date.
This definition shall also apply to any replacement person approved by the Agent
in accordance with the terms of this definition as if references in this Clause
to Colin Temple or to David Gillan Reid were references to that replacement
person.
"Standard Security" means the standard security by the Company in favour of the
Security Trustee in respect of the Livingston Property dated on or around the
date of this Agreement.
"Sterling" and the figure "£" means the lawful currency of the UK.
"Subordination Agreements" means the subordination agreement between the
Borrower, UK Acquisition Company and the Security Trustee as security trustee
for the Finance Parties dated 22 June, 23 June and 7 November 2011 and the
subordination agreement between the Obligors, the UK Acquisition Company and the
Security Trustee as security trustee for the Finance Parties dated on or around
28 May 2015.
"Subsidiary" means, in relation to any company, corporation or legal entity (a
"holding company"), any company, corporation or legal entity:
which is controlled, directly or indirectly, by the holding company; or
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the holding company; or
which is a subsidiary of another subsidiary of the holding company,
and, for these purposes, a company, corporation or legal entity shall be treated
as being controlled by another if that other company, corporation or legal
entity is able to direct its affairs and/or to control the composition of its
board of directors or equivalent body.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Tax Letter" means the letter dated on or around the date of this Agreement from
KPMG to the Finance Parties in respect of the tax position of the Group.
"Taxes Act" means the Income and Corporation Taxes Act 1988.
"Term Facilities" means Facility A and Facility B and "Term Facility" means any
of them as the context may require.
"Termination Date" means:
in relation to Facility A, 29 April 2017;
in relation to Facility B, 30 September 2019; and
in relation to Facility C, 30 September 2019; and
in relation to Facility D, 30 September 2019.
"Term Loan" means a Facility A Loan or a Facility B Loan.
"Third Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on the Third Restatement Date.
"Third Restatement Date" means 19 June 2014.
"Total Commitments" means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Facility C Commitments and the Total
Facility D Commitments being £26,875,000 and €7,200,000 at the Fifth Restatement
Date.


 
 
31






--------------------------------------------------------------------------------







"Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being £1,000,000 at the Fifth Restatement Date.
"Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being £9,375,000 at the Fifth Restatement Date.
"Total Facility C Commitments" means the aggregate of the Facility C
Commitments, being £16,500,000 at the Fifth Restatement Date.
"Total Facility D Commitments" means the aggregate of the Facility D
Commitments, being €7,200,000 at the Fifth Restatement Date.
"Trade Sale" means a disposal (whether in a single transaction or a series of
related transactions) of all or substantially all of the business and assets of
the Group.
"Transaction Documents" means the Acquisition Agreement, the Constitutional
Documents and the Finance Documents.
"Transaction Security" means the Security created or expressed to be created in
favour of the Security Trustee pursuant to the Transaction Security Documents.
"Transaction Security Documents" means each of floating charges in favour of the
Security Trustee granted by the Parent, Holdings and the Company, each dated 10
November 2010, the share pledge in favour of the Security Trustee by Group over
the shares in Holdings dated 10 November 2010, the share pledge in favour of the
Security Trustee by Holdings over the shares in the Company dated 10 November
2010, the Standard Security, the Additional Standard Security, the Collateral
Warranty Assignment, the Irish law share pledge by the Company in favour of the
Security Trustee over its shares in Schuh Ireland dated on or around the Fifth
Restatement Date, the Irish Law Mortgage Debenture , the German Share Pledge
Agreement and any document required to be delivered to the Agent under paragraph
13 of Part II of Schedule 2 (Conditions Precedent) together with any other any
document entered into by any Obligor creating or expressed to create any
Security over all or any part of its assets in respect of the obligations of any
of the Obligors under any of the Finance Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
"Transfer Date" means, in relation to an assignment or transfer, the later of:
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.
"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
"UK Acquisition Company" means Genesco (UK) Limited (Reg. No. 7667223).
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"Utilisation" means a Loan.
"Utilisation Date" means the date on which a Utilisation is made.
"Utilisation Request" means a notice substantially in the form set out in Part 1
of Schedule 3 (Requests).
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
"Working Capital Facility" means the working capital facilities provided by the
Working Capital Lender to various members of the Group pursuant to the terms of
the Working Capital Facility Letter.
"Working Capital Facility Letter" means the working capital facility letter
between each of the Parent, Holdings and the Company and Lloyds Bank plc dated
on or around the Fourth Restatement Date or any other facility letter entered
into from time to time between members of the Group and the Working Capital
Lender setting out the terms on which working capital facilities (including any
overdraft facility) are available to the Group.


 
 
32






--------------------------------------------------------------------------------







"Working Capital Lender" means Lloyds Bank plc (or another member of the LBG
Group) as provider of the Working Capital Facility.
Construction
Unless a contrary indication appears, a reference in this Agreement to:
the "Agent", the "Arranger", any "Finance Party", any "Lender", any "Obligor",
any "Party", any "Secured Party", the "Security Trustee" or any other person
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees to, or of, its rights and/or obligations under the
Finance Documents and, in the case of the Security Trustee, any person for the
time being appointed as Security Trustee or Security Trustees in accordance with
the Finance Documents;
a document in "agreed form" is a document which is previously agreed in writing
by or on behalf of the Parent and the Agent or, if not so agreed, is in the form
specified by the Agent;
"assets" includes present and future properties, revenues and rights of every
description;
a "Finance Document" or a "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended or novated (however fundamentally) and
includes (without limiting the generality of the foregoing) any variation,
increase, extension or addition of or to any facility or amount made available
under any such document or any variation of the purposes for which such facility
or amount may be available from time to time;
"guarantee" means (other than in Clause 19 (Guarantee and Indemnity) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being one with which it is customary to comply) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;
a provision of law is a reference to that provision as amended or re-enacted;
a time of day is a reference to London time; and
the "date of this Agreement" shall be a reference to 10 November 2010.
Section, Clause and Schedule headings are for ease of reference only.
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived.
Third party rights
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or enjoy the benefit of any term of this Agreement.
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.


 
 
33






--------------------------------------------------------------------------------







SECTION 2
THE FACILITIES

THE FACILITIES
The Facilities
Subject to the terms of this Agreement, the Lenders make available:
a Sterling term loan facility in an aggregate amount equal to the Total Facility
A Commitments which will be made available to the Parent; and
a Sterling term loan facility in an aggregate amount equal to the Total Facility
B Commitments which shall be made available to the Company;
a Sterling revolving loan facility in an aggregate amount equal to the Total
Facility C Commitments which shall be made available to the Company; and
a Euro revolving loan facility in an aggregate amount equal to the Total
Facility D Commitments which shall be made available to Schuh Ireland and Schuh
Germany.
Increase
The Parent may by giving prior notice to the Agent by no later than the date
falling 5 Business Days after the effective date of a cancellation of:
the Available Commitments of a Defaulting Lender in accordance with Clause 7.5
(Right of cancellation in relation to a Defaulting Lender); or
the Commitments of a Lender in accordance with Clause ‎7.1 (Illegality),
request that the Commitments relating to any Facility be increased (and the
Commitments relating to that Facility shall be so increased) in an aggregate
amount of up to the amount of the Available Commitments or Commitments relating
to that Facility so cancelled as follows:
the increased Commitments will be assumed by one or more Eligible Institutions
(each an "Increase Lender") and each of which confirms its willingness to assume
and does assume all the obligations of a Lender corresponding to that part of
the increased Commitments which it is to assume, as if it had been an Original
Lender;
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;
the Commitments of the other Lenders shall continue in full force and effect;
and
any increase in the Commitments relating to a Facility shall take effect on the
date specified by the Parent in the notice referred to above or any later date
on which the conditions set out in paragraph (b) below are satisfied.
An increase in the Commitments relating to a Facility will only be effective on:
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender promptly on receipt on such Increase Confirmation; and
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:
the Increase Lender entering into any intercreditor documentation required by
the Agent and the Lenders (acting reasonably); and
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
assumption of the increased Commitments by that


 
 
34






--------------------------------------------------------------------------------







Increase Lender, the completion of which the Agent shall promptly notify to the
Parent and the Increase Lender.
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.
Unless the Agent otherwise agrees or the increased Commitment is assumed by an
existing Lender, the Parent shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee of £5,000 and the Parent
shall promptly on demand pay the Agent and the Security Trustee the amount of
all costs and expenses (including legal fees) reasonably incurred by either of
them and, in the case of the Security Trustee, by any Receiver or Delegate in
connection with any increase in Commitments under this Clause ‎2.2.
The Parent may pay to the Increase Lender a fee in the amount and at the times
agreed between the Parent and the Increase Lender in a Fee Letter.
Clause ‎25.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;
the "New Lender" were references to that "Increase Lender"; and
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".
Finance Parties' rights and obligations
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.
Obligors' Agent
Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Parent (acting through one or more
authorised signatories) to act on its behalf as its agent in relation to the
Finance Documents and irrevocably authorises:
the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests)


 
 
35






--------------------------------------------------------------------------------







or executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.
Each German Obligor hereby authorises (bevollmächtigt) the Obligors’ Agent to
act on its behalf as its attorney (Stellvertreter). Each German Obligor hereby
releases the Obligors’ Agent from the restrictions pursuant to section 181 of
the German Civil Code (Bürgerliches Gesetzbuch) for the purpose of acting on its
behalf as attorney (Stellvertreter) in relation to the Finance Documents and to
perform all actions provided for in paragraphs (a) and (b) above.

PURPOSE
Purpose
The Parent shall apply all amounts borrowed by it (either directly or which has
been novated to be due by it) under Facility A towards the payment of certain
sums due pursuant to or in connection with the Acquisition Agreement (including,
without limitation, any amounts payable under any management incentive plan
agreed thereunder), towards the refinance of certain facilities previously made
available to it and certain of its Subsidiaries by any member of LBG Group and
repay indebtedness due by the UK Acquisition Company to various of its former
shareholders.
The Company shall apply all amounts borrowed by it under Facility B toward the
financing of the acquisition of the Additional Livingston Property, a new
sorter, restructuring costs and the conversion of existing warehouse premises to
offices.
The Company shall apply all amounts borrowed by it under Facility C towards
amounts payable under any management incentive plan agreed in respect of the
Acquisition Agreement and for the general corporate purposes of that Borrower
(excluding any Business Acquisition).
Each of Schuh Ireland and Schuh Germany shall apply all amounts borrowed by it
under Facility D for the general corporate purpose of that Borrower (excluding
any Business Acquisition).
Monitoring
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

CONDITIONS OF UTILISATION
Initial conditions precedent
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent) in form and
substance satisfactory to the Agent. The Agent shall notify the Parent and the
Lenders promptly upon being so satisfied.
Further conditions precedent
Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Utilisation; and
in relation to any Utilisation on the date of this Agreement, all the
representations and warranties in Clause 20 (Representations) or, in relation to
any other Utilisation, the Repeating Representations, to be made by each Obligor
are true.
Maximum number of Utilisations


 
 
36






--------------------------------------------------------------------------------







A Borrower (or the Parent) may not deliver a Utilisation Request if as a result
of the proposed Utilisation seven or more Term Loans would be outstanding, four
or more Facility C Loans would be outstanding or seven or more Facility D Loans
would be outstanding.
A Borrower (or the Parent) may not request that a Facility A Loan be divided if,
as a result of the proposed division, three or more Facility A Loans would be
outstanding.
The Company (or the Parent) may not request that a Facility B Loan be divided.


 
 
37






--------------------------------------------------------------------------------







SECTION 3
UTILISATION

UTILISATION – LOANS
Delivery of a Utilisation Request
A Borrower (or the Parent on its behalf) may utilise a Facility by delivery to
the Agent of a duly completed Utilisation Request not later than 10.00 a.m. one
Business Day prior to the proposed Utilisation Date.
Completion of a Utilisation Request for Loans
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:
it identifies the Facility to be utilised;
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and
the proposed Interest Period complies with Clause 11 (Interest Periods).
Multiple Utilisations may be requested in a Utilisation Request where the
proposed Utilisation Date is the date of this Agreement. Only one Utilisation
may be requested in each subsequent Utilisation Request.
Currency and amount
The currency specified in a Utilisation Request must be Sterling in respect of a
Term Loan or Facility C or Euro in respect of Facility D.
The amount of the proposed Utilisation must be:
[Not restated];
[Not restated];
[Not restated];
a minimum amount of £500,000 (or, if less, the Available Facility) during the
Availability Period in respect of Facility C; or
a minimum amount of €500,000 (or, if less, the Available Facility) during the
Availability Period in respect of Facility D.
Lenders' participation
If the conditions set out in this Agreement have been met and subject to clause
6.2 (Repayment of Facility C Loans) and clause 6.3 (Repayment of Facility D
Loans), each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.
The Agent shall notify each Lender of the amount of each Loan, the amount of its
participation in that Loan and, in the case of a Revolving Loan and if
different, the amount of that participation to be made available in accordance
with Clause 31.1 (Payments to the Agent), in each case by not later than 12.00
pm one Business Day prior to the proposed Utilisation Date.
Limitations on Utilisations
A Term Facility or a Revolving Facility may only be utilised in accordance with
the terms of this Agreement.
Cancellation of Commitment


 
 
38






--------------------------------------------------------------------------------







The Facility A Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility A.
The Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.
The Facility C Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility C.
The Facility D Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility D.
Clean down
The Parent shall ensure that:
the amount outstanding under the Revolving Facilities in excess of £17,500,000
(calculated by notionally converting any amounts drawn under Facility D into
Sterling at the Agent's Spot Rate of Exchange on the relevant date and net of
any cancellation of the Available Facility in respect of Facility C); PLUS
the amount outstanding under the Working Capital Facility Letter; LESS
any amount of cash (other than cash held in a Holding Account or Mandatory
Prepayment Account) held by wholly-owned members of the Group,
(as confirmed in a certificate signed by a director of the Parent provided to
the Agent within 15 Business Days after the end of each Financial Year) shall
not exceed zero for a period of not less than 10 successive days in each of its
Financial Years. Not less than 9 months shall elapse between two such periods.


 
 
39






--------------------------------------------------------------------------------







SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

REPAYMENT
Repayment of Term Loans
The Borrowers shall repay the Facility A Loans in instalments by repaying on
each Facility A Repayment Date the amount set out opposite that Facility A
Repayment Date below:
Facility A Repayment Date
Repayment Instalment (£)
29 April 2017
1,000,000

The Borrowers shall repay the Facility B Loans in instalments by repaying on
each Facility B Repayment Date the amount set out opposite that Facility B
Repayment Date below:
Facility B Repayment Date
Repayment Instalment (£)
29 April 2017
312,500
29 July 2017
312,500
29 October 2017
312,500
29 January 2018
312,500
29 April 2018
312,500
29 July 2018
312,500
29 October 2018
312,500
29 January 2019
312,500
29 April 2019
312,500
29 July 2019
312,500
29 September 2019
6,250,000

The Borrowers may not reborrow any part of a Term Facility which is repaid.
Repayment of Facility C Loans
Each Borrower which has drawn a Facility C Loan shall repay that Loan on the
last day of its Interest Period.
Without prejudice to each Borrower's obligation under paragraph (a) above, if:
one or more Facility C Loans are to be made available to a Borrower:
on the same day that a maturing Facility C Loan is due to be repaid by that
Borrower; and
in whole or in part for the purpose of refinancing the maturing Facility C Loan;
and
the proportion borne by each Lender's participation in the maturing Facility C
Loan to the amount of that maturing Facility C Loan is the same as the
proportion borne by that Lender's participation in the new Facility C Loans to
the aggregate amount of those new Facility C Loans,


 
 
40






--------------------------------------------------------------------------------







the aggregate amount of the new Facility C Loans shall, unless the Parent
notifies the Agent to the contrary in the relevant Utilisation Request, be
treated as if applied in or towards repayment of the maturing Facility C Loan so
that:
if the amount of the maturing Facility C Loan exceeds the aggregate amount of
the new Facility C Loans;
the relevant Borrower will only be required to make a payment under Clause 31.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and
each Lender's participation in the new Facility C Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Facility C Loan and that Lender
will not be required to make a payment under Clause 31.1 (Payments to the Agent)
in respect of its participation in the new Facility C Loans; and
if the amount of the maturing Facility C Loan is equal to or less than the
aggregate amount of the new Facility C Loans:
the relevant Borrower will not be required to make a payment under Clause 31.1
(Payments to the Agent); and
each Lender will be required to make a payment under Clause 31.1 (Payments to
the Agent) in respect of its participation in the new Facility C Loans only to
the extent that its participation in the new Facility C Loans exceeds that
Lender's participation in the maturing Facility C Loan and the remainder of that
Lender's participation in the new Facility C Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation in the maturing Facility C Loan.
Repayment of Facility D Loans
Each Borrower which has drawn a Facility D Loan shall repay that Loan on the
last day of its Interest Period.
Without prejudice to each Borrower's obligation under paragraph (a) above, if:
one or more Facility D Loans are to be made available to a Borrower:
on the same day that a maturing Facility D Loan is due to be repaid by that
Borrower; and
in whole or in part for the purpose of refinancing the maturing Facility D Loan;
and
the proportion borne by each Lender's participation in the maturing Facility D
Loan to the amount of that maturing Facility D Loan is the same as the
proportion borne by that Lender's participation in the new Facility D Loans to
the aggregate amount of those new Facility D Loans,
the aggregate amount of the new Facility D Loans shall, unless the Parent
notifies the Agent to the contrary in the relevant Utilisation Request, be
treated as if applied in or towards repayment of the maturing Facility D Loan so
that:
if the amount of the maturing Facility D Loan exceeds the aggregate amount of
the new Facility D Loans;
the relevant Borrower will only be required to make a payment under Clause 31.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and
each Lender's participation in the new Facility D Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Facility D Loan and that Lender
will not be required to make a payment under Clause 31.1 (Payments to the Agent)
in respect of its participation in the new Facility D Loans; and
if the amount of the maturing Facility D Loan is equal to or less than the
aggregate amount of the new Facility D Loans:
the relevant Borrower will not be required to make a payment under Clause 31.1
(Payments to the Agent); and
each Lender will be required to make a payment under Clause 31.1 (Payments to
the Agent) in respect of its participation in the new Facility D Loans only to
the extent that its participation in the new Facility D Loans exceeds that
Lender's participation in the maturing Facility D Loan and the remainder of that
Lender's participation in the new Facility D Loans shall be treated as having
been made available and


 
 
41






--------------------------------------------------------------------------------







applied by the Borrower in or towards repayment of that Lender's participation
in the maturing Facility D Loan.
Effect of cancellation and prepayment on scheduled repayments and reductions of
Term Loans
If the Parent cancels the whole or any part of the Facility A Commitments in
accordance with Clause 7.5 (Right of cancellation and repayment in relation to a
single Lender) or if the Facility A Commitment of any Lender is reduced under
Clause 7.1 (Illegality) then the amount of the Facility A Repayment Instalment
for each Facility A Repayment Date falling after that cancellation will reduce
pro rata by the amount cancelled.
If any of the Facility A Loans are prepaid in accordance with Clause 7.5 (Right
of cancellation and repayment in relation to a single Lender) or Clause 7.1
(Illegality) then the amount of the Facility A Repayment Instalment for each
Facility A Repayment Date falling after that prepayment will reduce pro rata by
the amount of the Facility A Loan.
If any of the Facility A Loans are prepaid in accordance with Clause 7.3
(Voluntary prepayment of Term Loans) or Clause 8.3 (Application of mandatory
prepayments) then the amount of the Facility A Repayment Instalment for each
Facility A Repayment Date falling after that prepayment will reduce in inverse
order of maturity by the amount of the Facility A Loan prepaid.
If the Parent cancels the whole or any part of the Facility B Commitments in
accordance with Clause 7.5 (Right of cancellation and repayment in relation to a
single Lender) or if the Facility B Commitment of any Lender is reduced under
Clause 7.1 (Illegality) then the amount of the Facility B Repayment Instalment
for each Facility B Repayment Date falling after that cancellation will reduce
pro rata by the amount cancelled.
If any of the Facility B Loans are prepaid in accordance with Clause 7.5 (Right
of cancellation and repayment in relation to a single Lender) or Clause 7.1
(Illegality) then the amount of the Facility B Repayment Instalment for each
Facility B Repayment Date falling after that prepayment will reduce pro rata by
the amount of the Facility B Loan.
Subject to the terms of paragraph (d) below, if any of the Facility B Loans are
prepaid in accordance with Clause 7.3 (Voluntary prepayment of Term Loans) or
Clause 8.3 (Application of mandatory prepayments) then the amount of the
Facility B Repayment Instalment for each Facility B Repayment Date falling after
that prepayment will reduce in inverse order of maturity by the amount of the
Facility B Loan prepaid.
If any of the Facility B Loans are prepaid pursuant to the terms of Clause
7.3(a), Clause 8.2(b) or Clause 8.3(c)(ii) then the amount prepaid will be
applied against the Facility B Repayment Instalments falling after that
prepayment in inverse order of maturity.

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION
Illegality
If in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:
that Lender shall promptly notify the Agent upon becoming aware of that event;
upon the Agent notifying the Parent, each Available Commitment of that Lender
will be immediately cancelled; and
each Borrower shall repay that Lender's participation in the Utilisations made
to that Borrower on the last day of the Interest Period for each Utilisation
occurring after the Agent has notified the Parent or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).
Voluntary cancellation
Subject to paragraph (b) below, the Parent may, if it gives the Agent not less
than 5 Business Days' (or such shorter period as the Majority Lenders may agree)
prior notice, cancel the whole or any part (being a minimum amount of £250,000
and an integral multiple of £250,000) of an Available Facility denominated in
Sterling, and cancel the whole or any part (being a minimal amount of €200,000
and an integral multiple of €200,000) of the Available Facility in respect of
Facility D. Any cancellation under this Clause 7.2 shall reduce the Commitments
of the Lenders rateably under that Facility.
The Parent shall not cancel any part of the Available Commitment with respect to
Facility B unless there is no Available Commitment with respect to Facility A.
The Parent shall not cancel any part of the Available Commitment with respect to
a Revolving Facility unless there is no Available Commitment with respect to
Facility A or Facility B.


 
 
42






--------------------------------------------------------------------------------







Voluntary prepayment of Term Loans
Subject to paragraph (b) below, a Borrower to which a Term Loan has been made
may, if it gives the Agent not less than 5 Business Days' (or such shorter
period as the Majority Lenders may agree) prior notice, prepay the whole or any
part of that Term Loan (but, if in part, being an amount that reduces the amount
of that Term Loan by a minimum amount of £250,000 and an integral multiple of
£50,000).
A Term Loan may only be prepaid after the last day of the Availability Period
for the applicable Facility (or, if earlier, the day on which the applicable
Available Facility is zero).
A Facility B Loan may only be prepaid if the whole of the Facility A Loans have
been prepaid or will be prepaid at the same time. A prepayment of the Facility A
Loans shall be applied to reduce the Facility A Repayment Instalments in inverse
order of maturity and a prepayment of the Facility B Loans shall be applied to
reduce the Facility B Repayment Instalments in inverse order of maturity.
Voluntary Prepayment of Revolving Loans
The Borrower to which a Revolving Loan has been made may, if it gives the Agent
not less than 5 Business Days' (or such shorter period as the Majority Lenders
may agree) prior notice, prepay the whole or any part of a Revolving Loan (but
if in part being an amount that reduces the amount of a Facility C Loan by a
minimum amount of £250,000 or a Facility D Loan by a minimum amount of
€200,000).
Right of cancellation and repayment in relation to a single Lender
If:
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (i) of Clause 14.2 (Tax gross-up); or
any Lender claims indemnification from the Parent or an Obligor under Clause
14.3 (Tax indemnity) or Clause 15.1 (Increased costs),
the Parent may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender's participation in the Utilisations.
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.
On the last day of each Interest Period which ends after the Parent has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender's participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.
Right of cancellation in relation to a Defaulting Lender
If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent 5 Business Days'
notice of cancellation of each Available Commitment of that Lender.
On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (a) above, notify all the Lenders.

MANDATORY PREPAYMENT
Exit
Upon the occurrence of:
any Flotation;
a Change of Control;
a Trade Sale; or
a Senior Management Event,


 
 
43






--------------------------------------------------------------------------------







the Facilities will be cancelled and all outstanding Utilisations, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.
Disposal and Insurance Proceeds
For the purposes of this Clause 8.2, Clause 8.3 (Application of mandatory
prepayments) and Clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts):
"Disposal" means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).
"Disposal Proceeds" means the consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any Disposal made by any member of the Group except for Excluded Disposal
Proceeds and after deducting:
any reasonable expenses which are incurred by any member of the Group with
respect to that Disposal to persons who are not members of the Group; and
any Tax incurred and required to be paid by the seller in connection with that
Disposal (as reasonably determined by the seller, on the basis of existing rates
and taking account of any available credit, deduction or allowance).
"Excluded Disposal Proceeds" means any Disposal Proceeds which:
are applied in replacement of the assets in respect of which the relevant
Disposal was made as soon as possible (but in any event within 90 days or, in
the case of a disposal of land or buildings, within 12 months or, in any case,
such longer period as the Majority Lenders may agree) after receipt; or
do not exceed £1,000,000 (or its equivalent in other currency or currencies).
"Excluded Insurance Proceeds" means any proceeds of an insurance claim which the
Parent notifies the Agent are, or are to be, applied:
to meet a third party claim;
to compensate for a loss to be covered under any business interruption insurance
policies; or
to the replacement, reinstatement and/or repair of the assets or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made,
as soon as possible (but in any event within 120 days or, in the case of
proceeds in relation to any land or buildings, within 12 months or, in any case,
such longer period as the Majority Lenders may agree) after receipt and provided
that the amount of such proceeds will cease to fall within this definition if
they are not so applied within such period.
"Insurance Proceeds" means the proceeds of any insurance claim received by any
member of the Group except for Excluded Insurance Proceeds and after deducting
any reasonable expenses in relation to that claim which are incurred by any
member of the Group to persons who are not members of the Group.
The Parent shall ensure that the Borrowers prepay Utilisations in the following
amounts at the times and in the order of application contemplated by Clause 8.3
(Application of mandatory prepayments):
the amount of Disposal Proceeds; and
the amount of Insurance Proceeds.


 
 
44






--------------------------------------------------------------------------------







Application of mandatory prepayments
A prepayment made under Clause 8.2 (Disposal and Insurance Proceeds) shall be
applied in prepayment of Loans as contemplated in paragraphs (b) to (e)
inclusive below.
Unless the Parent makes an election under paragraph (d) below, the Borrowers
shall prepay Loans promptly upon receipt of the relevant amount of Disposal
Proceeds or Insurance Proceeds.
A prepayment under Clause 8.2 (Disposal and Insurance) shall prepay the Loans as
follows:
firstly, in reducing the Facility A Repayment Instalment for each Facility A
Repayment Date falling after the date of prepayment in the manner contemplated
by paragraph (d) of Clause 6.44 (Effect of cancellation and prepayment on
scheduled repayment and reductions of Term Loans);
secondly, once Facility A has been repaid in full, in reducing the Facility B
Repayment Instalment for each Facility B Repayment Date falling after the date
of prepayment in the manner contemplated by paragraph (e) of Clause 6.4 (Effect
of cancellation and prepayment on scheduled repayments and reductions of Term
Loans);
thirdly, once all Term Facilities have been repaid in full, in pro rata
prepayment of any Facility D Loans; and
fourthly, once Facility D has been repaid in full, in pro rata prepayment of any
Facility C Loans.
Subject to paragraph (e) below, the Parent may elect that any prepayment under
Clause 8.2 (Disposal and Insurance Proceeds) be applied in prepayment of a Loan
on the last day of the Interest Period relating to that Loan. If the Parent
makes that election then a proportion of the Loan equal to the amount of the
relevant prepayment will be due and payable on the last day of its Interest
Period.
If the Parent has made an election under paragraph (d) above but a Default has
occurred and is continuing, that election shall no longer apply and a proportion
of the Loan in respect of which the election was made equal to the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing).
Mandatory Prepayment Accounts and Holding Accounts
The Parent shall ensure that:
Disposal Proceeds and Insurance Proceeds in respect of which the Parent has made
an election under paragraph (d) of Clause 8.3 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Group; and
any amounts which represent Excluded Insurance Proceeds and/or Excluded Disposal
Proceeds which are to be applied for the specific purpose with the specific
periods (as set out in the definitions of Excluded Insurance Proceeds and/or
Excluded Disposal Proceeds) are paid into a Holding Account as soon as
reasonably practicable after receipt by a member of the Group.
The Parent and each Borrower irrevocably authorise the Agent to apply:
amounts credited to the Mandatory Prepayment Account; and
amounts credited to the Holding Account which have not been applied within any
applicable periods detailed in the definitions of Excluded Insurance Proceeds
and/or Excluded Disposal Proceeds,
to pay amounts due and payable under Clause 8.3 (Application of mandatory
prepayments) and otherwise under the Finance Documents. The Parent and each
Borrower further irrevocably authorise the Agent to so apply amounts credited to
the Holding Account whether or not the periods detailed in the definitions of
Excluded Insurance Proceeds and/or Excluded Disposal Proceeds have elapsed since
receipt of those proceeds if a Default has occurred and is continuing. The
Parent and each Borrower also irrevocably authorise the Agent to transfer any
amounts credited to the Holding Account referred to in this paragraph (b) to the
Mandatory Prepayment Account pending payment of amounts due and payable under
the Finance Documents (but if all such amounts have been paid any such amounts
remaining credited to the Mandatory Prepayment Account may (unless a Default has
occurred) be transferred back to the Holding Account.


 
 
45






--------------------------------------------------------------------------------







Each Finance Party with which a Mandatory Prepayment Account or Holding Account
is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.
Excluded proceeds
Where Excluded Disposal Proceeds and Excluded Insurance Proceeds include amounts
which are intended to be used for a specific purpose within a specified period
(as set out in the relevant definition of Excluded Disposal Proceeds or Excluded
Insurance Proceeds), the Parent shall ensure that those amounts are used for
that purpose and, if requested to do so by the Agent, shall promptly deliver a
certificate to the Agent at the time of such application and at the end of such
period confirming the amount (if any) which has been so applied within the
requisite time periods provided for in the relevant definition.

RESTRICTIONS
Notices of Cancellation or Prepayment
Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, voluntary prepayment and cancellation),
paragraph (d) of Clause 8.3 (Application of mandatory prepayments) or Clause 8.4
(Mandatory prepayment Accounts and Holding Accounts) shall (subject to the terms
of those Clauses) be irrevocable and, unless a contrary indication appears in
this Agreement, any such notice shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.
Interest and other amounts
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and Break Costs.
No reborrowing of Term Facilities
No Borrower may reborrow any part of a Term Facility which is prepaid.
Re-borrowing of Revolving Facilities
Unless a contrary indication appears in this Agreement, any part of any
Revolving Facility which is prepaid or repaid may be re-borrowed in accordance
with the terms of this Agreement.
Prepayment in accordance with Agreement
No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
No reinstatement of Commitments
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.
Agent's receipt of Notices
If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation) or an election under paragraph (d) of Clause 8.3 (Application
of mandatory prepayments) it shall promptly forward a copy of that notice or
election to either the Parent or the affected Lender, as appropriate.
Prepayment elections
The Agent shall notify the Lenders as soon as possible of any proposed
prepayment of any Loan under Clause 7.3 (Voluntary prepayment of Term Loans),
Clause 7.4 (Voluntary Prepayment of Revolving Loans) or Clause 8.2 (Disposal and
Insurance Proceeds).


 
 
46






--------------------------------------------------------------------------------







SECTION 5
COSTS OF UTILISATION

INTEREST
Calculation of interest
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
Margin; and
(in the case of a Term Loan or a Facility C Loan) LIBOR or (in the case of a
Facility D Loan) EURIBOR.
Payment of interest
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than three Months, on the dates falling at three Monthly intervals after
the first day of the Interest Period).
Default interest
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two times the rate which would have been
payable if the overdue amount had, during the period of non-payment, constituted
a Loan in the currency of the overdue amount for successive Interest Periods,
each of a duration selected by the Agent (acting reasonably). Any interest
accruing under this Clause 10.3 shall be immediately payable by the Obligor on
demand by the Agent.
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and
the rate of interest applying to the overdue amount during that first Interest
Period shall be two times the rate which would have applied if the overdue
amount had not become due.
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.
Notification of rates of interest
The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.
The Agent shall promptly notify the relevant Borrower (or the Parent) of each
Funding Rate relating to a Loan.

INTEREST PERIODS
Selection of Interest Periods
A Borrower (or the Parent on behalf of a Borrower) may select an Interest Period
for a Loan in the Utilisation Request for that Loan or (if the Loan is a Term
Loan and has already been borrowed) in a Selection Notice.
Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the Agent by the Borrower (or the Parent on behalf of the Borrower) to which
that Term Loan was made not later than 10.00 a.m. on the Business Day prior to
the last day of the then current Interest Period.
If a Borrower (or the Parent) fails to deliver a Selection Notice to the Agent
in accordance with paragraph (b) above, the relevant Interest Period will,
subject to Clause 11.2 (Changes to Interest Periods), be three Months.
Subject to this Clause 11, a Borrower (or the Parent) may select an Interest
Period of three or six Months or any other period agreed between the Parent and
the Agent (acting on the instructions of all the Lenders). In addition, a
Borrower (or the Parent on its behalf) may select an Interest Period of (in
relation to Facility A or Facility B) a period of less than three Months, if
necessary to ensure that:


 
 
47






--------------------------------------------------------------------------------







there are Facility A Loans (with an aggregate amount equal to or greater than a
Facility A Repayment Instalment) which have an Interest Period ending on a
Facility A Repayment Date for the Borrowers to make the relevant Facility A
Repayment Instalment due on that date; or
there are Facility B Loans (with an aggregate amount equal to or greater than a
Facility B Repayment Instalment) which have an Interest Period ending on a
Facility B Repayment Date for the Borrowers to make the relevant Facility B
Repayment Instalment due on that date.
An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to its Facility.
Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.
A Revolving Loan has one Interest Period only.
Changes to Interest Periods
Prior to determining the interest rate for a Facility A Loan or a Facility B
Loan, the Agent may shorten an Interest Period for any Facility A Loan or
Facility B Loan (as applicable) to ensure there are sufficient Facility A Loans
(with an aggregate amount equal to or greater than the relevant Facility A
Repayment Instalment) or Facility B Loans (with an aggregate amount equal to or
greater than the relevant Facility B Repayment Instalment) (as applicable) which
have an Interest Period ending on a Facility A Repayment Date or Facility B
Repayment Date (as applicable) for the Borrowers to make the relevant Facility A
Repayment Instalment or Facility B Repayment Instalment due on that date.
If the Agent makes any of the changes to an Interest Period referred to in this
Clause 11.2, it shall promptly notify the Parent and the Lenders.
Non-Business Days
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
Consolidation and division of Facility A Loans
Subject to paragraph (b) below, if two or more Interest Periods:
relate to Facility A Loans;
end on the same date; and
are made to the same Borrower,
those Facility A Loans will, unless the Parent specifies to the contrary in the
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single Facility A Loan on the last day of the Interest Period.
Subject to Clause 4.3 (Maximum number of Utilisations) and Clause 5.3 (Currency
and amount), if the Parent requests in a Selection Notice that a Facility A Loan
be divided into two or more Facility A Loans, that Facility A Loan will, on the
last day of its Interest Period, be so divided with amounts specified in that
Selection Notice, having an aggregate amount equal to the amount of the Facility
A Loan immediately before its division.

CHANGES TO THE CALCULATION OF INTEREST
Unavailability of Screen Rate
Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.
Reference Bank Rate: If no Screen Rate is available for LIBOR or, if applicable,
EURIBOR for:
the relevant currency of a Loan; or
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,
the applicable LIBOR or, if applicable, EURIBOR shall be the Reference Bank Rate
as of 11.00 a.m. on the Quotation Date for the relevant currency of a Loan and
for a period equal in length to the Interest Period of that Loan.


 
 
48






--------------------------------------------------------------------------------







Cost of funds: If paragraph (b) above applies but no Reference Bank Rate is
available for the relevant currency of a Loan or the relevant Interest Period
there shall be no LIBOR or, if applicable, EURIBOR for that Loan and Clause 12.4
(Cost of funds) shall apply to that Loan for that Interest Period.
Calculation of Reference Bank Rate
Subject to paragraph (b) below, if LIBOR or, if applicable, EURIBOR is to be
determined on the basis of a Reference Bank Rate but a Reference Bank does not
supply a quotation by 11.00 a.m. on the Quotation Date, the Reference Bank Rate
shall be calculated on the basis of the quotations of the remaining Reference
Banks.
If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.
Market disruption
If before close of business in London on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 25% per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR or EURIBOR then Clause 12.4 (Cost of funds)
shall apply to that Loan for the relevant Interest Period.
Cost of funds
If this Clause 12.4 applies, the rate of interest on the relevant Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:
the Margin; and
the rate notified to the Agent by that Lender as soon as practicable and in any
event within 1 Business Day of the first day of that Interest Period (or, if
earlier, on the date falling 1 Business Day before the date on which interest is
due to be paid in respect of that Interest Period), to be that which expresses
as a percentage rate per annum the cost to the relevant Lender of funding its
participation in that Loan from whatever source it may reasonably select.
If this Clause 12.4 applies and the Agent or the Parent so requires, the Agent
and the Parent shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Parent, be binding on all Parties.
If this Clause 12.4 applies but any Lender does not supply a quotation by the
time specified in paragraph (a)(ii) above the rate of interest shall be
calculated on the basis of the quotations of the remaining Lenders.
Break Costs
Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

FEES
Arrangement fee
The Parent shall pay to the Arranger an arrangement fee in the amount and at the
times agreed in the Fee Letter.
Agency fee
The Parent shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in the Fee Letter.
Commitment fee
The Parent shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of 40 per cent. per annum of the Margin of that Lender's
Available Commitment under each Revolving Facility for the Availability Period
applicable to such Revolving Facility.


 
 
49






--------------------------------------------------------------------------------







The accrued commitment fee is payable on the last day of each successive period
of three months which ends during the relevant Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Lender's Commitment at the time the cancellation is
effective.


 
 
50






--------------------------------------------------------------------------------







SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

TAX GROSS UP AND INDEMNITIES
Definitions
In this Agreement:
"Irish Qualifying Lender" means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document and is:
(a)
a bank within the meaning of section 246 of the Irish Taxes Act which is
carrying on a bona fide banking business in Ireland for the purposes of section
246(3)(a) of the Irish Taxes Act and whose Facility Office is located in
Ireland; or

(b)    
(i)
a body corporate that is resident for the purposes of tax in a member state of
the European Communities (other than Ireland) or in a territory with which
Ireland has an Irish Treaty that is in effect by virtue of section 826(1) of the
Irish Taxes Act or in a territory with which Ireland has signed an Irish Treaty
which will come into effect, once all the ratification procedures set out in
section 826(1) of the Irish Taxes Act have been completed (residence for these
purposes to be determined in accordance with the law of the territory of which
the Lender claims to be resident) where that member state or territory imposes a
tax that generally applies to interest receivable, in that member state or
territory by companies from sources outside that member state or territory; or

(ii)
a body corporate where interest payable in respect of an advance;

is exempted from the charge to income tax under a double taxation agreement
having force of law under the procedures set out in section 826(1) of the Irish
Taxes Act; or
would be exempted from the charge to Irish income tax under an Irish Treaty
entered into on or before the payment date of that interest if that Irish Treaty
had the force of law under the provisions set out in section 826(1) of the Irish
Taxes Act at that date;
(iii)
a United States of America ("U.S.") company, provided the U.S. company is
incorporated in the U.S. and subject to U.S. tax on its worldwide income; or

(iv)
a U.S. Limited Liability Company ("LLC"), provided the ultimate recipients of
the interest would, if they were themselves lenders, be Irish Qualifying Lenders
within paragraph (b)(i), (b)(ii) or (b)(iii) of this definition and the business
conducted through the LLC is so structured for market reasons and not for tax
avoidance purposes;

provided in each case at (i), (ii), (iii) or (iv) the Lender is not carrying on
a trade or business in Ireland through an agency or branch with which the
interest payment is connected; or
(c)
an Irish Treaty Lender; or

(d)
a body corporate:

(i)
which advances money in the ordinary course of a trade which includes the
lending of money;



 
 
51






--------------------------------------------------------------------------------







(ii)
in whose hands any interest payable in respect of monies so advanced is taken
into account in computing the trading income of that company;

(iii)
which has complied with all the provisions of section 246(5)(a) of the Irish
Taxes Act, including making the appropriate notifications thereunder; and

(iv)
whose Facility Office is located in Ireland; or

(e)
a qualifying company within the meaning of section 110 of the Irish Taxes Act
and whose Facility Office is located in Ireland; or

(f)
an investment undertaking within the meaning of section 739B of the Irish Taxes
Act and whose Facility Office is located in Ireland.

"Irish Taxes Act" means the Taxes Consolidation Act 1997, of Ireland.
"Irish Treaty Lender" means, subject to the completion of procedural
formalities, a Lender which is treated as a resident of an Irish Treaty State
for the purposes of a double taxation agreement and does not carry on a business
in Ireland through a permanent establishment with which that Lender's
participation in this Agreement is effectively connected.
"Irish Treaty State" means a jurisdiction which has a double taxation agreement
with Ireland (an "Irish Treaty") which is in effect and makes provision for full
exemption from tax imposed by Ireland on interest.
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Qualifying Lender" means an Irish Qualifying Lender or a UK Qualifying Lender,
as the case may be.
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
a company resident in the United Kingdom for United Kingdom tax purposes;
a partnership each member of which is:
a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.


 
 
52






--------------------------------------------------------------------------------







"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).
"Treaty Lender" means an Irish Treaty Lender or a UK Treaty Lender, as the case
may be.
"UK Qualifying Lender" means:
a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:
a Lender:
which is a bank (as defined for the purpose of Section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payment of interest made in respect of that
advance or would be within such charge as respects such payment apart from
Section 18A of the CTA; or
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of Section 879 of the ITA) at the time that
that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or
a Lender which is:
a company resident in the United Kingdom for United Kingdom tax purposes;
a partnership each member of which is:
a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of the CTA;
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company; or
a UK Treaty Lender; or    
a Lender which is a building society (as defined for the purposes of section 880
of the ITA) making an advance under a Finance Document.
"UK Treaty Lender" means a Lender which:
is treated as a resident of a UK Treaty State for the purposes of the UK Treaty;
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and
fulfils any other conditions which must be fulfilled under the double taxation
agreement by residents of that UK Treaty State for such residents to obtain
exemptions from United Kingdom taxation on interest, subject to the completion
of procedural formalities.
"UK Treaty State" means a jurisdiction having a double taxation agreement (a "UK
Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
Unless a contrary indication appears, in this Clause 14 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
Tax gross-up
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.


 
 
53






--------------------------------------------------------------------------------







The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Parent
and that Obligor.
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a UK Qualifying Lender, but on that date that Lender is
not or has ceased to be a UK Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or


the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of UK Qualifying Lender;
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA (as that provision has effect on the
date on which the relevant Lender became a Party) which relates to the payment
and that Lender has received from that Obligor or the Parent a certified copy of
that Direction; and
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or
the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of UK Qualifying Lender and:
the relevant Lender has not given a Tax Confirmation to the Parent; and
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Parent, on the basis that the Tax
Confirmation would have enabled the Parent to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or
the relevant Lender is a UK Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(h) below.
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by Ireland, if:
on the date on which the payment falls due, the payment could have been made to
the relevant Lender without a Tax Deduction if the Lender had been an Irish
Qualifying Lender, but on that date that Lender is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Irish Treaty or any published
practice or published concession of any relevant taxing authority; or
the relevant Lender is an Irish Qualifying Lender solely by reason of being an
Irish Treaty Lender and the Obligor making the payment is able to demonstrate
that the payment could have been made to the Lender without the Tax Deduction
had that Lender complied with its obligations under paragraph (h) below.
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment statement
under Section 975 of ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.
(i)
Subject to paragraph (ii) below, a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing



 
 
54






--------------------------------------------------------------------------------







any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.
(ii)
Nothing in paragraph (i) above shall require a Treaty Lender to:

register under the HMRC DT Treaty Passport scheme;
apply the HMRC DT Treaty Passport scheme to any Utilisation if it has so
registered; or
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (h) below or paragraph (a) of Clause 14.6 (HMRC DT Treaty Passport
scheme confirmation),
and the Obligor making that payment has not complied with its obligations under
paragraph (i) below or paragraph (b) of Clause 14.6 (HMRC DT Treaty Passport
scheme confirmation).
Tax indemnity
The Parent shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.
Paragraph (a) above shall not apply:
with respect to any Tax assessed on a Finance Party:
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
to the extent a loss, liability or cost:
is compensated for by an increased payment under Clause 14.2 (Tax gross-up); or
would have been compensated for by an increased payment under Clause 14.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) or (e) of Clause 14.2 (Tax gross-up) applied.
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Parent.
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3, notify the Agent.
Tax Credit
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and
that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. Notwithstanding anything to the contrary, in no event shall any Finance
Party be required to pay any amount to the Borrowers the payment of which would
place such Finance Party in a less favourable net after tax position than such
Finance Party would have been in if the Tax giving rise to the indemnity
payments had never been paid.


 
 
55






--------------------------------------------------------------------------------







Lender Status Confirmation
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the documentation which it executes on becoming a
Party, and for the benefit of the Agent and without liability to any Obligor,
which of the following categories it falls in:


not a UK Qualifying Lender;
a UK Qualifying Lender (other than a UK Treaty Lender); or
a UK Treaty Lender;


not an Irish Qualifying Lender;
an Irish Qualifying Lender (other than solely by reason of being an Irish Treaty
Lender); or
an Irish Treaty Lender.
If such a Lender fails to indicate its status in accordance with this Clause
14.5 then that Lender shall be treated for the purposes of this Agreement as if
it is not a Qualifying Lender until such time as it notifies the Agent which
category applies (and the Agent, upon receipt of such notification, shall inform
the Parent). For the avoidance of doubt, the documentation which a Lender
executes on becoming a Party shall not be invalidated by any failure of a Lender
to comply with this Clause 14.5.
Each Lender, upon request from a Borrower from time to time, shall as soon as
reasonably practicable provide such information as may be required to enable the
Borrower to comply with the provisions of sections 891A, 891E, 891F and 891G of
the Irish Taxes Act (and any regulations made thereunder).
HMRC DT Treaty Passport scheme confirmation
A New Lender or an Increase Lender that is a UK Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which then wishes that
scheme to apply to this Agreement, shall include an indication to that effect
(for the benefit of the Agent and without liability to any Obligor) in the
Transfer Certificate, Assignment Agreement or Increase Confirmation which it
executes by including its scheme reference number and its jurisdiction of tax
residence in that Transfer Certificate, Assignment Agreement or Increase
Confirmation.
Where a New Lender or an Increase Lender includes the indication described in
paragraph (a) above in the relevant Transfer Certificate, Assignment Agreement
or Increase Confirmation:
each Borrower which is a Party as a Borrower as at the relevant Transfer Date or
the date on which the increase in Total Commitments described in the relevant
Increase Confirmation takes effect shall, and to the extent that that New Lender
or Increase Lender becomes a Lender under a Facility which is made available to
that Borrower pursuant to Clause 2 (The Facilities), file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of that
Transfer Date or that date on which the increase in Total Commitments takes
effect and shall promptly provide the Lender with a copy of that filing; and
each Additional Borrower which becomes an Additional Borrower after the relevant
Transfer Date or the date on which the increase in Total Commitments described
in the relevant Increase Confirmation takes effect shall, to the extent that
that New Lender or Increase Lender is a Lender under a Facility which is made
available to that Additional Borrower pursuant to Clause 2 (The Facilities),
file a duly completed form DTTP2 in respect of such Lender with HM Revenue &
Customs within 30 days of becoming an Additional Borrower and shall promptly
provide the Lender with a copy of that filing.
Stamp taxes
The Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.
Notification to Parent and Agent
Each Lender will notify the Parent and the Agent if it is not or ceases to be a
Qualifying Lender.


 
 
56






--------------------------------------------------------------------------------







Value added tax
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
charged on that supply, and accordingly, subject to paragraph (b) below, if VAT
is or becomes chargeable on any supply made by any Finance Party to any Party
under a Finance Document and such Finance Party is required to account to the
relevant tax authority for the VAT, that Party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT.
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expense, that Party shall reimburse or indemnify (as the case may be)
such Finance Party for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Finance Party
reasonably determines that it is entitled to credit or repayment from the
relevant tax authority in respect of the VAT.
Any reference in this Clause 14.9 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value-Added Tax Act 1994 or in the
case of Ireland, the group member notified by the Revenue Commissioners in
accordance with section 15(1)(a) of the Value Added Tax Consolidation Act 2010
of Ireland as being the member responsible for complying with the provisions of
that act in respect of the group).
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

INCREASED COSTS
Increased costs
Subject to Clause 15.3 (Exceptions) the Parent shall, within three Business Days
of a demand by the Agent, pay for the account of a Finance Party the amount of
any Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation made after the date of this Agreement.
In this Agreement "Increased Costs" means:
a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;
an additional or increased cost; or
a reduction of any amount due and payable under any Finance Document,
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.


 
 
57






--------------------------------------------------------------------------------







Increased cost claims
A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent.
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.
Exceptions
Clause 15.1 (Increased Costs) does not apply to the extent any Increased Cost
is:
attributable to a Tax Deduction required by law to be made by an Obligor;
compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 14.3 (Tax indemnity) applied);
or
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.
In this Clause 15.3 reference to a "Tax Deduction" has the same meaning given to
the term in Clause 14.1 (Definitions).

OTHER INDEMNITIES
Currency indemnity
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:
making or filing a claim or proof against that Obligor; or
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.
Other indemnities
The Parent shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of:
the occurrence of any Event of Default;
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 30 (Sharing among the Finance Parties);
funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Parent.
The Parent shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate,
against any cost, loss or liability incurred by that Finance Party or its
Affiliate (or officer or


 
 
58






--------------------------------------------------------------------------------







employee of that Finance Party or Affiliate) in connection with or arising out
of the Acquisition or the funding of the Acquisition (including but not limited
to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning the Acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on this Clause 16.2.
Indemnity to the Agent
The Parent shall promptly indemnify the Agent against:
any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:
investigating any event which it reasonably believes is a Default;
entering into or performing any foreign exchange contract for the purposes of
paragraph (b) of Clause 31.10 (Change of currency);
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and
any cost, loss or liability incurred by the Agent (otherwise than by reason of
the Agent's gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents.
Indemnity to the Security Trustee
Each Obligor shall promptly indemnify the Security Trustee and every Receiver
and Delegate against any cost, loss or liability incurred by any of them as a
result of:
any failure by the Parent to comply with its obligations under Clause 18 (Costs
and Expenses);
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;
the taking, holding, protection or enforcement of the Transaction Security,
the exercise of any of the rights, powers, discretions and remedies vested in
the Security Trustee and each Receiver and Delegate by the Finance Documents or
by law;
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or
acting as Security Trustee, Receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Charged Property (otherwise, in each case,
than by reason of the relevant Security Trustee's, Receiver's or Delegate's
gross negligence or wilful misconduct);
The Security Trustee may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 16.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it.

MITIGATION BY THE LENDERS
Mitigation
Each Finance Party shall, in consultation with the Parent, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 14 (Tax gross-up and indemnities) or Clause 15
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.


 
 
59






--------------------------------------------------------------------------------







Limitation of liability
The Parent shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 17.1 (Mitigation).
A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

COSTS AND EXPENSES
Transaction expenses
The Parent shall within three Business Days of demand pay the Agent, the
Arranger and the Security Trustee the amount of all costs and expenses
(including legal fees) reasonably incurred by any of them (and, in the case of
the Security Trustee, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:
this Agreement and any other documents referred to in this Agreement and the
Transaction Security;
any other Finance Documents executed after the date of this Agreement.
Amendment costs
If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 31.10 (Change of currency), the Parent shall,
within three Business Days of demand, reimburse each of the Agent and the
Security Trustee for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Agent and the Security Trustee (and, in the case of
the Security Trustee, by any Receiver or Delegate) in responding to, evaluating,
negotiating or complying with that request or requirement.
Security Trustee's ongoing costs
In the event of (i) a Default or (ii) the Security Trustee considering it
necessary or expedient or (iii) the Security Trustee being requested by an
Obligor or the Majority Lenders to undertake duties which the Security Trustee
and the Parent agree to be of an exceptional nature and/or outside the scope of
the normal duties of the Security Trustee under the Finance Documents, the
Parent shall pay to the Security Trustee any additional remuneration that may be
agreed between them.
If the Security Trustee and the Parent fail to agree upon the nature of the
duties or upon any additional remuneration, that dispute shall be determined by
an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Trustee and approved by the Parent or, failing approval, nominated
(on the application of the Security Trustee) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Parent) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.
Enforcement and preservation costs
The Parent shall, within three Business Days of demand, pay to the Arranger and
each other Secured Party the amount of all costs and expenses (including legal
fees) incurred by it in connection with the enforcement of or the preservation
of any rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Trustee as a consequence of
taking or holding the Transaction Security or enforcing these rights.


 
 
60






--------------------------------------------------------------------------------







SECTION 7
GUARANTEE

GUARANTEE AND INDEMNITY
Guarantee and indemnity
Each Guarantor irrevocably and unconditionally jointly and severally:
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents;
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on this basis of a guarantee.
Continuing Guarantee
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
Reinstatement
If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 19 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.
Waiver of defences
The obligations of each Guarantor under this Clause 19 will not be affected by
an act, omission, matter or thing which, but for this Clause 19, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:
any time, waiver or consent granted to, or composition with, any Obligor or
other person;
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;
any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature, whether or not more onerous) or replacement of a Finance Document or any
other document or security including, without limitation, any change in the
purpose of, any extension of or increase in any facility or the addition of any
new facility under and Finance Document or other document or security;
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or


 
 
61






--------------------------------------------------------------------------------







any insolvency or similar proceedings.
Guarantor Intent
Without prejudice to the generality of Clause 19.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
Immediate recourse
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
Appropriations
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 19.
Deferral of Guarantors' rights
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 19:
to be indemnified by an Obligor;
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 19.1 (Guarantee and
Indemnity);
to exercise any right of set off against any Obligor; and/or
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.
If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics) of this Agreement.


 
 
62






--------------------------------------------------------------------------------







Release of Guarantors' right of contribution
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.
Additional security
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
Guarantee Limitations - General
This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 678 or 679 of the Companies Act 2006 or, as applicable,
section 82 of the Companies Act 2014 of Ireland and, with respect to any
Additional Guarantor, is subject to any limitations set out in the Accession
Letter applicable to such Additional Guarantor. In particular, but without
limiting the generality of the foregoing provisions, it is agreed that any
guarantee and indemnity by Schuh Ireland in terms of this Clause 19 shall not
include the payment of any arrangement fee payable under this Agreement (or any
agreement amending or varying the terms of this Agreement) or the payment of any
fees, costs or expenses payable by any member of the Group in connection with
the Acquisition Agreement or with this Agreement (or any agreement amending or
varying the terms of this Agreement).
Guarantee limitation – Germany
The Finance Parties, acting through the Security Trustee, agree not to demand
payment from a Guarantor incorporated in Germany and constituted in the form of
a GmbH (a "German GmbH Guarantor") or GmbH & Co. KG with a GmbH as general
partner ((a "German GmbH & Co. KG Guarantor", and together with any German GmbH
Guarantor hereinafter referred to as a "German Guarantor") under the guarantee
and indemnity contained in this Clause 19 if and to the extent that:
(A)
such guarantee or indemnity secure obligations of (x) its direct or indirect
shareholders or (y) an affiliated company (verbundenes Unternehmen) of such
German Guarantor within the meaning of Section 15 of the German Stock
Corporation Act (Aktiengesetz) (other than any of the German Guarantor's
subsidiaries) if and to the extent that the relevant payment obligation arising
out of the guarantee and indemnity contained in this Clause 19 does not result
from borrowings drawn by or on-lent, or otherwise passed on to the relevant
German Guarantor or any of its subsidiaries; and

(B)
a payment under the guarantee or indemnity would cause the German Guarantor's
Net Assets (Reinvermögen) or, in the case of a German GmbH & Co. KG Guarantor,
its general partner's (persönlich haftender Gesellschafter) Net Assets as
defined below, to be less than its registered share capital (Stammkapital) as
required by section 30 of the German Act on Limited Liability Companies (GmbHG)
or, if the amount of its Net Assets is already less than the amount of its
registered share capital (Stammkapital) to cause a further increase of such
short-fall (Vertiefung einer Unterbilanz)).

For the purposes of this Clause 19.12, "Net Assets" shall mean the relevant
company's assets pursuant to section 266(2)(A), (B), (C) and (D) of the German
Commercial Code (Handelsgesetzbuch) less the sum of its liabilities pursuant to
section 266(3) (B), (C), (D) and (E) of the German Commercial Code
(Handelsgesetzbuch). The value of the Net Assets shall be determined in
accordance with general accepted accounting principles (Grundsãtze
ordnungsgemäßer Buchführung) under the German Commercial Code (HGB) consistently
applied by the Affected German Guarantor in preparing its unconsolidated balance
sheets (Jahresabschluss) according to Section 42 German Limited Liability
Companies Act (GmbHG). Sections 242, 264 German Commercial Code (HGB) in the
previous years,


 
 
63






--------------------------------------------------------------------------------







provided that for the purposes of calculating the amount not to be enforced (if
any) the following balance sheet items shall be adjusted as follows:
the amount of any increase of registered share capital (Stammkapital) of the
relevant German Guarantor or, in the case of a German GmbH & Co. KG Guarantor,
of its general partner that has been effected after the date hereof (or, if
applicable, the date on which that German Guarantor became a party to this
Agreement) out of retained earnings (Kapitalerhöhung aus Gesellschaftsmittein)
without the prior written consent of the Agent shall be deducted from the
registered share capital (Stammkapital);
in case the registered share capital of the relevant German Guarantor or, in
case of a German GmbH & Co. KG Guarantor, its general partner, is not fully paid
up (nicht voll eingezahlt), the amount which has not been paid up and for which
a demand has not been made (nicht eingeforderte Beträge) shall be deducted from
the relevant registered share capital;
loans provided to the relevant German Guarantor by a member of the Group shall
be disregarded if such loans are subordinated pursuant to section 39 of the
German Insolvency Act (Insolvenzordnung); and
any loans and other contractual liabilities incurred by the relevant German
Guarantor in violation of the provisions of any of the Finance Documents shall
be disregarded.
Upon delivery of an Enforcement Notice (as defined below) and upon request of
the Agent each German Guarantor shall realise, in a situation where (a) the Net
Assets are less than the amount of its respective registered share capital
(Stammkapital) or (b) after enforcement of the Guarantee the German Guarantor
would not have Net Assets in excess of its respective share capital
(Stammkapital), by way of sale or auction any asset that is shown in the balance
sheet with a book value (Buchwert) that is significantly lower than the market
value of such asset, which is not necessary for the German Guarantor's business
(betriebsnotwendig) and that can be realised (to the extent legally possible and
if such realisation is not unreasonable in respect of the German Guarantor's
business).
The limitations set out in paragraph (a) above shall not apply
if and as long as a domination agreement (Beherrschungsvertrag) or a profit
transfer agreement (Gewinnabführungsvertrag) (each as defined in Section 291 of
the Stock Corporation Act (Aktiengesetz) between the relevant German Guarantor
and the affiliate whose obligations are guaranteed under this Clause 19, either
directly or through an unbroken chain of domination and/or profit transfer
agreements, is legally binding and effective provided that the compensation
claim of the relevant German Guarantor towards the dominating affiliate is
valuable (werthaltig), whereas this requirement does not apply if such a
valuable compensation claim is not necessary to avoid any liability of the
management and this has been confirmed by a decision of the Federal Court of
Justice (Bundesgerichtshof); and
to the extent that the German Guarantor has a (legally and commercially) fully
valuable recourse claim (vollwertiger Rückgriffsnanspruch) within the meaning of
sentence 2 of paragraph 1 of section 30 of the German Act on Limited Liability
of Companies (GmbH-Gesetz) against the affiliate whose obligations are
guaranteed under this Clause 19.
The limitations set out in paragraph (a) above only apply if and to the extent
that:
within 15 Business Days following the notification by the Finance Parties
(acting through the Agent) of their intention to enforce that demand payment
under the guarantee or indemnity (the "Enforcement Notice"), the managing
director(s) on behalf of the relevant German Guarantor has/have confirmed in
writing to the Agent to what extent the relevant Secured Obligation does not
result from borrowings drawn by or on-lent, or otherwise passed on to the
relevant German Guarantor or any of its subsidiaries and that the guarantee or
indemnity cannot be enforced as it would cause the net assets of such German
Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its general
partner to fall below its registered share capital (Stammkapital) in violation
of section 30 of the German Act on Limited Liability Companies (GmbHG) (taking
into account the adjustments set out in paragraphs (i) to (iii) of paragraph (b)
above) and such confirmation is supported by evidence reasonably satisfactory to
the Finance Parties (acting through the Agent) (the "Management Determination")
and the Finance Parties (acting through the Agent) have not contested this and
argued that no or a lower amount would be necessary to maintain its registered
share capital (Stammkapital); or
within 40 Business Days from the date the Agent has contested the Management
Determination the Agent receives a determination by auditors of international
standing and reputation appointed by the relevant German Guarantor and selected
jointly by the Agent and such German Guarantor of the amount that would have
been necessary on the date the Enforcement Notice is given to maintain its
registered share capital (Stammkapital)) or, in the case of a German GmbH & Co.
KG Guarantor, the registered share capital (Stammkapital) of its general partner
without violation of section 30 of the German Act on Limited Liability Companies
(GmbHG) (the "Auditor's Determination"). If the Agent and the relevant German
Guarantor do not agree on the selection of an auditor within 5 Business Days of
the date the Agent has contested the Management Determination the Agent is
entitled to ask the Institut der Wirtschaftsprüfer in Deutschland e.V. (IDW),
Düsseldorf to appoint an auditor of international


 
 
64






--------------------------------------------------------------------------------







standing and reputation. The amount determined in the Auditor's Determination
shall be (except for manifest error) binding for each German Guarantor. The
costs of the Auditor’s Determination shall be borne by the relevant German
Guarantor.
If the Agent disagrees with the Auditor's Determination, the Finance Parties
(acting through the Agent) shall be entitled to enforce the guarantee or
indemnity up to the amount which is undisputed between themselves and the
relevant German Guarantor. In relation to the amount which is disputed, the
Finance Parties (acting through the Agent) shall be entitled to further pursue
their claims (if any) and that German Guarantor shall be entitled to prove that
this amount is necessary for maintaining its registered share capital
(Stammkapital) or, in the case of a German GmbH & Co. KG Guarantor, the
registered share capital (Stammkapital) of its general partner, without
violation of section 30 of the German Act on Limited Liability Companies (GmbHG)
(calculated as of the date that the Enforcement Notice was given).
If the guarantee or indemnity was enforced without limitation because the
Management Determination and/or the Auditor's Determination (as the case may be)
was not delivered within the relevant time, the Finance Parties shall promptly
upon demand by the relevant German Guarantor repay to such German Guarantor any
amount which is necessary pursuant to section 30 of the German Act on Limited
Liability Companies (GmbHG) to maintain the registered share capital
(Stammkapital) of that German Guarantor or, in the case of a German GmbH & Co.
KG Guarantor, the registered share capital (Stammkapital) of its general
partner, calculated as of the date that the Enforcement Notice was given
provided such demand is made within eighteen months (Ausschlußfrist) after the
date the guarantee or indemnity was enforced without regard to the limitations
set out above.
The limitation set out in this Clause 19.12 (Guarantee limitation - Germany)
shall not apply when, at the time of the enforcement of the payment obligation
arising out of the guarantee and indemnity contained in this Clause 19, the
limitation set out in this Clause 19.12 (Guarantee limitation - Germany) is (as
a result of any changes of legislation or the interpretation of applicable law)
not or no longer required to avoid a violation of section 30 of the German Act
on Limited Liability Companies (GmbHG) and/or to protect the managing di-rectors
of any German Guarantor (or in case of the German GmbH & Co. KG Guarantor the
managing directors of its general partner) from the risk of personal liability.


 
 
65






--------------------------------------------------------------------------------







SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

REPRESENTATIONS
General
Each Obligor makes the representations and warranties set out in this Clause 20
to each Finance Party.
Status
It and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.
Binding obligations
Subject to the Legal Reservations and to any of the matters specified in
paragraphs (a) to (e) inclusive of Clause 20.9:
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.
Non-conflict with other obligations
The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:
any law or regulation applicable to it;
the constitutional documents of any member of the Group; or
any agreement or instrument binding upon it or any member of the Group or any of
its or any member of the Group's assets or constitute a default or termination
event (however described) under any such agreement or instrument.
Power and authority
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is or will be a party and the transactions contemplated by
those Transaction Documents.
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.
Validity and admissibility in evidence
All Authorisations required or desirable:
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and
to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,
have been obtained or effected and are in full force and effect.
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect to the extent that failure to obtain or effect those
Authorisations has or would reasonably be expected to have a Material Adverse
Effect.


 
 
66






--------------------------------------------------------------------------------







Governing law and enforcement
Subject to the Legal Reservations, the choice of governing law of the Finance
Documents will be recognised and enforced in its Relevant Jurisdictions.
Subject to the Legal Reservations, any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.
Insolvency
No:
corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 24.7 (Insolvency proceedings); or
creditors' process described in Clause 24.8 (Creditors' process),
has been taken or, to the knowledge of the Parent, threatened in relation to a
member of the Group and none of the circumstances described in Clause 24.6
(Insolvency) applies to a member of the Group.
No filing or stamp taxes
Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except:
registration of particulars of the Transaction Security Documents at Companies
House in Scotland under Section 859A of the Companies Act 2006 and the Companies
Registration Office of Ireland and payment of associated fees;
registration of particulars of the Irish Law Mortgage Debenture at the Companies
Registration Office in Ireland under section 409 of the Companies Act 2014 of
Ireland;
filing of the declaration or declarations (as the case may be) by directors
(and, in the case of an Obligor incorporated in Ireland, section 82 of the
Companies Act 2014 of Ireland) copies of which are delivered to the Agent in
respect of the Fifth Amendment and Restatement Agreement at the Companies
Registration Office in Ireland;
registration of the Standard Security at the Land Register of Scotland and
payment of associated fees,
which registrations, filings, taxes and fees will be made and paid promptly
after the date of the relevant Finance Document.
Deduction of Tax
It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is a Qualifying
Lender.
No default
No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document.
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries') assets are subject which has or is reasonably likely to have a
Material Adverse Effect.
No misleading information
Save as disclosed in writing to the Agent prior to the date of this Agreement:
to the best of its knowledge and belief (having made due and diligent enquiry),
any factual information contained in the Information Package was true and
accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given;
the Business Plan has been prepared in accordance with the Accounting Principles
as applied to the Original Financial Statements, and the financial projections
contained in the Business Plan have been


 
 
67






--------------------------------------------------------------------------------







prepared on the basis of recent historical information, are fair and based on
reasonable assumptions and have been approved by the board of directors of the
Parent;
any financial projection or forecast contained in the Information Package has
been prepared on the basis of recent historical information and on the basis of
reasonable assumptions and was fair (as at the date of the relevant report or
document containing the projection or forecast) and arrived at after careful
consideration;
the expressions of opinion or intention provided by or on behalf of an Obligor
for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;
to the best of its knowledge and belief (having made due and diligent enquiry),
no event or circumstance has occurred or arisen and no information has been
omitted from the Information Package and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect;
to the best of its knowledge and belief (having made due and diligent enquiry),
all material information provided to a Finance Party by or on behalf of the
Parent or the Company on or before the date of this Agreement and not superseded
before that date (whether or not contained in the Information Package) is
accurate and not misleading in any material respect and all projections provided
to any Finance Party on or before the date of this Agreement have been prepared
in good faith on the basis of assumptions which were reasonable at the time at
which they were prepared and supplied; and
to the best of its knowledge and belief (having made due and diligent enquiry),
all other written information provided by any member of the Group (including its
advisers) to a Finance Party or the provider of any Report was true, complete
and accurate in all material respects as at the date it was provided and is not
misleading in any respect.
Financial Statements
Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.
Its unaudited Original Financial Statements fairly present its financial
condition and results of operations for the relevant month or financial quarter
unless expressly disclosed to the Agent in writing to the contrary prior to the
date of this Agreement.
Its audited Original Financial Statements give a true and fair view of its
financial condition and results of operations during the relevant financial year
unless expressly disclosed to the Agent in writing to the contrary prior to the
date of this Agreement.
To the best of its knowledge and belief (having made due and diligent enquiry),
there has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Group, in the case of the Parent) since the date of the Original Financial
Statements.
The Original Financial Statements of the Company and the Parent do not
consolidate the results, assets or liabilities of any person or business which
does not form part of the Company Shares.
Its most recent financial statements delivered pursuant to Clause 21.1
(Financial Statements):
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements and the Business Plan; and
give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate.
The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.
Since the date of the most recent financial statements delivered pursuant to
Clause 21.1 (Financial Statements) there has been no material adverse change in
the assets, business or financial condition of the Group.
No proceedings pending or threatened
Other than as disclosed to the Agent prior to the date of this Agreement, no
litigation, arbitration or administrative proceedings or investigations of, or
before, any court, arbitral body or agency which, if adversely determined, are
reasonably likely to have a Material Adverse Effect have


 
 
68






--------------------------------------------------------------------------------







(to the best of its knowledge and belief (having made due and careful enquiry))
been started or threatened against it or any of its Subsidiaries.
No breach of laws
It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.
Environmental laws
Each member of the Group is in compliance with Clause 23.3 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect.
Taxation
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax of £100,000 (or its equivalent in any
other currency) or more.
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes such
that a liability of, or claim against, any member of the Group of £100,000 (or
its equivalent in any other currency) or more is reasonably likely to arise.
It is resident for Tax purposes only in the jurisdiction of its incorporation.
Security and Financial Indebtedness
No Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Group other than as permitted by this Agreement.
No member of the Group has any Financial Indebtedness outstanding other than as
permitted by this Agreement.
Ranking
The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security.
Good title to assets
It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.
Legal and beneficial ownership
It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security.
Shares
The shares of any member of the Group which are subject to the Transaction
Security are fully paid and not subject to any option to purchase or similar
rights. The constitutional documents of companies whose shares are subject to
the Transaction Security do not and could not restrict or inhibit any transfer
of those shares on creation or enforcement of the Transaction Security. Other
than in relation to share options granted or to be granted to employees in terms
of any share option schemes operated by the Group, there are no agreements in
force which provide for the issue or allotment of, or grant any person the right
to call for the issue or allotment of, any share or loan capital of any member
of the Group (including any option or right of pre-emption or conversion).


 
 
69






--------------------------------------------------------------------------------







Intellectual Property
It and each of its Subsidiaries:
is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted and as contemplated in the Business Plan;
does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it.
Group Structure Chart
The Group Structure Chart delivered to the Agent pursuant to Part I of Schedule
2 (Conditions Precedent) is true, complete and accurate in all material
respects.
Obligors
The Parent has no Subsidiaries other than the Obligors where to do so would
breach Clause 23.36 (Guarantors).
Accounting reference date
The Accounting Reference Date of each member of the Group is 31 January.
Equity Documents
Not restated.
Centre of main interests and establishments
For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation"), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation and it has no "establishment" (as that term is
used in Article 2(h) of the Regulations) in any other jurisdiction.
Pensions
Neither it nor any of its Subsidiaries is or has at any time been an employer
(for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993).
Neither it nor any of its Subsidiaries is or has at any time been "connected"
with or an "associate" of (as those terms are used in Sections 39 and 43 of the
Pensions Act 2004) such an employer.
Sanctions and anti corruption law
Each Obligor and each of their respective directors, officers and employees are
in compliance with Anti-Corruption Laws and Sanctions applicable to it in all
material respects.
Neither any Obligor nor any of their respective directors, officers and
employees, is a Sanctioned Person or has received notice of any claim, action,
suit, proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority.
No Utilisation, use of proceeds or other transaction contemplated by this
Agreement will violate:
Anti-Corruption Laws; or
applicable Sanctions.
The representations given under paragraphs (a) to (c) above apply to any Obligor
only if and to the extent that making of or compliance with such representation
does not result in a violation or conflict with (i) section 7 of the German
Foreign Trade Regulation (Auβenwirtshaftsverordnung) (in conjunction with
section 4 paragraph 1 a no 3 German Foreign Trade Law (Auβenwirtshaftsgesetz)
(ii) any provision of the Council Regulation (EC) No. 2271/96 of 22 November
1996 protection against the effects of the extra-territorial application of
legislation adopted by a third country, and actions based thereon or resulting
therefrom and/or (iii) any other applicable anti-boycott laws or regulations.


 
 
70






--------------------------------------------------------------------------------







The representations given under paragraphs (a) to (c) above shall only apply for
the benefit of a Lender that is incorporated in Germany (Inländer) to the extent
it would not result in any violation of, conflict with or liability under (i)
section 7 of the German Foreign Trade Regulation (Auβenwirtshaftsverordnung) (in
conjunction with section 4 paragraph 1 a no 3 German Foreign Trade Law
(Auβenwirtshaftsgesetz), (ii) any provision of the Council Regulation (EC) No
2271/96 of 22 November 1996 protecting against the effects of the
extra-territorial application of legislation adopted by a third country, and
actions based thereon or resulting therefrom and/or (iii) any other applicable
anti-boycott laws or regulations.
PSC Register
No company whose shares constitute Charged Property has issued any warning
notice or restrictions notice under Schedule 1B of the Companies Act 2006 and no
circumstances exist which entitle any such company to issue any such notice.
Times when representations made
All the representations and warranties in this Clause 20 are made by each
Obligor on the date of this Agreement.
The Repeating Representations are deemed to be made by each Obligor on the date
of each Utilisation Request, on each Utilisation Date and on the first day of
each Interest Period (except that those contained in paragraphs (a) – © of
Clause 20.13 (Original Financial Statements) will cease to be so made once
subsequent financial statements have been delivered under this Agreement).
All the representations and warranties in this Clause 20 except Clause 20.12 (No
misleading information) and Clause 20.24 (Group Structure Chart) are deemed to
be made by each Additional Obligor on the day on which it becomes (or it is
proposed that it becomes) an Additional Obligor.
Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

INFORMATION UNDERTAKINGS
The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
Financial statements
The Parent shall supply to the Agent in sufficient copies for all the Lenders:
as soon as they are available, but in any event within 120 days after the end of
each of its Financial Years:
its audited consolidated financial statements for that Financial Year;
the audited financial statements (consolidated if appropriate) of each Obligor
for that Financial Year; and
the audited financial statements of any other Subsidiary for that Financial Year
if requested by the Agent;
at any time when (by reference to the level of EBITDA and Cashflow disclosed in
any financial statements provided to the Agent in terms of this Agreement) the
financial performance of the Group is below that anticipated in the Budget for
the relevant period by more than 15%, as soon as they are available, but in any
event within 30 days after the end of each Accounting Period, its financial
statements on a consolidated basis for that Accounting Period (to include
cumulative management accounts for the Financial Year to date); and
as soon as they are available, but in any event within 30 days after the last
date of each month its Monthly Financial Statements on a consolidated basis for
that month (to include cumulative management accounts for the Financial Year to
date).
Provision and contents of Compliance Certificate
The Parent shall supply a Compliance Certificate to the Agent with each set of
its audited consolidated Annual Financial Statements and each set of its Monthly
Financial Statements in respect of each Quarter Dates.
The Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 22 (Financial Covenants).
Each Compliance Certificate shall be signed by one director of the Parent.


 
 
71






--------------------------------------------------------------------------------







Requirements as to financial statements
The Parent shall procure that each set of Annual Financial Statements, and
Monthly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement. In addition the Parent shall procure that:
each set of Annual Financial Statements shall be audited by the Auditors;
each set of Monthly Financial Statements is accompanied by a narrative by the
finance director of the Parent commenting on the performance of the Group for
the Accounting Period to which the financial statements relate and the Financial
Year to date and any material developments or proposals affecting the Group or
its business.
Each set of financial statements delivered pursuant to Clause 21.1 (Financial
statements):
shall be certified by a director of the relevant company as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up;
in the case of consolidated financial statements of the Group, shall be
accompanied by a narrative comparing actual performance for the period to which
the financial statements relate to the projected performance for that period set
out in the Budget; and
shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied in the preparation of
the Original Financial Statements for that Obligor unless, in relation to any
set of financial statements, the Parent notifies the Agent that there has been a
change in the Accounting Principles or the accounting practices and its Auditors
(or, if appropriate, the Auditors of the Obligor) deliver to the Agent:
a description of any change necessary for those financial statements to reflect
the Accounting Principles or accounting practices upon which the relevant
Obligor's Original Financial Statements were prepared; and
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 22 (Financial
covenants) has been complied with and to make an accurate comparison between the
financial position indicated in those financial statements and the relevant
Obligor's Original Financial Statements.
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
If the Agent wishes to discuss the financial position of any member of the Group
with the Auditors, the Agent may notify the Parent, stating the questions or
issues which the Agent wishes to discuss with the Auditors. In this event, the
Parent must ensure that the Auditors are authorised (at the expense of the
Parent):
to discuss the financial position of each member of the Group with the Agent on
request from the Agent; and
to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request.
Budget
The Parent shall supply to the Agent, in sufficient copies for all the Lenders,
as soon as the same become available but in any event within 60 days after the
start of each of its Financial Years, an annual Budget for that financial year.
The Parent shall ensure that each Budget for a financial year:
is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group, projected financial covenant calculations and projected Capital
Expenditure (including, without limitation, any such Capital Expenditure
incurred using funds provided for the purpose by the UK Acquisition Company) for
that financial year and each Financial Quarter of that financial year;
is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 21.1 (Financial statements); and
has been approved by the board of directors of the Parent.


 
 
72






--------------------------------------------------------------------------------







If the Parent updates or changes the Budget, it shall within not more than five
days of the update or change being made deliver to the Agent, in sufficient
copies for each of the Lenders, such updated or changed Budget together with a
written explanation of the main changes in that Budget.
Presentations
Once in every financial year, or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur, at least two directors of the Parent (one of whom shall
be the finance director) must give a presentation to the Finance Parties about:
the on-going business and financial performance of the Group; and
any other matter which a Finance Party may reasonably request.
Year-end
The Parent shall, as soon as reasonably practicable after the Restatement Date,
change its Accounting Reference Date (and the Accounting Reference Date of each
other member of the Group) to 31 January but shall not otherwise change its
Accounting Reference Date and shall procure that (other than to 31 January) no
member of the Group changes its Accounting Reference Date.
The Parent shall procure that each Accounting Period ends on an accounting date
for the purposes of the preparation of the financial statements of the Group.
Information: miscellaneous
The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):
at the same time as they are dispatched, copies of all documents dispatched by
the Parent to its shareholders generally (or any class of them) or dispatched by
the Parent or any Obligors to its creditors generally (or any class of them);
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect or which would involve a liability, or
a potential or alleged liability, exceeding £100,000 (or its equivalent in other
currencies);
promptly upon becoming aware of them, the details of any judgment or order of a
court, arbitral tribunal or other tribunal or any order or sanction of any
governmental or other regulatory body which is made against any member of the
Group and which is reasonably likely to have a Material Adverse Effect or which
would involve a liability, or a potential or alleged liability, exceeding
£100,000 (or its equivalent in other currencies);
promptly upon becoming aware of the relevant disposal or claim, details of any
disposal or insurance claim which will require a prepayment under Clause 8.2
(Disposal and Insurance Proceeds);
at the same time as each board pack in relation to any proposed new store
opening is distributed to the board of directors of the Parent or any other
member of the Group, a copy of that board pack;
promptly, such information as the Security Trustee may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and
promptly on request, such further information regarding the financial condition,
assets and operations of the Group and/or any member of the Group (including any
requested amplification or explanation of any item in the financial statements,
budgets or other material provided by any Obligor under this Agreement, any
changes to Senior Management and an up to date copy of its shareholders'
register (or equivalent in its jurisdiction of incorporation)) as any Finance
Party through the Agent may reasonably request.
Notification of default
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).
Promptly upon a request by the Agent, the Parent shall supply to the Agent a
certificate signed by one of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).
"Know your customer" checks
If:


 
 
73






--------------------------------------------------------------------------------







the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
any change in the status of an Obligor (or a Holding Company of an Obligor) or
the composition of the shareholders of an Obligor (or a Holding Company of an
Obligor) after the date of this Agreement; or
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
The Parent shall, by not less than 10 Business Days' prior written notice to the
Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to Clause 26 (Changes to the Obligors).
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations pursuant to the accession of such Subsidiary to this
Agreement as an Additional Obligor.

FINANCIAL COVENANTS
Financial definitions
In this Agreement:
"Cashflow" means, in respect of any Relevant Period, EBITDA for that Relevant
Period after:
adding the amount of any decrease (and deducting the amount of any increase) in
Working Capital for that Relevant Period;
adding the amount of any cash receipts (and deducting the amount of any cash
payments) during that Relevant Period in respect of any Exceptional Items not
already taken account of in calculating EBITDA for any Relevant Period (other
than, in the case of cash receipts, Relevant Proceeds);
adding the amount of any cash receipts during that Relevant Period in respect of
any Tax rebates or credits and deducting the amount actually paid or due and
payable in respect of Taxes during that Relevant Period by any member of the
Group;
adding the amount of any increase in provisions, other non-cash debits and other
non-cash charges (which are not Current Assets or Current Liabilities) and
deducting the amount of any non-cash credits (which are not Current Assets or
Current Liabilities) in each case to the extent taken into account in
establishing EBITDA;


 
 
74






--------------------------------------------------------------------------------







deducting the amount of any Capital Expenditure actually made during that
Relevant Period by any member of the Group (other than any amounts contributed
for such purpose by the UK Acquisition Company in accordance with the terms of
Clause 23.30(a)) less, to the extent not already taken into account in
determining EBITDA, any landlords' inducements actually received in cash;
adding the amount of any New Shareholder Injections permitted to be included in
Cashflow pursuant to Clause 22.4 (Equity Cure),
and so that no amount shall be added (or deducted) more than once and there
shall be excluded the effect of all cash movements associated with the Deal
Costs.
"Cashflow Cover" means the ratio of Cashflow to Debt Service in respect of any
Relevant Period.
"Current Assets" means the aggregate (on a consolidated basis) of all inventory,
work in progress, trade and other receivables of each member of the Group
including prepayments in relation to operating items and sundry debtors (but
excluding Cash) maturing within twelve months from the date of computation but
excluding amounts in respect of:
receivables in relation to Tax;
Exceptional Items and other non-operating items;
any interest owing to any member of the Group; and
prepaid Deal Costs.
"Current Liabilities" means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each member
of the Group falling due within twelve months from the date of computation but
excluding amounts in respect of:
liabilities for Financial Indebtedness and Finance Charges;
liabilities for Tax;
Exceptional Items and other non-operating items; and
liabilities in relation to dividends declared but not paid by the Parent or by a
member of the Group in favour of a person which is not a member of the Group.
"Debt Service" means, in respect of any Relevant Period, the aggregate of:
Finance Charges for that Relevant Period;
the aggregate of all scheduled repayments of Financial Indebtedness falling due
during that Relevant Period but excluding:
any amounts falling due under the Working Capital Facility Letter, Facility C,
Facility D or any other overdraft or revolving facility and which were available
for simultaneous redrawing according to the terms of that facility; and
any such obligations owed to any member of the Group;
all payments made in that Relevant Period falling within the definition of
"Permitted Payment", other than under paragraph (a) of that definition; and
the amount of the capital element of any payments in respect of that Relevant
Period payable under any Finance Lease entered into by any member of the Group,
and so that no amount shall be included more than once.
"EBIT" means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation:
before deducting any Finance Charges;
not including any accrued interest owing to any member of the Group;
before taking into account any Exceptional Items;
before deducting any Deal Costs;
excluding the amount of any profit of any member of the Group which is
attributable to minority interests;


 
 
75






--------------------------------------------------------------------------------







before taking into account any unrealised gains or losses on any financial
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);
before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset;
before deducting any amount that in accordance with the Accounting Principles is
required to be deducted from the operating profits of the Group but which is in
fact attributable to payments to be made by the UK Acquisition Company to either
of Colin Temple or Mark Crutchley in accordance with the terms of the
Acquisition Agreement;
in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the Group before
taxation.
"EBITDA" means, in respect of any Relevant Period, EBIT for that Relevant Period
after adding back any amount attributable to the amortisation, depreciation or
impairment of assets of members of the Group.
"Exceptional Items" means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:
the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;
disposals, revaluations or impairment of non-current assets;
disposals of assets associated with discontinued operations; and
the termination of any Treasury Transaction.
"Finance Charges" means, for any Relevant Period, the aggregate amount of the
accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Financial Indebtedness whether
paid or payable by any member of the Group (calculated on a consolidated basis)
in respect of that Relevant Period:
including the interest (but not the capital) element of payments in respect of
Finance Leases;
including any commission, fees, discounts and other finance payments payable by
(and deducting any such amounts payable to) any member of the Group under any
interest rate hedging arrangement;
excluding any Deal Costs,
and so that no amount shall be added (or deducted) more than once.
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"Financial Year" means the annual accounting period of the Group ending on or
about 31 January.
"Interest Cover" means the ratio of EBITDA to Finance Charges in respect of any
Relevant Period.
"Leverage" means, in respect of any Relevant Period, the ratio of Total Net Debt
on the last day of that Relevant Period to EBITDA in respect of that Relevant
Period.
"New Shareholder Injection" means the aggregate amount of cash subscribed for by
any Holding Company of the Parent for ordinary shares in the Parent or for
subordinated loan notes (or other subordinated debt instruments) in the Parent,
such subordination to be on the terms set out in the Subordination Agreements or
otherwise acceptable to the Lenders.
"Quarter Date" means 31 January, 30 April, 31 July and 31 October (or such other
date as represents the last trading Saturday in the relevant month or the next
month as set out in the Genesco Closing Schedule) in each year.
"Relevant Period" means the period of 12 months ending on a Quarter Date.
"Relevant Proceeds" means Disposal Proceeds or Insurance Proceeds (each as
defined in Clause 8.2 (Disposal, Insurance Proceeds)).
"Total Net Debt" means, at any time, the aggregate amount of all obligations of
members of the Group for or in respect of Financial Indebtedness at that time
but:
excluding any such obligations to any other member of the Group;


 
 
76






--------------------------------------------------------------------------------







including, in the case of Finance Leases only, their capitalised value;
excluding any amount falling within paragraph (f) (Treasury Transactions) of the
definition of Financial Indebtedness; and
deducting the aggregate amount of Cash held by any member of the Group at that
time,
and so that no amount shall be included or excluded more than once.
"Working Capital" means, on any date, Current Assets less Current Liabilities.
Financial condition
The Parent shall ensure that:
Cashflow Cover: Cashflow Cover in respect of any Relevant Period up to and
including the Relevant Period ending on or around 29 April 2017 shall not be
less than 1:1. For the avoidance of doubt, Cashflow Cover will not be tested
after the test in respect of the Relevant Period ending on or around 29 April
2017.
Interest Cover: Interest Cover in respect of any Relevant Period shall be not
less than 4.5:1.
Leverage: Leverage in respect of any Relevant Period ending on the Quarter Date
specified in column 1 below shall not exceed the ratio set out in column 2 below
opposite that Quarter Date:
Column 1
Quarter Date
Column 2
Ratio
29 April 2017
1.75:1
29 July 2017
1.75:1
28 October 2017
1.75:1
3 February 2018
1.75:1
28 April 2018
1.75:1
28 July 2018
1.75:1
27 October 2018
1.75:1
2 February 2019
1.75:1
4 May 2019
1.75:1
3 August 2019
1.75:1

Financial testing
The financial covenants set out in Clause 22.2 (Financial condition) shall be
calculated in accordance with the Accounting Principles as applied to the
Original Financial Statements and tested by reference to each of the financial
statements delivered pursuant to paragraphs (a)(i) and (b) of Clause 21.1
(Financial Statements) and/or each Compliance Certificate delivered pursuant to
Clause 21.2 (Provision and contents of Compliance Certificate).
Equity Cure
In the event of any breach of any of the financial covenants in Clause 22.2
(Financial condition) (each a "Financial Covenant") for any Relevant Period
ending on a Quarter Date (the "Relevant Quarter Date"), the Parent may, not
later than 15 Business Days (the "Reference Date") after the last date for
delivery of the Compliance Certificate for that Relevant Period, inject into the
Group the cash proceeds of any New Shareholder Injection (the "Cure Amount") to
remedy non-compliance with a Financial Covenant.
The effect of the Cure Amount shall (subject to the provisions of this Clause)
be that each Financial Covenant is recalculated to give effect to the following
adjustments:


 
 
77






--------------------------------------------------------------------------------







for the purpose of calculating Cashflow Cover, the Cure Amount shall either (at
the option of the Parent):
be included in the calculation of Cashflow for that Relevant Period and (unless
and until it is released to the Parent in terms of paragraph (e) below) the next
three Relevant Periods; or
reduce Total Net Debt as at the start of the Relevant Period in which the
non-compliance occurred and (unless and until it is released to the Parent in
terms of paragraph (e) below) the next three Relevant Periods, and Debt Service
shall be recalculated for such Relevant Periods on a pro forma basis as if the
Total Net Debt has been so reduced (and applied against Facility A, Facility B,
Facility C and Facility D in accordance with the terms of Clause 8.3(c));
for the purpose of calculating Leverage, the Cure Amount shall reduce Total Net
Debt as at the end of that Relevant Period; and
for the purpose of calculating Interest Cover, the Cure Amount shall be deemed
to have been applied in prepayment of the Facilities at the beginning of that
Relevant Period and at the beginning of the next three Relevant Periods and
Finance Charges for that Relevant Period and (unless and until it is released to
the Parent in terms of paragraph (e) below) the next three Relevant Periods
shall be recalculated on a pro forma basis as if the Facilities had been so
reduced.
If the re-testing of the Financial Covenants after giving effect to paragraphs
(a) and (b) above demonstrates no breach has occurred in respect of the Relevant
Period, then the relevant breach shall be deemed to have been remedied.
A Cure Amount may be injected up to four times over the duration of the
Facilities and may not be injected in consecutive Financial Quarters.
The Parent shall procure that each Cure Amount is credited to the Escrow Account
and shall be retained in the Escrow Account until the date of the Quarter Date
falling 6 Months after the Relevant Quarter Date at which time it will be
released to the Parent if the Parent delivers an Escrow Account Certificate to
the Agent within 5 Business Days of such date. In the event that any Default
occurs while any amount is held in the Escrow Account or the Parent fails to
deliver an Escrow Account Certificate to the Agent within 5 Business Days of the
date falling 6 Months after the Relevant Quarter Date, the balance of the Escrow
Account may (at the discretion of the Agent, acting on the instructions of the
Majority Lenders) be applied immediately in or towards permanent prepayment of
Loans with such amount being applied against the Loans in the same manner as
voluntary prepayments under Clause 7.3 (Voluntary Prepayment of Term Loans) or
Clause 7.4 (Voluntary Prepayment of Revolving Loans).
Any recalculation made under this Clause 22.4 will be solely for the purpose of
curing a Financial Covenant breach and not for any other purpose such as
calculation of Margin.

GENERAL UNDERTAKINGS
The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
Authorisations
Each Obligor shall promptly:
obtain, comply with and do all that is necessary to maintain in full force and
effect; and
supply certified copies to the Agent of, any Authorisation required under any
law or regulation of a Relevant Jurisdiction to:
enable it to perform its obligations under the Finance Documents;
ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document; and
carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.
Compliance with laws
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.


 
 
78






--------------------------------------------------------------------------------







Environmental compliance
Each Obligor shall (and the Parent shall ensure that each member of the Group
will):
comply with all Environmental Law;
obtain, maintain and ensure compliance with all requisite Environmental Permits;
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,
where failure to do so has or is reasonably likely to have a Material Adverse
Effect.
Environmental claims
Each Obligor shall (through the Parent), promptly upon becoming aware of the
same, inform the Agent in writing of:
any Environmental Claim against any member of the Group which is current,
pending or threatened; and
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,
where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.
Taxation
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:
such payment is being contested in good faith;
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under Clause 21.1 (Financial statements); and
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.
No member of the Group may change its residence for Tax purposes.
Merger
No Obligor shall (and the Parent shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction other than a Permitted Transaction or a Permitted Merger.
Change of business
The Parent shall procure that no substantial change is made to the general
nature of the business of the Group from that carried on by the Group at the
date of this Agreement without the prior written consent of the Majority
Lenders.
Acquisitions
Except as permitted under either Clause 23.30 (Capital Expenditure) or paragraph
(b) below, no Obligor shall (and the Parent shall ensure that no other member of
the Group will):
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them) or any assets; or
incorporate a company.
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking or any assets (or, in each case, any
interest in any of them) or the incorporation of a company which is:
a Permitted Acquisition; or
a Permitted Transaction.


 
 
79






--------------------------------------------------------------------------------







Joint ventures
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will):
enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).
Paragraph (a) above does not apply to any acquisition (or agreement to acquire)
any interest in a Joint Venture or transfer of assets (or agreement to transfer
assets) to a Joint Venture or loan made to or guarantee given in respect of the
obligations of a Joint Venture if such transaction is a Permitted Joint Venture.
Dormant subsidiaries
Not restated.
Preservation of assets
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.
Pari passu ranking
Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.
Negative pledge
In this Clause 23.13, "Quasi-Security" means a transaction described in
paragraph (b) below.
Except as permitted under paragraph (c) below:
No Obligor shall (and the Parent shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.
No Obligor shall (and the Parent shall ensure that no other member of the Group
will):
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;
sell, transfer or otherwise dispose of any of its receivables on recourse terms;
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or
enter into any other preferential arrangement having a similar effect,
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, which is:
a Permitted Security; or
a Permitted Transaction.
Disposals
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:


 
 
80






--------------------------------------------------------------------------------







a Permitted Disposal; or
a Permitted Transaction.
Arms' length basis
Except as permitted by paragraph (b) below, no Obligor shall (and the Parent
shall ensure no member of the Group will) enter into any transaction with any
person except on arms' length terms and for full market value.
The following transactions shall not be a breach of this Clause 23.15:
intra-Group loans permitted under Clause 23.16 (Loans or credit);
fees, costs and expenses payable under the Transaction Documents in the amounts
set out in the Transaction Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and
any Permitted Transactions.
Loans or credit
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will) be a creditor in respect of any
Financial Indebtedness.
Paragraph (a) above does not apply to:
a Permitted Loan; or
a Permitted Transaction.
No Guarantees or indemnities
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.
Paragraph (a) does not apply to a guarantee which is:
a Permitted Guarantee; or
a Permitted Transaction.
Corporate fees, dividends and share redemptions
Except as permitted under paragraph (b) below, the Parent shall not (and will
ensure that no other member of the Group will):
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);
repay or distribute any dividend or share premium reserve;
pay or allow any member of the Group to pay any management charges or fees or
any advisory or other fees to (or to the order of) any of the shareholders of
the Parent (or to any Holding Company of any such shareholders);
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so; or
repay any loans advanced by the UK Acquisition Company or its Holding Company
other than by way of a Permitted Payment.
Paragraph (a) above does not apply to:
a Permitted Payment;
a Permitted Transaction (other than one referred to in paragraph (c) of the
definition of that term); or
management charges or fees or other advisory or other fees payable by members of
the Group to the UK Acquisition Company not exceeding £500,000 (or its
equivalent in other currencies) in aggregate in any Financial Year.


 
 
81






--------------------------------------------------------------------------------







Financial Indebtedness
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.
Paragraph (a) above does not apply to Financial Indebtedness which is:
Permitted Financial Indebtedness; or
a Permitted Transaction.
Share capital
No Obligor shall (and the Parent shall ensure no member of the Group will) issue
any shares except pursuant to:
a Permitted Share Issue; or
a Permitted Transaction.
Insurance
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) maintain insurances on and in relation to its business and assets against
those risks and to the extent as is usual for companies carrying on the same or
substantially similar business.
All insurances must be with reputable independent insurance companies or
underwriters.
Not restated.
Within 30 days of the date of this Agreement, the Parent shall provide to the
Agent written evidence that the insurance policy(ies) relating to the Charged
Property contain (in form and substance reasonably satisfactory to the Security
Trustee) an endorsement naming the Security Trustee as sole loss payee.
Pensions
The Parent shall ensure that no member of the Group is or has been at any time
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pension Schemes Act 1993) or "connected" with or an
"associate" of (as those terms are under in Sections 38 or 43 of the Pensions
Act 2004) such an employer.
People with Significant Control regime
Each Obligor shall (and the Parent shall ensure that each other member of the
Group will):
within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 from any company incorporated in the United
Kingdom whose shares are the subject of the Transaction Security; and
promptly provide the Security Agent with a copy of that notice.
Access
If a Default is continuing or the Agent reasonably suspects a Default is
continuing or may occur, each Obligor shall, and the Parent shall ensure that
each Obligor will, (not more than once in every Financial Year unless the Agent
reasonably suspects a Default is continuing or may occur) permit the Agent
and/or the Security Trustee and/or accountants or other professional advisers
and contractors of the Agent or Security Trustee free access at all reasonable
times and on reasonable notice at the risk and cost of the Obligors to (a) the
premises, assets, books, accounts and records of each Obligor and (b) meet and
discuss matters with Senior Management.
Management
The Parent must ensure that there is in place in respect of each Obligor
qualified management with appropriate skills.
If any of the Senior Management ceases (whether by reason of death, retirement
at normal retiring age or through ill health or otherwise) to perform his or her
duties, the Parent must as soon as reasonably practicable thereafter:
notify the Agent; and


 
 
82






--------------------------------------------------------------------------------







after consultation with the Agent as to the identity of such replacement person,
find and appoint an adequately qualified replacement for him or her as promptly
as practicable.
Intellectual Property
Each Obligor shall and the Parent shall procure that each member of the Group
will:
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant member of the Group;
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and
not discontinue the use of the Intellectual Property,
where failure to do so, in the case of paragraphs (a) and (b) above, or, in the
case of paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.
Amendments
No Obligor shall (and the Parent shall ensure that no member of the Group will)
amend, vary, novate, supplement, supersede, waive or terminate any term of a
Transaction Document or any other document delivered to the Agent pursuant to
Clauses 4.1 (Initial conditions precedent) or Clause 26 (Changes to the
Obligors) or enter into any agreement with any shareholders of the Parent or any
of their Affiliates which is not a member of the Group except in writing:
in accordance with the provisions of Clause 37 (Amendments and Waivers); or
after the date of this Agreement, in a way which could not be reasonably
expected materially and adversely to affect the interests of the Lenders.
The Parent shall promptly supply to the Agent a copy of any document relating to
any of the matters referred to in paragraphs (a) and (b) above.
Financial assistance
Each Obligor shall (and the Parent shall procure each member of the Group will)
comply in all respects with Section 82 of the Companies Act 2014 in Ireland and
any equivalent legislation in other jurisdictions including in relation to the
execution of the Transaction Security Documents and payment of amounts due under
this Agreement, in each case where relevant.
Group bank accounts
The Parent shall ensure that all bank accounts of the Group (other than the
Permitted Bank Accounts but including the Holding Account, the Mandatory
Prepayment Account and the Escrow Account) shall be opened and maintained with a
Finance Party or an Affiliate of a Finance Party and are subject to valid
Security under the Transaction Security Documents.
Capital Expenditure
Subject to paragraph (b) below, the aggregate Capital Expenditure of the Group
in respect of any Financial Year shall not exceed 115% of the amount approved by
the Agent in the Budget (or in any updated or changed Budget) for that Financial
Year.
Capital Expenditure of the Group in excess of the limit specified in paragraph
(a) above (or any other limit agreed between the Parent and the Majority
Lenders) may be incurred using funds provided for the purpose by the UK
Acquisition Company, and made available by subscription for ordinary shares in
the Parent or by way of loan complying with the terms of paragraph (g) of
Permitted Financial Indebtedness.
Treasury Transactions
No Obligor shall (and the Parent will procure that no members of the Group will)
enter into any Treasury Transaction, other than (with a member of the LBG Group
provided that its terms are broadly competitive):


 
 
83






--------------------------------------------------------------------------------







the hedging transactions documented by the Hedging Agreements;
spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and
any Treasury Transaction entered into for the hedging of actual or projected
real exposures arising in the ordinary course of trading activities of a member
of the Group for a period of not more than 12 months and not for speculative
purposes.
Not restated.
Further assurance
Each Obligor shall (and the Parent shall procure that each member of the Group
will) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as the
Security Trustee may reasonably specify (and in such form as the Security
Trustee may reasonably require in favour of the Security Trustee or its
nominee(s)):
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Trustee or
the Finance Parties provided by or pursuant to the Finance Documents or by law;
to confer on the Security Trustee or confer on the Finance Parties Security over
any property and assets of that Obligor located in any jurisdiction equivalent
or similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.
Each Obligor shall (and the Parent shall procure that each member of the Group
shall) take all such action as is available to it (including making all filings
and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Trustee or the Finance Parties by or pursuant to
the Finance Documents.
Payment of Loan Notes
Not restated.
Acquisition Agreement
The Parent will not agree to amend or waive or permit the amendment or waiver of
any of the material terms of the Acquisition Agreement, without the consent of
the Agent, which consent will not be unreasonably withheld or delayed.
Sanctions and anti-corruption law
No Borrower may request any Loan, and no Borrower shall use, and each Borrower
shall procure that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Loan:
in furtherance of an offer, payment, promise to pay, or authorisation of the
payment or giving of money, or anything else of value, to any Sanctioned Person
or in violation of any Anti-Corruption Laws;
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country;
or
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
The undertakings given under paragraph (a) above apply to any Obligor only if
and to the extent that making of or compliance with such representation does not
result in a violation or conflict with (i) section 7 of the German Foreign Trade
Regulation (Auβenwirtshaftsverirdbyb) (in conjunction with section 4 paragraph 1
a no 3 German Foreign Trade Law (Auβenwirtshaftsgesetz) (ii) any provision of
the Council Regulation (EC) No. 2271/96 of 22 November 1996 protection against
the effects of the extra-territorial application of legislation adopted by a
third country, and actions based thereon or resulting therefrom and/or (iii) any
other applicable anti-boycott laws or regulations.
The undertaking given under paragraph (a) above shall only apply for the benefit
of a Lender that is incorporated in Germany (Inländer) to the extent that it
would not result in any violation of, conflict with or liability under (i)
section 7 of the German Foreign Trade Regulation (Auβenwirtshaftsverordnung) (in
conjunction with section 4 paragraph 1 a no 3 German Foreign Trade Law
(Auβenwirtshaftsgesetz), (ii) any provision of the Council Regulation (EC) No
2271/96 of 22 November 1996 protecting against


 
 
84






--------------------------------------------------------------------------------







the effects of the extra-territorial application of legislation adopted by a
third country and actions based thereon or resulting from and/or (iii) any other
applicable anti-boycott laws or regulations.
Guarantors
The Parent shall ensure that, at all times after the Fourth Restatement Date,
the aggregate gross assets, aggregate operating profit and aggregate turnover
(net of VAT) of the Guarantors (in each case calculated on an unconsolidated
basis and excluding all intra-group items and investments in Subsidiaries of any
member of the Group) represents not less than ninety (90) per cent of
consolidated gross assets, operating profit and turnover (net of VAT) of the
Group.
Condition Subsequent
The Company shall deliver the duly notarised German Law Share Pledge, together
with all deliverables thereto, to the Security Agent within 5 Business Days of
such notarisation and by no later than 31 May 2017.

EVENTS OF DEFAULT
Each of the events or circumstances set out in this Clause 24 is an Event of
Default (save for Clause 24.21 (Acceleration)).
Non-payment
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document (other than amounts due and payable under the Working Capital Facility
Letter) at the place at and in the currency in which it is expressed to be
payable unless:
its failure to pay is caused by:
administrative or technical error; or
a Disruption Event; and
payment is made within three Business Days of its due date.
Financial covenants and other obligations
Any requirement of Clause 22 (Financial covenants) is not satisfied or an
Obligor does not comply with the provisions of any of Clauses 21.1 (Financial
Statements), 21.2 (Provision and contents of Compliance Certificate), 23.13
(Negative Pledge), 23.14 (Disposals), 23.16 (Loans or credit), 23.17 (No
Guarantees or indemnities), 23.18 (Corporate Fees, Dividends and share
redemption), 23.19 (Financial Indebtedness), 23.27 (Amendments) and 23.37
(Conditions Subsequent).
An Obligor does not comply with any provision of any Transaction Security
Document.
Other obligations
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 24.1 (Non-payment) and Clause 24.2 (Financial
covenants and other obligations)).
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 15 Business Days (or such
other period (if any) as the Agent may agree) of the earlier of (i) the Agent
giving notice to the Parent or relevant Obligor or (ii) the Parent or an Obligor
becoming aware of the failure to comply.
Misrepresentation
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.
No Event of Default under paragraph (a) will occur if the matter giving rise to
the breach is capable of remedy and is remedied within 15 Business Days (or such
other period (if any) as the Agent may agree) of the earlier of (i) the Agent
giving notice to the Parent or relevant Obligor or (ii) the Parent or an Obligor
becoming aware of the breach.
Cross default
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.


 
 
85






--------------------------------------------------------------------------------







Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).
No Event of Default will occur under this Clause 24.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than £100,000 (or its equivalent in any
other currency or currencies) or (for a period of 15 Business Days) if the
Financial Indebtedness relates to the Working Capital Facility.
Insolvency
A member of the Group is unable or admits inability to pay its debts as they
fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.
The value of the assets of any member of the Group is less than its liabilities
(taking into account contingent and prospective liabilities).
A moratorium is declared in respect of any indebtedness of any member of the
Group. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default caused by that moratorium.
A German Obligor:
is deemed or declared or admits to be unable to pay its debts as they fall due
(Zahlungsunfähigkeit) within the meaning of Section 17 of the German Insolvency
Code (Insolvenzordnung); suspends or threatens to suspend making payments on all
or part of its debts or announces an intention to do so or an insolvency event
within the meaning of section 18 German Insolvency Code (Insolvenzordnung) has
occurred; or
is deemed or declared to be over-indebted (Überschuldung) within the meaning of
Section 19 of the German Insolvency Code (Insolvenzordnung).
Insolvency proceedings
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, examination or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group;
a composition, compromise, assignment or arrangement with any creditor of any
member of the Group;
the appointment of a liquidator, receiver, administrator, administrative
receiver, examiner, compulsory manager or other similar officer in respect of
any member of the Group or any of its assets;
in relation to a German Obligor:
the filing by that entity of a petition for insolvency proceedings in respect of
its assets (Eigenantrag);
the filing by another person of a petition for insolvency proceedings, in
respect of the assets of the entity unless such filing is frivolous or vexatious
or has been dismissed by the competent court within thirty (30) Business Days
after filing;
the taking of actions pursuant to section 21 of the German Insolvency Code
(Insolvenzordnung) by a competent court or the competent court institutes or
rejects (for reason of insufficiency of its funds to implement such proceedings)
the institution of insolvency proceedings against its assets; or
the commencement of main insolvency proceeds; or
enforcement of any Security over any assets of any member of the Group, or
or any analogous procedure or step is taken in any jurisdiction.


 
 
86






--------------------------------------------------------------------------------







Paragraph (a) shall not apply to:
any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 14 days of commencement or, if earlier, the date on
which it is advertised; or
any step or procedure contemplated by paragraph (b) of the definition of
Permitted Transaction.
Creditors' process
Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of Obligor
having an aggregate value of £250,000 (or its equivalent in other currencies) or
more (after taking into account the anticipated level of insurance proceeds (if
any) which the Obligor will be entitled to receive and which in the opinion of
the Agent (acting reasonably) is not being contested) and is not discharged
within 10 Business Days.
Unlawfulness and invalidity
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents or any Transaction Security created or expressed to be
created or evidenced by the Transaction Security Documents ceases to be
effective.
Any obligation or obligations of any Obligor under any Finance Documents are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.
Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective.
Cessation of business
Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction.
Change of ownership
After the date of this Agreement, an Obligor (other than the Parent) ceases to
be a wholly-owned Subsidiary of the Parent; or
an Obligor ceases to own at least the same percentage of shares in a Material
Company as at the date of this Agreement,
except, in either case, as a result of a disposal which is a Permitted Disposal
or a Permitted Transaction.
Constitutional Documents
The Parent amends, varies, supplements, supersedes, waives or terminates its
Constitutional Documents in any way that has a material and adverse impact on
the Lenders without the prior written consent of the Majority Lenders.
Change of management
Not restated.
Change of Key Personnel
Not restated.
Audit qualification
The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent in a manner which the Majority Lenders (acting
reasonably) consider material in the context of the Finance Documents.
Expropriation
The authority or ability of any member of the Group to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets.


 
 
87






--------------------------------------------------------------------------------







Repudiation and rescission of agreements
An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.
Litigation
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened or any
judgment or order of a court, arbitral tribunal or other tribunal or any order
or sanction of any governmental or other regulatory body is made in relation to
the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Group or its assets which have, or has,
or is, reasonably likely to have a Material Adverse Effect.
Material adverse change
Any event or circumstance occurs which is reasonably likely to have a Material
Adverse Effect.
Employee Benefit Trust
Not restated.
Acceleration
On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:
cancel the Total Commitments at which time they shall immediately be cancelled;
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;
declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders; and/or
exercise or direct the Security Trustee to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.


 
 
88






--------------------------------------------------------------------------------







SECTION 9
CHANGES TO PARTIES

CHANGES TO THE LENDERS
Assignments and transfers by the Lenders
Subject to this Clause 25 a Lender (the "Existing Lender") may:
assign any of its rights; or
transfer by novation any of its rights and obligations,
under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
Conditions of assignment or transfer
An Existing Lender must consult with the Parent for no more than 10 days before
it may make an assignment or transfer in accordance with Clause 25.1
(Assignments and transfers by the Lenders) unless the assignment or transfer is:
to another Lender or an Affiliate of any Lender;
if the Existing Lender is a fund, to a fund which is a Related Fund of that
Existing Lender; or
made at a time when an Event of Default is continuing.
An assignment will only be effective on:
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;
the New Lender entering into the documentation required for it to accede as a
party to the Intercreditor Agreement; and
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Lender and the New Lender.
A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 25.5 (Procedure for transfer)
is complied with.
If:
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 14 (Tax gross-up
and indemnities) or Clause 15 (Increased Costs),
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has the
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.


 
 
89






--------------------------------------------------------------------------------







Assignment or transfer fee
Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, or (ii) to a Related Fund or (iii) made in connection
with primary syndication of the Facilities, the New Lender shall, on the date
upon which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of £1,500.
Limitation of responsibility of Existing Lenders
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;
the financial condition of any Obligor;
the performance and observance by any Obligor or any other member of the Group
of its obligations under the Transaction Documents or any other documents; or
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,
and any representations or warranties implied by law are excluded.
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.
Nothing in any Finance Document obliges an Existing Lender to:
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 25; or
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.
Procedure for transfer
Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.
On the Transfer Date:
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;


 
 
90






--------------------------------------------------------------------------------







the Agent, the Arranger, the Security Trustee, the New Lender and the other
Lenders shall acquire the same rights and assume the same obligations between
themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger and the Security Trustee and the Existing
Lender shall each be released from further obligations to each other under the
Finance Documents; and
the New Lender shall become a Party as a "Lender".
Procedure for assignment
Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.
On the Transfer Date:
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;
the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.
Lenders may utilise procedures other than those set out in this Clause 25.6 to
assign their rights under the Finance Documents provided that they comply with
the conditions set out in Clause 25.2 (Conditions of assignment or transfer).
Copy of Transfer Certificate or Assignment Agreement to Parent
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Parent a copy of that Transfer Certificate or Assignment Agreement or
Increase Confirmation.
Disclosure of information
Any Lender may disclose to any of its Affiliates and any other person:
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under the Finance
Documents;
with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Obligor;
or
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation; or
for whose benefit that Lender charges, assigns or otherwise creates Security (or
may do so) pursuant to Clause 25.9 (Security over Lenders' rights); and
any Finance Party may disclose to a rating agency or its professional advisers,
or (with the consent of the Parent) any other person,
any information about any Obligor, the Group and the Finance Documents as that
Lender or other Finance Party shall consider appropriate if in relation to
paragraphs (a)(i) and (ii) above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking.


 
 
91






--------------------------------------------------------------------------------







Any Confidentiality Undertaking signed by a Finance Party pursuant to this
Clause 25.8 shall supersede any prior confidentiality undertaking signed by such
Finance Party for the benefit of any member of the Group.
Security over Lenders' rights
In addition to the other rights provided to Lenders under this Clause 25, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,
except that no such charge, assignment or Security shall:
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.
Pro rata interest settlement
If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 25.5 (Procedure for transfer) or any
assignment pursuant to Clause 25.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 25.10, have been payable to it on
that date, but after deduction of the Accrued Amounts.
In this Clause 25.10 references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.
An Existing Lender which retains the right to the Accrued Amounts pursuant to
this Clause 25.10 but which does not have a Commitment shall be deemed not to be
a Lender for the purposes of ascertaining whether the agreement of any,
specified group of Lenders has been obtained to approve any request for a
consent waiver, amendment or other vote of Lenders under the Finance Documents.
Debt Purchase Transactions
The Parent shall not, and shall procure that each other member of the Group
shall not (i) enter into any Debt Purchase Transaction or (ii) beneficially own
all or any part of the share capital of a company


 
 
92






--------------------------------------------------------------------------------







that is a Lender or a party to a Debt Purchase Transaction of the type referred
to in paragraphs (ii) or (iii) of the definition of Debt Purchase Transaction.
For so long as any shareholder in the Parent (i) beneficially owns a Commitment
or (ii) has entered into a sub-participation agreement relating to a Commitment
or other agreement or arrangement having a substantially similar economic effect
and such agreement has not been terminated:
in ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents such Commitment shall be deemed to be zero; and
for the purposes of Clause 37.2 (Exceptions), such shareholder in the Parent or
the person with whom it has entered into such sub-participation, other agreement
or arrangement shall be deemed not to be a Lender.
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a shareholder in the Parent (a "Notifiable Debt
Purchase Transaction").
A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:
is terminated; or
ceases to be with a shareholder in the Parent.
Each shareholder in the Parent that is a Lender agrees that:
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and
in its capacity as Lender, unless the Agent otherwise agrees, it shall not be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Agent or one or more of the Lenders.

CHANGES TO THE OBLIGORS
Assignment and transfers by Obligors
No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.
Additional Borrowers
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
21.9 ("Know your customer" checks), the Parent may request that any of its
wholly owned Subsidiaries which is not a Dormant Subsidiary becomes a Borrower.
That Subsidiary shall become a Borrower if:
it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary;
the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Letter;
the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;
the Parent confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent.
The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).


 
 
93






--------------------------------------------------------------------------------







Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.
Upon becoming an Additional Borrower that Subsidiary shall make any filings (and
provide copies of such filings) as required by paragraph (g) of Clause 14.2 (Tax
gross-up) and paragraph (b) of Clause 14.6 (HMRC DT Treaty Passport scheme
confirmation) in accordance with those paragraphs.
Resignation of a Borrower
In this Clause 26.3, Clause 26.5 (Resignation of a Guarantor) and Clause 26.7
(Resignation and release of Security on disposal), "Third Party Disposal" means
the disposal of an Obligor to a person which is not a member of the Group where
that disposal is permitted under Clause 23.14 (Disposals) or made with the
approval of the Majority Lenders (and the Parent has confirmed this is the
case).
With the prior consent of all the Lenders, the Parent may request that a
Borrower ceases to be a Borrower by delivering to the Agent a Resignation
Letter. If a Borrower is the subject of a Third Party Disposal, the Parent may
request that such Borrower (other than the Parent, Holdings or the Company)
ceases to be a Borrower by delivering to the Agent a Resignation Letter.
The Agent shall accept a Resignation Letter and notify the Parent and the other
Finance Parties of its acceptance if:
the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents;
where the Borrower is also a Guarantor (unless its resignation has been accepted
in accordance with Clause 26.5 (Resignation of a Guarantor)), its obligations in
its capacity as Guarantor continue to be legal, valid, binding and enforceable
and in full force and effect (subject to the Legal Reservations) and the amount
guaranteed by it as a Guarantor is not decreased (and the Parent has confirmed
this is the case); and
the Parent has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 8.3 (Application of mandatory
prepayments).
Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until the
date on which the Third Party Disposal takes effect.
Additional Guarantors
Subject to compliance with the provisions of paragraphs (b) and (c) of Clause
21.9 ("Know your customer" checks), the Parent may request that any of its
wholly owned Subsidiaries become a Guarantor.
The Parent shall procure that any other member of the Group which is required to
comply with Clause 23.36 (Guarantors), shall become an Additional Guarantor and
grant Security as the Agent may require.
A member of the Group shall become an Additional Guarantor if:
the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Letter; and
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent.


 
 
94






--------------------------------------------------------------------------------







The Agent shall notify the Parent and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(c) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.
Resignation of a Guarantor
The Parent may request that a Guarantor (other than the Parent or the Company)
ceases to be a Guarantor by delivering to the Agent a Resignation Letter if:
that Guarantor is being disposed of by way of a Third Party Disposal (as defined
in Clause 26.3 (Resignation of a Borrower)) and the Parent has confirmed this is
the case; or
all the Lenders have consented to the resignation of that Guarantor.
The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:
the Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter;
no payment is due from the Guarantor under Clause 19.1 (Guarantee and
indemnity);
where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 26.3 (Resignation of a Borrower); and
the Parent has confirmed that it shall ensure that the Disposal Proceeds will be
applied, in accordance with Clause 8.3 (Application of mandatory prepayments).
The resignation of that Guarantor shall not be effective until the date of the
relevant Third Party Disposal at which time that company shall cease to be a
Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.
Repetition of Representations
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph (c)
of Clause 20.31 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.
Resignation and release of security on disposal
If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:
where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Trustee, or Transaction Security in
favour of the Security Trustee was created over the shares (or equivalent) of
that Borrower or Guarantor, the Security Trustee may, at the cost and request of
the Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation;
the resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in paragraph (a) above shall not become effective until the
date of that disposal; and
if the disposal of that Borrower or Guarantor is not made, the Resignation
Letter of that Borrower or Guarantor and the related release of Transaction
Security referred to in paragraph (a) above shall have no effect and the
obligations of the Borrower or Guarantor and the Transaction Security created or
intended to be created by or over that Borrower or Guarantor shall continue in
full force and effect.


 
 
95






--------------------------------------------------------------------------------







SECTION 10
THE FINANCE PARTIES

ROLE OF THE AGENT, THE ARRANGER AND OTHERS
Appointment of the Agent
Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.
Each of the Arranger and the Lenders authorises the Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.
Instructions
The Agent shall:
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and
in all other cases, the Majority Lenders; and
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
those instructions or that clarification.
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Trustee.
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.
Duties of the Agent
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.
The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.


 
 
96






--------------------------------------------------------------------------------







Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Trustee) under this Agreement it shall promptly notify the other
Finance Parties.
The Agent shall only have the duties, obligations and responsibilities expressly
specified in the Finance Documents to which it is expressed to be a party (and
no others shall be implied).
Role of the Arranger
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
No fiduciary duties
Nothing in this Agreement constitutes the Agent and/or the Arranger as a trustee
or fiduciary of any other person.
None of the Agent, the Security Trustee or the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.
Business with the Group
The Agent, the Security Trustee and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.
Rights and discretions
The Agent may:
rely on any representation, communication, notice or document notice or document
believed by it to be genuine, correct and appropriately authorised; and
assume that:
any instructions received by it from the Majority Lenders, and Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and
unless it has received notice of revocation, that those instructions have not
been revoked; and
rely on a certificate from any person:
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,
as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate; and
rely on any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 24.1 (Non-payment));
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and


 
 
97






--------------------------------------------------------------------------------







any notice or request made by the Parent (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors.
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts (whether obtained by the Agent or by any
other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.
Without prejudice to the generality of paragraph (c) above, the Agent may at any
time engage and pay for the services of any lawyers to act as independent
counsel to the Agent (and so separate from any lawyers instructed by the
Lenders) if the Agent in its reasonable opinion deems this desirable.
The Agent may act in relation to the Finance Documents through its officers,
employees and agents and shall not:
be liable for any error of judgement made by any such person; or
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of any such person, unless
such error or such loss was directly caused by the Agent's gross negligence or
wilful misconduct.
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.
The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender for the purpose of paragraph (a)(ii) or
Clause 12.2 (Market Disruption).
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.
Majority Lenders' instructions
Unless a contrary indication appears in a Finance Document, the Agent shall (i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Trustee.
The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.
Responsibility for documentation
Neither of the Agent or the Arranger:
is responsible or liable for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Reports or the transactions contemplated in the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;
is responsible or liable for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into,


 
 
98






--------------------------------------------------------------------------------







made or executed in anticipation of or in connection with any Finance Document
or the Transaction Security; or
is responsible or liable for any determination as to whether any information
provided or to be provided to any Finance Party is non public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.
No duty to monitor
The Agent shall not be bound to enquire:
whether or not any Default has occurred;
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or
whether any other event specified in any Finance Document has occurred.
Exclusion of liability
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for:
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security; or
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:
any act, event or circumstance not reasonably within its control; or
the general risks of investment in, or the holding of assets in, any
jurisdiction,
including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent, in respect of any claim it might have against
the Agent or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Transaction
Document and any officer, employee or agent of the Agent may rely on this Clause
subject to Clause 1.3 (Third party rights) and the provisions of the Third
Parties Act.
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:
any "know your customer" or other checks in relation to any person; or
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that


 
 
99






--------------------------------------------------------------------------------







it may not rely on any statement in relation to such checks made by the Agent or
the Arranger.
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent
at any time which increase the amount of that loss. In no event shall the Agent
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.
Lenders' indemnity to the Agent
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
Resignation of the Agent
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Parent.
Alternatively the Agent may resign by giving notice to the Lenders and the
Parent, in which case the Majority Lenders (after consultation with the Parent)
may appoint a successor Agent.
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 30 days after notice of resignation was given, the
Agent (after consultation with the Parent) may appoint a successor Agent (acting
through an office in the United Kingdom).
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 27 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties.
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.
The Agent's resignation notice shall only take effect upon the appointment of a
successor.
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 27. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.
After consultation with the Parent, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Agent shall resign in accordance with paragraph (b) above.
Replacement of the Agent
After consultation with the Parent, the Majority Lenders may, by giving 30 days'
notice to the Agent (or, at any time the Agent is an Impaired Agent, by giving
any shorter notice determined by the Majority Lenders) replace the Agent by
appointing a successor Agent (acting through an office in the United Kingdom).
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.


 
 
100






--------------------------------------------------------------------------------







The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 27.14 (and any agency fees for the account of the retiring Agent
shall cease to accrue from (and shall be payable on) that date).
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.
Confidentiality
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger are obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.
Relationship with the Lenders
The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:
entitled to or liable for any payment due under and Finance Document on that
day; and
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day, unless it has received not less than five Business Days'
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 33.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
33.2 (Addresses) and paragraph (a)(ii) of Clause 33.6 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.
Each Lender shall supply the Agent with any information that the Security
Trustee may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Trustee to perform its functions as Security
Trustee. Each Lender shall deal with the Security Trustee exclusively through
the Agent and shall not deal directly with the Security Trustee.
Credit appraisal by the Lenders
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
the financial condition, status and nature of each member of the Group;
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;


 
 
101






--------------------------------------------------------------------------------







the adequacy, accuracy and/or completeness of the Reports and any other
information provided by the Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.
Role of Reference Banks
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 27.18 subject to Clause
1.3 (Third party rights) and the provisions of the Third Parties Act.
Third party Reference Banks
A Reference Bank which is not a Party may rely on Clause 27.18 (Role of
Reference Banks), paragraph (b) of Clause 37.2 and Clause 40 (Confidentiality of
Funding Rates and Reference Bank Quotations) subject to Clause 1.3 (Third party
rights) and the provisions of the Third Parties Act.
Agent's management time
Any amount payable to the Agent under Clause 16.3 (Indemnity to the Agent),
Clause 18 (Costs and expenses) and Clause 27.12 (Lenders' indemnity to the
Agent) shall include the cost of utilising the Agent's management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Parent and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 13 (Fees).
Deduction from amounts payable by the Agent
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
Reliance and engagement letters
Each Finance Party and Secured Party confirms that each of the Arranger and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arranger or Agent) the
terms of any reliance letter or engagement letters relating to the Reports or
any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents (including
any net asset letter in connection with the financial assistance procedures) and
to bind it in respect of those Reports, reports or letters and to sign such
letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.

ROLE OF THE SECURITY TRUSTEE
Trust
The Security Trustee declares that it shall hold the Transaction Security on
trust for the Finance Parties on the terms contained in this Agreement. Each of
the parties to this Agreement agrees that the Security Trustee shall have only
those duties, obligations and responsibilities expressly specified in this
Agreement or in the Transaction Security Documents (and no others shall be
implied).


 
 
102






--------------------------------------------------------------------------------







No independent power
The Finance Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Transaction Security Documents except through the Security
Trustee.
Security Trustee's instructions
The Security Trustee shall:
unless a contrary indication appears in a Finance Document, act in accordance
with any instructions given to it by the Agent and shall be entitled to assume
that (i) any instructions received by it from the Agent are duly given by or on
behalf of the Majority Lenders or, as the case may be, the Lenders in accordance
with the terms of the Finance Documents and (ii) unless it has received actual
notice of revocation that any instructions or directions given by the Agent have
not been revoked;
be entitled to request instructions, or clarification of any direction, from the
Agent as to whether, and in what manner, it should exercise or refrain from
exercising any rights, powers and discretions and the Security Trustee may
refrain from acting unless and until those instructions or clarification are
received by it; and
be entitled to, carry out all dealings with the Lenders through the Agent and
may give to the Agent any notice or other communication required to be given by
the Security Trustee to the Lenders.
Security Trustee's actions
Subject to the provisions of this Clause 28:
the Security Trustee may, in the absence of any instructions to the contrary,
take such action in the exercise of any of its powers and duties under the
Finance Documents which in its absolute discretion it considers to be for the
protection and benefit of all the Finance Parties; and
at any time after receipt by the Security Trustee of notice from the Agent
directing the Security Trustee to exercise all or any of its rights, remedies,
powers or discretions under any of the Finance Documents, the Security Trustee
may, and shall if so directed by the Agent, take any action as in its sole
discretion it thinks fit to enforce the Transaction Security.
Security Trustee's discretions
The Security Trustee may:
assume (unless it has received actual notice to the contrary in its capacity as
Security Trustee for the Finance Parties) that (i) no Default has occurred and
no Obligor is in breach of or default under its obligations under any of the
Finance Documents and (ii) any right, power, authority or discretion vested in
any person has not been exercised;
if it receives any instructions or directions from the Agent to take any action
in relation to the Transaction Security, assume that all applicable conditions
under the Finance Documents for taking that action have been satisfied;
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts (whether obtained by the Security Trustee or by any
other Finance Party) whose advice or services may at any time seem necessary,
expedient or desirable;
rely upon any communication or document believed by it to be genuine and, as to
any matters of fact which might reasonably be expected to be within the
knowledge of a Finance Party or an Obligor, upon a certificate signed by or on
behalf of that person; or
refrain from acting in accordance with the instructions of the Agent or Lenders
(including bringing any legal action or proceeding arising out of or in
connection with the Finance Documents) until it has received any indemnification
and/or security that it may in its absolute discretion require (whether by way
of payment in advance or otherwise) for all costs, losses and liabilities which
it may incur in bringing such action or proceedings.
Security Trustee's obligations
The Security Trustee shall promptly inform the Agent of:
the contents of any notice or document received by it in its capacity as
Security Trustee from any Obligor under any Finance Document; and
the occurrence of any Default or any default by an Obligor in the due
performance of or compliance with its obligations under any Finance Document of
which the Security Trustee has received notice from any other party to this
Agreement.


 
 
103






--------------------------------------------------------------------------------







Excluded obligations
The Security Trustee shall not:
be bound to enquire as to the occurrence or otherwise of any Default or the
performance, default or any breach by an Obligor of its obligations under any of
the Finance Documents;
be bound to account to any other Party for any sum or the profit element of any
sum received by it for its own account;
be bound to disclose to any other person (including any Finance Party) (i) any
confidential information or (ii) any other information if disclosure would, or
might in its reasonable opinion, constitute a breach of any law or be a breach
of fiduciary duty;
be under any obligations other than those which are specifically provided for in
the Finance Documents; or
have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor.
Exclusion of Security Trustee's liability
Unless caused directly by its gross negligence or wilful default, the Security
Trustee shall not accept responsibility or be liable for:
the adequacy, accuracy and/or completeness of any information supplied by the
Security Trustee or any other person in connection with the Finance Documents or
the transactions contemplated in the Finance Documents, or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents;
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;
any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Agent or otherwise;
the exercise of, or the failure to exercise, any judgment, discretion or power
given to it by or in connection with any of the Finance Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
Finance Documents or the Transaction Security; or
any shortfall which arises on the enforcement of the Transaction Security.
Own responsibility
It is understood and agreed by each Finance Party that that Finance Party has at
all times itself been, and will continue to be, solely responsible for making
its own independent appraisal of and investigation into all risks arising under
or in connection with the Finance Documents including but not limited to:
the financial condition, creditworthiness, condition, affairs, status and nature
of each of the Obligors;
the legality, validity, effectiveness, adequacy and enforceability of each of
the Finance Documents and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents or the Transaction Security;
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Obligor or any other person or any of their respective
assets under or in connection with the Finance Documents, the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with the Finance Documents;
the adequacy, accuracy and/or completeness of any information provided by any
person in connection with the Finance Documents, the transactions contemplated
in the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
Finance Documents; and
the right or title of any person in or to, or the value or sufficiency of any
part of, the Charged Property, the priority of any of the Transaction Security
or the existence of any security interest affecting the Charged Property,


 
 
104






--------------------------------------------------------------------------------







and each Finance Party warrants to the Security Trustee that it has not relied
on, and will not at any time rely on, the Security Trustee in respect of any of
these matters.
No responsibility to perfect Transaction Security
The Security Trustee shall not be liable for any failure to:
require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Charged Property;
obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Finance Documents or the Transaction Security;
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Finance Documents or of the Transaction Security;
take, or to require any of the Obligors to take, any steps to perfect its title
to any of the Charged Property or to render the Transaction Security effective
or to secure the creation of any ancillary security interest under the laws of
any jurisdiction; or
require any further assurances in relation to any of the Transaction Security
Documents.
Insurance by Security Trustee
The Security Trustee shall not be under any obligation to insure any of the
Charged Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents. The Security Trustee shall not be responsible for any loss which may
be suffered by any person as a result of the lack of or inadequacy of any such
insurance.
Where the Security Trustee is named on any insurance policy as an insured party,
it shall not be responsible for any loss which may be suffered by reason
(directly or indirectly) of its failure to notify the insurers of any material
fact relating to the risk assumed by the insurers or any other information of
any kind, unless any Finance Party has requested it to do so in writing and the
Security Trustee has failed to do so within fourteen days after receipt of that
request.
Custodians and Nominees
The Security Trustee may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Trustee may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Trustee shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any person.
Acceptance of Title
The Security Trustee shall be entitled to accept without enquiry, and shall not
be obliged to investigate, the right and title as each of the Obligors may have
to any of the Charged Property and shall not be liable for or bound to require
any Obligor to remedy any defect in its right or title.
Refrain from Illegality
The Security Trustee may refrain from doing anything which in its opinion will
or may be contrary to any relevant law, directive or regulation of any
jurisdiction which would or might otherwise render it liable to any person, and
the Security Trustee may do anything which is, in its opinion, necessary to
comply with any law, directive or regulation.
Business with the Obligors
The Security Trustee may accept deposits from, lend money to, and generally
engage in any kind of banking or other business with any of the Obligors.
Releases
Upon a disposal of any of the Charged Property:
pursuant to the enforcement of the Transaction Security by a Receiver or the
Security Trustee; or
if that disposal is permitted under the Finance Documents,


 
 
105






--------------------------------------------------------------------------------







the Security Trustee shall (at the cost of the Obligors) release that property
from the Transaction Security and is authorised to execute, without the need for
any further authority from the Finance Parties, any release of the Transaction
Security or other claim over that asset and to issue any certificates of
non-crystallisation of floating charges that may be required or desirable.
Winding up of Trust
If the Security Trustee, with the approval of the Majority Lenders, determines
that (a) all of the Secured Obligations and all other obligations secured by any
of the Transaction Security Documents have been fully and finally discharged and
(b) none of the Finance Parties is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Obligor pursuant to the Finance Documents, the trusts set out in this
Agreement shall be wound up and the Security Trustee shall release, without
recourse or warranty, all of the Transaction Security and the rights of the
Security Trustee under each of the Transaction Security Documents.
Perpetuity Period
The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of one hundred and twenty five years from the
date of this Agreement.
Powers Supplemental
The rights, powers and discretions conferred upon the Security Trustee by this
Agreement shall be supplemental to the Trustee Acts 1925 and 2000 and in
addition to any which may be vested in the Security Trustee by general law or
otherwise.
Trustee division separate
In acting as trustee for the Finance Parties, the Security Trustee shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the Security Trustee
may be treated as confidential and shall not be regarded as having been given to
the Security Trustee's trustee division.
Disapplication
Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Trustee in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Acts 1925 and 2000 and the provisions of
this Agreement, the provisions of this Agreement shall, to the extent allowed by
law, prevail and, in the case of any inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.
Resignation of Security Trustee
The Security Trustee may resign and appoint one of its Affiliates as successor
by giving notice to the other Parties (or to the Agent on behalf of the
Lenders).
Alternatively the Security Trustee may resign by giving notice to the other
Parties (or to the Agent on behalf of the Lenders) in which case the Majority
Lenders may appoint a successor Security Trustee.
If the Majority Lenders have not appointed a successor Security Trustee in
accordance with paragraph (b) above within 30 days after the notice of
resignation was given, the Security Trustee (after consultation with the Agent)
may appoint a successor Security Trustee.
The retiring Security Trustee shall, at its own cost, make available to the
successor Security Trustee such documents and records and provide such
assistance as the successor Security Trustee may reasonably request for the
purposes of performing its functions as Security Trustee under the Finance
Documents.
The Security Trustee's resignation notice shall only take effect upon (i) the
appointment of a successor and (ii) the transfer of all of the Transaction
Security to that successor.
Upon the appointment of a successor, the retiring Security Trustee shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of Clauses 27 (Role of the Agent, the
Arranger and others) and this Clause 28 (Role of Security Trustee). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.


 
 
106






--------------------------------------------------------------------------------







The Majority Lenders may, by notice to the Security Trustee, require it to
resign in accordance with paragraph (b) above. In this event, the Security
Trustee shall resign in accordance with paragraph (b) above.
Delegation
The Security Trustee may, at any time, delegate by power of attorney or
otherwise to any person for any period, all or any of the rights, powers and
discretions vested in it by any of the Finance Documents.
The delegation may be made upon any terms and conditions (including the power to
sub-delegate) and subject to any restrictions as the Security Trustee may think
fit in the interests of the Finance Parties and it shall not be bound to
supervise, or be in any way responsible for any loss incurred by reason of any
misconduct or default on the part of any delegate or sub-delegate.
Additional trustees
The Security Trustee may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it (i) if it
considers that appointment to be in the interests of the Finance Parties or (ii)
for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Trustee deems to be relevant or (iii) for
obtaining or enforcing any judgment in any jurisdiction, and the Security
Trustee shall give prior notice to the Parent and the Agent of that appointment.
Any person so appointed shall have the rights, powers and discretions (not
exceeding those conferred on the Security Trustee by this Agreement) and the
duties and obligations that are conferred or imposed by the instrument of
appointment.
The remuneration that the Security Trustee may pay to any person, and any costs
and expenses incurred by that person in performing its functions pursuant to
that appointment shall, for the purposes of this Agreement, be treated as costs
and expenses incurred by the Security Trustee.
German Security Documents
With regard to the Transaction Security Documents governed by the law of Germany
(the "German Security Documents" and the Security created thereunder, the
"German Security") the Security Trustee shall:
hold (i) the German Security which is transferred or assigned by way of security
(Sicherungsübereignung/Sicherungsabtretung) or otherwise granted under a non
accessory security right (nicht akzessorische Sicherheit) and (ii) the claims
under the parallel debt provision as contemplated under Clause 28.26 (Parallel
Debt) below as trustee (Treuhänder) for the benefit of the Secured Parties;
administer in the name and on behalf of the Secured Parties such German Security
which is pledged (Verpfändung) or otherwise transferred under an accessory
security right (akzessorische Sicherheit) to the Security Trustee and the
Secured Parties;
hold as trustee and/or administer, as the case may be, any German Security
pursuant to the law of any jurisdiction other than Germany for the benefit of
the Secured Parties; and
act in relation to the German Security referred to in (i) to (iii) above in
accordance with the terms and subject to the conditions of this Agreement and
the German Security Documents.
It is hereby agreed that, in relation to any jurisdiction the courts of which
would not recognise or give effect to the trust expressed to be created by this
Clause, the relationship of the Secured Parties to the Security Trustee shall be
construed as one of principal and agent but, to the extent permissible under the
laws of such jurisdiction, all the other provisions of this Agreement shall have
full force and effect between the parties hereto.
Each of the Finance Parties herewith authorises and grants a power of attorney
to the Security Trustee to:
execute for and on its behalf any and all German Security Documents and other
agreements related to the German Security;
make and receive all declarations and statements which are necessary or
desirable in connection with the German Security or any of the German Security
Documents;
realise and enforce all German Security; and
take all other actions and measures that may be necessary or useful in
connection with the administration or realisation of German Security.


 
 
107






--------------------------------------------------------------------------------







The Security Trustee is released from the restrictions set forth in Sect. 181 of
the German Civil Code (Bürgerliches Gesetzbuch, "BGB"). The Security Trustee has
the power to grant sub-power of attorney including the release from the
restrictions set forth in Sect. 181 of the German Civil Code (Bürgerliches
Gesetzbuch,"BGB").
Ratification: Each Secured Party hereby ratifies and approves all acts done by
the Security Trustee on a Secured Party's behalf in respect of German Law
Security or any German Law Security Document before the date hereof.
Parallel Debt
Without prejudice to any other provision of the Finance Documents, and for the
purpose of ensuring and preserving the validity and continuity of the
Transaction Security, each Obligor hereby irrevocably and unconditionally
undertakes by way of an abstract acknowledgement of debt to pay to the Security
Trustee amounts equal to any amounts owing from time to time by that Obligor to
any Secured Party under any Finance Document (the "Primary Debt") as and when
those amounts are due (the "Parallel Debt").
Each Obligor and the Security Trustee acknowledge and agree that:
the Parallel Debt constitutes undertakings, obligations and liabilities of the
relevant Obligor to the Security Trustee which are separate from, independent of
and without prejudice to, the corresponding Primary Debt; and
the Parallel Debt constitutes the Security Trustee's own claim to receive
payment from the relevant Obligor, save and except that the aggregate amount
owed under the Parallel Debt by such Obligor shall at no time exceed (but shall
at all times be equal to) the aggregate amount owed by the Borrower under the
Primary Debt at the relevant time.
Notwithstanding any of the other provisions of this Clause 28.26,
the Parallel Debt of each Obligor shall be decreased to the extent that its
Primary Debt has been irrevocably paid or (in the case of guarantee obligations)
discharged; and
the Primary Debt of each Obligor shall be decreased to the extent that its
Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged.
For the purpose of this Clause 28.26, the Security Trustee acts in its own name
and not as a trustee, and its claims in respect of the Parallel Debt are its own
claims and shall not be held on trust for any person. The Transaction Security
granted under the Finance Documents to the Security Trustee to secure the
Parallel Debt is granted to the Security Trustee in its capacity as creditor of
the Parallel Debt and shall not be held on trust.
All monies received or recovered by the Security Trustee pursuant to this Clause
28.26, and all amounts received or recovered by the Security Trustee from or by
the enforcement of any Security granted to secure the Parallel Debt, shall be
applied in accordance with this Agreement.
Without limiting or affecting the Security Trustee's rights against the relevant
Obligor (whether under this Clause 28.26 or under any other provision of the
Finance Documents), each Obligor acknowledges that:
nothing in this Clause 28.26 shall impose any obligation on the Security Trustee
to advance any sum to an Obligor or any of its affiliates under any Finance
Document except in its capacity as Lender; and
for the purpose of any vote taken under any Finance Document, the Security
Trustee acting solely in that capacity shall not be regarded as having any
participation or commitment other than those which it has in its capacity as
Lender.
This Clause 28.26 (Parallel debt) shall apply only to the extent permitted by
the applicable law.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES
No provision of this Agreement will:
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or


 
 
108






--------------------------------------------------------------------------------







oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

SHARING AMONG THE FINANCE PARTIES
Payments to Finance Parties
If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 31 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 31.6 (Partial payments).
Redistribution of payments
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 31.6 (Partial payments).
Recovering Finance Party's rights
On a distribution by the Agent under Clause 30.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.
Reversal of redistribution
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 30.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.
Exceptions
This Clause 30 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:
it notified the other Finance Party of the legal or arbitration proceedings; and
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


 
 
109






--------------------------------------------------------------------------------







SECTION 11
ADMINISTRATION

PAYMENT MECHANICS
Payments to the Agent
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.
Payment shall be made to such account in Edinburgh as the Agent specifies.
Distributions by the Agent
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 31.3 (Distributions to an Obligor) and Clause 31.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days'
notice with a bank in London.
Distributions to an Obligor
The Agent may (with the consent of the Obligor or in accordance with Clause 32
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
Clawback and pre-funding
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.
Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.
If the Agent is willing to make available amounts for the account of a Borrower
before receiving funds from the Lenders then if and to the extent that the Agent
does so but it proves to be the case that it does not then receive funds from a
Lender in respect of a sum which it paid to a Borrower:
the Agent shall notify the Parent of that Lender's identity and the Borrower to
whom that sum was made available shall on demand refund it to the Agent; and
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.
Impaired Agent
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 31.1 (Payments to the Agent) may instead either:
pay that amount direct to the required recipient(s); or
if it its absolute discretion it considers that it is not reasonable practicable
to pay that amount direct to the required recipient(s), pay that amount or the
relevant part of that amount to an interest-bearing account held with an
Acceptable Bank within the meaning of paragraph (a) of the definition of
"Acceptable Bank" and in relation to which no Insolvency Event has occurred and
is continuing, in the name of the Obligor or the Lender making the payment (the
"Paying Party") and designated as a trust account for the benefit of the Party
or Parties beneficially entitled to that payment under the Finance Documents
(the "Recipient Party" or "Recipient Parties"). In each case such payments must
be made on the due date for payment under the Finance Documents.


 
 
110






--------------------------------------------------------------------------------







All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of Recipient Party or the Recipient Parties pro rata to
their respective entitlements.
A Party which has made a payment in accordance with this Clause ‎31.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.
Promptly upon the appointment of a successor Agent in accordance with Clause
27.14 (Replacement of the Agent), each Paying Party shall (other to the extent
that that Party has given an instruction pursuant to paragraph (e) below) give
all requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause 31.2 (Distributions by the Agent).
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:
that it has not given an instruction pursuant to paragraph (d) above; and
that it has been provided with the necessary information by that Recipient
Party,
give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
Partial payments
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Security Trustee under those Finance Documents;
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents; and
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.
No set-off by Obligors
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
Business Days
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.
Currency of account
Subject to paragraphs (b) to (e) below, Sterling is the currency of account and
payment for any sum due from an Obligor under any Finance Document.
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.


 
 
111






--------------------------------------------------------------------------------







Each payment of interest or commitment fee shall be made in the currency in
which the sum in respect of which the interest is payable was denominated,
pursuant to this Agreement, when that interest or commitment fee accrued.
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
Any amount expressed to be payable in a currency other than in Sterling shall be
paid in that other currency.
Change of currency
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent); and
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant interbank market and otherwise
to reflect the change in currency.
Disruption to Payment Systems, etc.
If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:
the Agent may, and shall if requested to do so by the Parent, consult with the
Parent with a view to agreeing with the Parent such changes to the operation or
administration of the Facilities as the Agent may deem necessary in the
circumstances;
the Agent shall not be obliged to consult with the Parent in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;
any such changes agreed upon by the Agent and the Parent shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 37 (Amendments
and Waivers);
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 31.11; and
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

SET-OFF
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

NOTICES
Communications in writing
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.


 
 
112






--------------------------------------------------------------------------------







Addresses
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
in the case of the Parent, Holdings, Schuh Ireland, Schuh Germany or the
Company, that identified with its name below;
in the case of each Lender or any other Obligor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and
in the case of the Agent or the Security Trustee, that identified with its name
below,
or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.
Delivery
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:
if by way of fax, when received in legible form; or
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,
and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.
Any communication or document to be made or delivered to the Agent or the
Security Trustee will be effective only when actually received by the Agent or
Security Trustee and then only if it is expressly marked for the attention of
the department or officer identified with the Agent's or Security Trustee's
signature below (or any substitute department or officer as the Agent or
Security Trustee shall specify for this purpose).
All notices from or to an Obligor shall be sent through the Agent.
Any communication or document made or delivered to the Parent in accordance with
this Clause 33.3 will be deemed to have been made or delivered to each of the
Obligors.
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.
Notification of address and fax number
Promptly upon receipt of notification of an address, and fax number or change of
address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
Communication when Agent is Impaired Agent
If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed unless such replacement Agent becomes an
Impaired Agent.
Electronic communication
Any communication to be made between the Agent or the Security Trustee and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Trustee
and the relevant Lender:
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and


 
 
113






--------------------------------------------------------------------------------







notify each other of any change to their address or any other such information
supplied by them.
Any electronic communication made between the Agent and a Lender or the Security
Trustee will be effective only when actually received in readable form and in
the case of any electronic communication made by a Lender to the Agent or the
Security Trustee only if it is addressed in such a manner as the Agent or
Security Trustee shall specify for this purpose.
Any electronic communication which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.
English language
Any notice given under or in connection with any Finance Document must be in
English.
All other documents provided under or in connection with any Finance Document
must be:
in English; or
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

CALCULATIONS AND CERTIFICATES
Accounts
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
Certificates and determinations
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
Day count convention
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
relevant interbank market differs, in accordance with that market practice.

PARTIAL INVALIDITY
If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

REMEDIES AND WAIVERS
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.

AMENDMENTS AND WAIVERS
Required consents
Subject to Clause 37.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Parent
and any such amendment or waiver will be binding on all Parties.
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 37.


 
 
114






--------------------------------------------------------------------------------







Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
27.7 (Rights and Discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement.
Each Obligor agrees to any such amendment or waiver permitted by this Clause 37
which is agreed to by the Parent. This includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.
Paragraph (c) of Clause 25.10 (Pro rata interest settlement) shall apply to this
Clause 37.1.
Exceptions
An amendment or waiver that has the effect of changing or which relates to:
the definition of "Majority Lenders" in Clause 1.1 (Definitions);
an extension to the date of payment of any amount under the Finance Documents;
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;
a change in currency of payment of any amount under the Finance Documents;
an increase in any Commitment or the Total Commitments, any extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the relevant Facility;
a change to the Borrowers or Guarantors other than in accordance with Clause 26
(Changes to the Obligors);
any provision which expressly requires the consent of all the Lenders;
Clause 2.3 (Finance Parties' rights and obligations), Clause 8 (Mandatory
prepayment), Clause 25 (Changes to the Lenders), this Clause 37, Clause 40
(Governing law) or 41.1 (Jurisdiction of English courts);
the nature or scope of:
the guarantee and indemnity granted under Clause 19 (Guarantee and Indemnity);
the Charged Property; or
the manner in which the proceeds of enforcement of the Transaction Security are
distributed (except in the case of paragraphs (ii) and (iii) above, insofar as
it relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or
the release of any Transaction Security unless permitted under this Agreement or
any other Finance Document or relating to a sale or disposal of an asset which
is the subject of the Transaction Security where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document,
shall not be made without the prior consent of all the Lenders.
An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger, the Security Trustee or a Reference Bank may not be effected
without the consent of the Agent, the Arranger, the Security Trustee or that
Reference Bank.
Replacement of Screen Rate
Subject to paragraph (b) of Clause 37.2, if the Screen Rate is not available for
Sterling or Euro, any amendment or waiver which relates to providing for another
benchmark rate to apply in relation to Sterling or Euro in place of that Screen
Rate (or which relates to aligning any provision of a Finance Document to the
use of that benchmark rate) may be made with the consent of the Majority Lenders
and the Obligors.
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within 10 Business Days (unless the Parent and the Agent
agree to a longer time period in relation to any request) of that request being
made:
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility/ies when ascertaining whether any
relevant percentage of Total Commitments has been obtained to approve that
request; and


 
 
115






--------------------------------------------------------------------------------







its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.
Replacement of a Lender
If at any time:
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or
an Obligor becomes obliged to repay any amount in accordance with Clause 7.1
(Illegality) or to pay additional amounts pursuant to Clause 15.1 (Increased
Costs) or Clause 14.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,
then the Parent may, on 5 Business Days' prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 25 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to an Eligible
Institution (a "Replacement Lender") which confirms its willingness to assume
and does assume all the obligations of the transferring Lender (including the
assumption of the transferring Lender's participations on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Break Costs and other amounts payable in relation thereto under the Finance
Documents.
The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:
the Parent shall have no right to replace the Agent or Security Agent;
neither the Agent nor the Lender shall have any obligation to the Parent to find
a Replacement Lender;
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 90 days after the date the Non-Consenting Lender
notifies the Parent and the Agent of its failure or refusal to give a consent in
relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Parent; and
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.
In the event that:
the Parent or the Agent (at the request of the Parent) has requested the Lenders
to give a consent in relation to, or to agree to a waiver or amendment of, any
provisions of the Finance Documents;
the consent, waiver or amendment in question requires the approval of all the
Lenders; and
Lenders whose Commitments aggregate more than 85 per cent. of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 85 per cent. of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,
then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a "Non-Consenting Lender".
Disenfranchisement of Defaulting Lenders
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitments.
If a Defaulting Lender fails to respond to a request for a consent, waiver,
amendment or other vote under the Finance Documents or any other vote of the
Lenders under the terms of this Agreement within 10 Business Days in relation to
consents, waivers, amendments or votes which require Majority Lender consent,
and within 15 Business Days in relation to consents, waivers, amendments or
votes which require all Lender consent (unless the Parent and the Agent agree to
a longer time period) of


 
 
116






--------------------------------------------------------------------------------







that request being made, its Commitment and/or participation shall not be
included for the purpose of calculating the Total Commitments or participations
under the Facility when ascertaining whether any relevant percentage of Total
Commitments and/or participations has been obtained to approve that request.
For the purposes of this Clause 37.5, the Agent may assume that the following
Lenders are Defaulting Lenders:
any Lender which has notified the Agent that it has become a Defaulting Lender;
any Lender in relation to which it is aware that any of the events of
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred and none of the exceptions in paragraphs (i) to
(vi) of the definition of "Defaulting Lender" apply.
unless it has received notice to the contrary from the Lender concerned or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
Replacement of a Defaulting Lender
The Parent may, at any time a Lender has become and continues to be a Defaulting
Lender, by giving 5 Business Days' prior written notice to the Agent and such
Lender, replace such Lender by requiring such Lender to (and such Lender shall)
transfer pursuant to Clause 26 (Changes to the Lenders) all (and not part only)
of its rights and obligations under this Agreement to an Eligible Institution (a
"Replacement Lender") is acceptable to the Agent (acting reasonably), which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender's participations or unfunded participations (as the case
may be) on the same basis as the transferring Lender) for a purchase price in
cash payable at the time of transfer equal to the outstanding principal amount
of such Lender's participation in the outstanding Utilisations and all accrued
interest Break Costs and other amounts payable in relation thereto under the
Finance Documents.
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:
the Parent shall have no right to replace the Agent or Security Trustee;
neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent to find a Replacement Lender;
the transfer must take place no later than 5 days after the notice referred to
in paragraph (a) above; and
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

CONFIDENTIALITY
Confidential Information
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information) and Clause 38.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
Disclosure of Confidential Information
Any Finance Party may disclose:
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;
to any person:
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially


 
 
117






--------------------------------------------------------------------------------







succeed) it as Agent or Security Trustee and, in each case, and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (d) of Clause 27.16
(Relationship with the Lenders));
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 25.9 (Security over Lenders'
rights);
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;
who is a Party; or
with the consent of the Parent;
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Parent and the relevant Finance
Party;
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.
Disclosure to numbering service providers
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:
names of Obligors;
country of domicile of Obligors;


 
 
118






--------------------------------------------------------------------------------







place of incorporation of Obligors;
date of this Agreement;
Clause 41 (Governing law);    
the names of the Agent and the Arranger;
date of each amendment and restatement of this Agreement;
amounts of, and names of, the Facilities (and any tranches);
amount of Total Commitments;
currencies of the Facilities;
type of Facilities;
ranking of Facilities;
Termination Date for Facilities;
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and
such other information agreed between such Finance Party and the Parent,
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.
Each Obligor represents that none of the information set out in paragraphs (i)
to (xiii) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.
The Agent shall notify the Parent and the other Finance Parties of:
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facilities and/or one or more Obligors; and
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.
Entire agreement
This Clause ‎38 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
Inside information
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
Notification of disclosure
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 38.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 38 (Confidentiality).


 
 
119






--------------------------------------------------------------------------------







Continuing obligations
The obligations in this Clause 38 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and
the date on which such Finance Party otherwise ceases to be a Finance Party.

DISCLOSURE OF LENDER DETAILS BY AGENT
Supply of Lender details to Parent
The Agent shall provide to the Parent within 10 Business Days of a request by
the Parent (but no more frequently than once per calendar month), a list (which
may be in electronic form) setting out the names of the Lenders as at the date
of that request, their respective Commitments, the address and fax number (and
the department or officer, if any, for whose attention any communication is to
be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.
Supply of Lender details at Parent's direction
The Agent shall, at the request of the Parent, disclose the identity of the
Lenders and the details of the Lenders' Commitments to any:
other Party or any other person if that disclosure is made to facilitate, in
each case, a refinancing of the Financial Indebtedness arising under the Finance
Documents or a material waiver or amendment of any term of any Finance Document;
and
member of the Group.
Subject to paragraph ‎(c) below, the Parent shall procure that the recipient of
information disclosed pursuant to paragraph ‎(a) above shall keep such
information confidential and shall not disclose it to anyone and shall ensure
that all such information is protected with security measures and a degree of
care that would apply to the recipient's own confidential information.
The recipient may disclose such information to any of its officers, directors,
employees, professional advisers, auditors and partners as it shall consider
appropriate if any such person is informed in writing of its confidential
nature, except that there shall be no such requirement to so inform if that
person is subject to professional obligations to maintain the confidentiality of
the information or is otherwise bound by duties of confidentiality in relation
to the information.
Supply of Lender details to other Lenders
If a Lender (a "Disclosing Lender") indicates to the Agent that the Agent may do
so, the Agent shall disclose that Lender's name and Commitment to any other
Lender that is, or becomes, a Disclosing Lender.
The Agent shall, if so directed by the Requisite Lenders, request each Lender to
indicate to it whether it is a Disclosing Lender.
Lender enquiry
If any Lender believes that any entity is, or may be, a Lender and:
that entity ceases to have an Investment Grade Rating; or
an Insolvency Event occurs in relation to that entity,
the Agent shall, at the request of that Lender, indicate to that Lender the
extent to which that entity has a Commitment.
Lender details definitions
In this Clause 39:


 
 
120






--------------------------------------------------------------------------------







"Investment Grade Rating" means, in relation to an entity, a rating for its
long-term unsecured and non credit-enhanced debt obligations of BBB- or higher
by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa3 or higher by
Moody's Investors Service Limited or a comparable rating from an internationally
recognised credit rating agency.
"Requisite Lenders" means a Lender or Lenders whose Commitments aggregate 15 per
cent. (or more) of the Total Commitments (or if the Total Commitments have been
reduced to zero, aggregated 15 per cent. (or more) of the Total Commitments
immediately prior to that reduction).

CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS
Confidentiality and disclosure
The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (b), (c) and (d) below.
The Agent may disclose:
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 10.4 (Notification of
rates of interest); and
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.
The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances;
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor , as the case may be, it is not practicable to do so in the
circumstances; and
any person with the consent of the relevant Lender or Reference Bank, as the
case may be.
The Agent's obligations in this Clause 40 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under Clause 10.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (b)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.
Related obligations
The Agent and each Obligor acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.
The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender or Reference Bank, as the case may be:


 
 
121






--------------------------------------------------------------------------------







of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 40.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and
upon becoming aware that any information has been disclosed in breach of this
Clause 40.
No Event of Default
No Event of Default will occur under Clause 24.3 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 40.

COUNTERPARTS
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


 
 
122






--------------------------------------------------------------------------------







SECTION 12
GOVERNING LAW AND ENFORCEMENT

GOVERNING LAW
This Agreement is, and any non contractual obligations arising out of or in
connection with it are, governed by English law.

ENFORCEMENT
Jurisdiction of English courts
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement) (a "Dispute").
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.
Notwithstanding paragraph (a) above, no Finance Party or Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.
Service of process
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in the United Kingdom):
irrevocably appoints Morton Fraser LLP, St Martin's House, 16 St. Martin's le
Grand, London EC1A 4EN as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within 10 days of such event taking
place) appoint another agent on terms acceptable to the Agent. Failing this, the
Agent may appoint another agent for this purpose.
The Parent expressly agrees and consents to the provisions of this Clause 43 and
Clause 42 (Governing law).
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

SCHEDULE 1

THE ORIGINAL PARTIES
Part I
The Obligors


 
 
123






--------------------------------------------------------------------------------







Name of Borrower
Registration number (or equivalent, if any)
Schuh Group Limited
SC379625 (Scotland)
Schuh (Holdings) Limited
SC265833 (Scotland)
Schuh Limited
SC125327 (Scotland)
Schuh (ROI) Limited
272987 (Ireland)
Genesco schuh GmbH
Commercial register (Handelsregister) of the local court (Amtsgericht) of
Cologne no. HRB80329 (Germany)
 
 
Name of Guarantor
Registration number (or equivalent, if any)
Schuh Group Limited
SC379625 (Scotland)
Schuh (Holdings) Limited
SC265833 (Scotland)
Schuh Limited
SC125327 (Scotland)
Schuh (ROI) Limited
272987 (Ireland)
Genesco schuh GmbH
Commercial register (Handelsregister) of the local court (Amtsgericht) of
Cologne no. HRB80329 (Germany)
 
 





 


 
 
124






--------------------------------------------------------------------------------







Part II
The Original Lenders
Name of Original Lender
Facility A Commitment
Facility B Commitment
Facility C Commitment
Facility D Commitment
Lloyds Bank plc
£
£
£
€7,200,000
 
 
 
 
 

            



SCHEDULE 2

CONDITIONS PRECEDENT
Part I
Conditions precedent to signing of Agreement
Not restated


 
 
125






--------------------------------------------------------------------------------







Part II
Conditions precedent required to be
delivered by an Additional Obligor
An Accession Letter executed by the Additional Obligor and the Parent.
A copy of the constitutional documents of the Additional Obligor.
A copy of a resolution of the board or, if applicable, a committee of the board
of directors of the Additional Obligor:
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute, deliver and
perform the Accession Letter and any other Finance Document to which it is
party;
authorising a specified person or persons to execute the Accession Letter and
other Finance Documents on its behalf;
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and
authorising the Parent to act as its agent in connection with the Finance
Documents
If applicable, a copy of a resolution of the board of directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.
A copy of a resolution signed by all the holders of the issued shares of the
Additional Guarantor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Guarantor is a party.
A copy of a resolution of the board of directors of each corporate shareholder
of each Additional Guarantor approving the terms of the resolution referred to
in paragraph 6 above.
A certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Letter.
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.
If available, the latest audited financial statements of the Additional Obligor.
The following legal opinions, each addressed to the Agent, the Security Trustee
and the Lenders:
a legal opinion of the legal advisers to the Agent in England, as to English law
in the form distributed to the Lenders prior to signing the Accession Letter;
and
if the Additional Obligor is incorporated in or has its "centre of main
interest" or "establishment" (as referred to in Clause 20.28 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Agent in the jurisdiction of
its incorporation, "centre of main interest" or "establishment" (as applicable)
or, as the case may be, the jurisdiction of the governing law of that Finance
Document (the "Applicable Jurisdiction") as to the law of the Applicable
Jurisdiction and in the form distributed to the Lenders prior to signing the
Accession Letter.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 43.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.
Any security documents which are required by the Agent to be executed by the
proposed Additional Obligor.


 
 
126






--------------------------------------------------------------------------------







Any notices or documents required to be given or executed under the terms of
those security documents.
In relation to financial assistance (or overseas equivalent), such documentary
evidence as legal counsel to the Agent may require, that such Additional Obligor
has complied with any law in its jurisdiction relating to financial assistance
or analogous process.

SCHEDULE 3

REQUEST
Part 1
Utilisation Request
Loans
From:    [Borrower] [Parent]
To:    Lloyds Bank plc
Dated:
Dear Sirs
Schuh Group Limited – £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
1.
We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Borrower:            [ ]
Proposed Utilisation Date:     [ ] (or, if that is not a Business Day, the next
Business Day)
Facility to be utilised:        [Facility A]/[Facility B]/[Facility C]/[Facility
D]
Amount:            [ ] or, if less, the Available Facility
Interest Period:            [ ]
3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
[The proceeds of this Loan should be credited to [account]].

5.
This Utilisation Request is irrevocable.

Yours faithfully



…………………………………
authorised signatory for
[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]


 
 
127






--------------------------------------------------------------------------------







NOTES:
*
Amend as appropriate. The Utilisation Request can be given by the Borrower or by
the Parent.

**
Select the Facility to be utilised and delete references to the other
Facilities.





 


 
 
128






--------------------------------------------------------------------------------







Part II
Selection Notice
Applicable to a Term Loan
From:    Schuh Group Limited
To:    Lloyds Bank plc
Dated:
Dear Sirs
Schuh Group Limited - £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
We refer to the Facilities Agreement. This is a Selection Notice. Terms defined
in the Facilities Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.
We refer to the following Facility [A]/[B] Loan[s] with an Interest Period
ending on [ ]*.
[We request that the above Facility [A/B] Loan[s] be divided into l Facility
[A/B] Loans with the following amounts and Interest Periods:]**
[We request that the next Interest Period for the above Facility [A]/[B] Loan[s]
is [ ].]***
This Selection Notice is irrevocable.
Yours faithfully


.....................................

authorised signatory for the Parent
NOTES:
*
Insert details of all Term Loans for the relevant Facility which have an
Interest Period ending on the same date.

**
Use this option if division of Facility A Loans or Facility B Loans is
requested.

***
Use this option if sub-division is not required or if Selection Notice relates
to Facility B Loans.


SCHEDULE 4

plan referred to in the definition of Additional Livingston Property



SCHEDULE 5

FORM OF TRANSFER CERTIFICATE
To:    Lloyds Bank plc as Agent and Lloyds Bank plc as Security Trustee


 
 
129






--------------------------------------------------------------------------------







From:    [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")
Dated:    
Schuh Group Limited – £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
We refer to the Facilities Agreement. This agreement (the "Agreement") shall
take effect a Transfer Certificate for the purpose of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.
We refer to Clause 25.5 (Procedure for transfer) of the Facilities Agreement:
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause 25.5 (Procedure for
Transfer) all of the Existing Lender's rights and obligations under the
Facilities Agreement which relate to that portion (s) and participations in
Utilisations under the Facilities Agreement as specified in the Schedule.
The proposed Transfer Date is [ ].
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 33.2 (Addresses) are set out in the
Schedule.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).
The New Lender confirms, for the benefit of the Agent and without any liability
to any Obligor, that it is:


[not a UK Qualifying Lender];
[a UK Qualifying Lender (other than a UK Treaty Lender);] or
[a UK Treaty Lender;]
and


[not an Irish Qualifying Lender];
[an Irish Qualifying Lender (other than solely by reason of being an Irish
Treaty Lender);] or
[an Irish Treaty Lender;]
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:
a company resident in the United Kingdom for United Kingdom tax purposes; or
a partnership each member of which is:
a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section Part 17 of the CTA) of that company; or]
[a Treaty Lender].
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent notify:


 
 
130






--------------------------------------------------------------------------------







each Borrower which is a Party as a Borrower as at the Transfer Date; and
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,
that it wishes that scheme to apply to the Facilities Agreement.]
[7/8].
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

[8/9]
This Agreement and any non contractual obligations arising out of or in
connection with it are governed by English law.

[9/10]
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:    The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender's interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender's Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.
 


 
 
131






--------------------------------------------------------------------------------







THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By:
By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [ ].
[Agent]
By:    




 

SCHEDULE 6

FORM OF ASSIGNMENT AGREEMENT
To:    Lloyds Bank plc as Agent
From:    [the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")
Dated:    


Schuh Group Limited - £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")


We refer to the Facilities Agreement. This is an Assignment Agreement. This
agreement (the "Agreement") shall take effect as an Assignment Agreement for the
purposes of the Facilities Agreement. Terms defined in the Facilities Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.
 
We refer to Clause 25.6 (Procedure for assignment) of the Facilities Agreement.
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facilities Agreement, the other Finance Documents and
in respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitment(s) and participations in Utilisations under the
Facilities Agreement as specified in the Schedule.


 
 
132






--------------------------------------------------------------------------------







The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment(s) and
participations in Utilisations under the Facilities Agreement specified in the
Schedule.
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(c) above.
The proposed Transfer Date is [ ].
On the Transfer Date the New Lender becomes:
Party to the Finance Documents as a Lender; and
Party to [other relevant agreements in other relevant capacity].
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).
The New Lender confirms, for the benefit of the Agent and without any liability
to any Obligor, that it is:
(a)
[a UK Qualifying Lender (other than a UK Treaty Lender);]

(b)
[a UK Treaty Lender;]

(c)
[an Irish Qualifying Lender (other than solely by reason of being an Irish
Treaty Lender);]

(d)
[an Irish Treaty Lender;]

(e)
[not a Qualifying Lender].

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 33.2 (Addresses) of the Facilities
Agreement are set out in the Schedule.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:
a company resident in the United Kingdom for United Kingdom tax purposes; or
a partnership each member of which is:
a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or]
[8/9].
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent notify:

each Borrower which is a Party as a Borrower as at the Transfer Date; and
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,
that it wishes that scheme to apply to the Facilities Agreement.]
[9/10]
This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 25.7 (Copy of Transfer
Certificate), to the Parent (on behalf of each Obligor) of the assignment
referred to in this Agreement. This Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

[9/10].
This Agreement and any non contractual obligations arising out of or in
connection with it is governed by English law.



 
 
133






--------------------------------------------------------------------------------







[10/11]
This Agreement has been [executed and delivered as a deed] [entered into] on the
date stated at the beginning of this Assignment Agreement.

Note:    The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender's interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender's Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.


 
 
134






--------------------------------------------------------------------------------







THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]                        [New Lender]
By:                                By:
This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [ ].
[Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to in this Agreement,
which notice the Agent receives on behalf of each Finance Party.]
[Agent]
By:

SCHEDULE 7

FORM OF ACCESSION LETTER
To:     Lloyds Bank plc as Agent
From:    [Subsidiary] and [Parent]
Dated:
Dear Sirs
Schuh Group Limited – £26,875,000 and €7,200,000 Senior Facilities Agreement

dated [ ] (the "Facilities Agreement")
1.
We refer to the Facilities Agreement. This letter (the "Accession Letter") shall
take effect as an Accession Letter for the purposes of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

2.
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement and the other Finance Documents
as an Additional [Borrower]/[Guarantor] pursuant to Clause [26.2 (Additional
Borrowers)]/[Clause 26.4 (Additional Guarantors)] of the Facilities Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company and registered number [ ].

3.
[The Parent confirms that no Default is continuing or would occur as a result of
[Subsidiary] becoming an Additional Borrower].

4.
[Subsidiary's] administrative details are as follows:



 
 
135






--------------------------------------------------------------------------------







Address:    
Fax No.:    
Attention:    
5.
This Accession Letter is governed by English law.

[This Accession Letter is entered into by deed.]
[Parent]
[Subsidiary]
 
 

    



SCHEDULE 8

FORM OF RESIGNATION LETTER
To:    Lloyds Bank plc as Agent
From:    [resigning Obligor] and [Parent]
Dated:    
Dear Sirs
Schuh Group Limited - £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.
Pursuant to [Clause 26.3 (Resignation of a Borrower)]/[Clause 26.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facilities Agreement and the
Finance Documents.
We confirm that:
no Default is continuing or would result from the acceptance of this request;
and
*[[this request is given in relation to a Third Party Disposal of [resigning
Obligor];
[the Disposal Proceeds have been or will be applied in accordance with Clause
8.2 (Disposal and Insurance Proceeds);]**]
[ ]***
This letter is governed by English law.
[Parent]
[resigning Obligor]
By:
By:
 
 

NOTES:


 
 
136






--------------------------------------------------------------------------------







*
Insert where resignation only permitted in case of a Third Party Disposal.

**
Amend as appropriate, e.g. to reflect agreed procedure for payment of proceeds
into a specified account.

***
Insert any other conditions required by the Facilities Agreement.


SCHEDULE 9

FORM OF COMPLIANCE CERTIFICATE
To:    Lloyds Bank plc as Agent
From:    [Parent]
Dated:    
Dear Sirs
Schuh Group Limited - £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.
We confirm that:
[Insert details of covenants to be certified].
[We confirm that no Default is continuing.]**


Signed        …………………..        ……………………..

        Director of [Parent]        Director of [Parent]


 

SCHEDULE 10

FORM OF INCREASE CONFIRMATION
To:    Lloyds Bank plc as Agent, Lloyds Bank plc as Security Trustee and Schuh
Group Limited as Parent, for and on behalf of each Obligor
From:    [the Increase Lender] (the "Increase Lender")
Dated:    


Schuh Group Limited – £26,875,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")


 
 
137






--------------------------------------------------------------------------------









We refer to the Facilities Agreement. This agreement (the "Agreement") shall
take effect as an Increase Confirmation for the purpose of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.
We refer to clause 2.2 (Increase) of the Facilities Agreement.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Facilities Agreement.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [      ].
On the Increase Date, the Increase Lender becomes party to the relevant Finance
Documents.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 33 (Notices) are set out in the
Schedule.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (f) of Clause 2.2 (Increase).
The Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:


[not a UK Qualifying Lender];
[a UK Qualifying Lender (other than a UK Treaty Lender); or]
[a UK Treaty Lender;]
and


[not an Irish Qualifying Lender];  
[an Irish Qualifying Lender (other than solely by reason of being an Irish
Treaty Lender)]; or
[an Irish Treaty Lender].
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:
a company resident in the United Kingdom for United Kingdom tax purposes; or
a partnership each member of which is:
a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]
[The Increase Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [ ]) and is tax resident in
[    ], so that interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and notifies the Parent that:
[each Borrower which is a Party as a Borrower as at the Increase Date must, to
the extent that the Increase Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to clause 2 (The Facilities) of the
Facilities Agreement, make an application to HM Revenue & Customs under form
DTTP2 within 30 days of the Increase Date; and]* 


 
 
138






--------------------------------------------------------------------------------







each Additional Borrower which becomes an Additional Borrower after the Increase
Date must, to the extent that the Increase Lender is a Lender under a Facility
which is made available to that Additional Borrower pursuant to clause 2.1 (The
Facilities) of the Facilities Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]*** 
[12].
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

[13].
This Agreement is governed by English law.

[14].
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:    The execution of this Increase Confirmation may not be sufficient for
the Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.


 
 
139






--------------------------------------------------------------------------------







THE PARENT
SCHUH GROUP LIMITED
By:        
Address:    1 Neilson Square
Deans Industrial Estate
Livingston EH54 8RQ
Attention:    David Gillan Reid
Fax:        01506 460 250


THE BORROWERS
SCHUH GROUP LIMITED
By:         Address:    As above
Attention:    As above
Fax:        As above


SCHUH (HOLDINGS) LIMITED
By:         
Address:    As above
Attention:    As above
Fax:        As above
SCHUH LIMITED
By:         
Address:    As above
Attention:    As above
Fax:        As above






SCHUH (ROI) LIMITED


 
 
140






--------------------------------------------------------------------------------







By:         
Address:    As above
Attention:    As above
Fax:        As above


GENESCO SCHUH GMBH
By:         
Address:    As above
Attention:    As above
Fax:        As above








 
 
141






--------------------------------------------------------------------------------







THE GUARANTORS
SCHUH GROUP LIMITED
By:         
Address:    As above


Attention:    As above
Fax:        As above


SCHUH (HOLDINGS) LIMITED
By:             
Address:    As above


Attention:    As above
Fax:        As above


SCHUH LIMITED
By:         
Address:    As above


Attention:    As above
Fax:        As above    




 
 
142






--------------------------------------------------------------------------------











GENESCO SCHUH GMBH
By:         
Address:    As above
Attention:    As above
Fax:        As above


 
 
143






--------------------------------------------------------------------------------







THE ARRANGER
LLOYDS BANK PLC
By:        
Address:    1st Floor
New Uberior House
11 Earl Grey Street
Edinburgh
EH3 9QB
Fax:        0131 229 5198
Attention:    Andy Edwards
THE AGENT
LLOYDS BANK PLC
By:                 
Address:    As above
Fax:        As above
Attention:    As above


THE SECURITY TRUSTEE
LLOYDS BANK PLC
By:         
Address:    As above     
Fax:        As above
Attention:    As above




 
 
144






--------------------------------------------------------------------------------











THE LENDER
LLOYDS BANK PLC
By:                 
Address:    As above
Fax:        As above
Attention:    As above








 
 
145






--------------------------------------------------------------------------------







SIGNATURES TO AMENDMENT AND RESTATEMENT AGREEMENT
THE PARENT & OBLIGORS' AGENT
SCHUH GROUP LIMITED
By:
Address:    1 Neilson Square
Deans Industrial Estate
Livingston
Fax:         01506 460250


THE BORROWERS
SCHUH GROUP LIMITED
By:
Address:    As above
Fax:        As above


SCHUH (HOLDINGS) LIMITED
By:
Address:    As above
Fax:        As above


SCHUH LIMITED
By:
Address:    As above
Fax:         As above




 
 
146






--------------------------------------------------------------------------------









GIVEN UNDER THE COMMON SEAL of
SCHUH (ROI) LIMITED
and DELIVERED as a DEED
in the presence of:


________________________________
                        Director


________________________________
                        Director/Secretary
By:
Address:    
Fax:     


GENESCO SCHUH GmbH
By:
Address:    As above
Fax:         As above


THE GUARANTORS
SCHUH GROUP LIMITED
By:
Address:    As above
Fax:         As above




 
 
147






--------------------------------------------------------------------------------









SCHUH (HOLDINGS) LIMITED
By:
Address:    As above
Fax:         As above


SCHUH LIMITED
By:
Address:    As above
Fax:         As above
GIVEN UNDER THE COMMON SEAL of
SCHUH (ROI) LIMITED
and DELIVERED as a DEED
in the presence of:


________________________________
                        Director


________________________________
                        Director/Secretary
By:
Address:    
Fax:     


GENESCO SCHUH GmbH
By:
Address:    As above
Fax:         As above


 
 
148






--------------------------------------------------------------------------------









THE ARRANGER
LLOYDS BANK PLC
By:
Address:     1st Floor
New Uberior House
11 Earl Grey Street
Edinburgh
EH3 9QB


Fax:         0131 229 5198


THE AGENT
LLOYDS BANK PLC
By:
Address:    As above
Fax:         As above


THE ORIGINAL LENDER
LLOYDS BANK PLC
By:
Address:    As above
Fax:         As above


THE SECURITY TRUSTEE
LLOYDS BANK PLC
By:
Address:    As above
Fax:         As above


 
 
149




